Exhibit 10.48

 
 
[Published CUSIP Number: ____]


CREDIT AGREEMENT
 
Dated as of January 7, 2011
 
among
 
KINETIC CONCEPTS, INC.,
LIFECELL CORPORATION,
KCI USA, INC.
as Co-Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,


and


The other LENDERS party hereto
____________________________________
 
BANK OF AMERICA, N.A., and J.P. MORGAN SECURITIES LLC
as Joint Bookrunners


BANK OF AMERICA, N.A., J.P. MORGAN SECURITIES LLC, DNB NOR BANK ASA,
SUNTRUST ROBINSON HUMPHREY, INC., WELLS FARGO BANK, NATIONAL ASSOCIATION, and
HSBC BANK USA, N.A.
as Joint Lead Arrangers


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


DNB NOR BANK ASA, SUNTRUST BANK,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and HSBC BANK USA, N.A.
as Co-Documentation Agents




 
 

--------------------------------------------------------------------------------

 






Table of Contents


ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01
Defined Terms 
 

 
Section 1.02
Other Interpretive Provisions 
  

 
Section 1.03
Accounting Terms. 
 

 
Section 1.04
Rounding 
 

 
Section 1.05
Times of Day 
 

 
Section 1.06
Letter of Credit Amounts 
 

 
Section 1.07
Currency Equivalents Generally; Change of Currency 
 

 
Section 1.08
Additional Alternative Currencies. 
 

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS 
 
Section 2.01
The Loans. 
 

 
Section 2.02
Borrowings, Conversions and Continuations of Loans. 
 

 
Section 2.03
Letters of Credit. 
 

 
Section 2.04
Swing Line Loans. 
 

 
Section 2.05
Prepayments. 
 

 
Section 2.06
Termination or Reduction of Commitments. 
 

 
Section 2.07
Repayment of Loans. 
 

 
Section 2.08
Interest. 
 

 
Section 2.09
Fees 
 

 
Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 
 

 
Section 2.11
Evidence of Debt. 
 

 
Section 2.12
Payments Generally; Administrative Agent’s Clawback. 
 

 
Section 2.13
Sharing of Payments by Lenders 
 

 
Section 2.14
Joint and Several Liability of Co-Borrowers. 
 

 
Section 2.15
Cash Collateral. 
 

 
Section 2.16
Defaulting Lenders. 
 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01
Taxes. 
 

 
Section 3.02
Illegality 
 

 
Section 3.03
Inability To Determine Rates 
 

 
Section 3.04
Increased Costs; Reserves on Eurocurrency Rate Loans 
 

 
Section 3.05
Compensation for Losses 
 

 
Section 3.06
Mitigation Obligations; Replacement of Lenders. 
 

 
Section 3.07
Survival 
 

ARTICLE IV  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
Section 4.01
Conditions to Closing and Borrowing 
 

 
Section 4.02
Conditions to all Credit Extensions 
 

ARTICLE V  REPRESENTATIONS AND WARRANTIES
 
Section 5.01
Existence, Qualification and Power 
 

 
Section 5.02
Authorization; No Contravention 
 

 
Section 5.03
Governmental Authorization; Other Consents 
 

 
Section 5.04
Binding Effect 
 

 
Section 5.05
Financial Statements; No Material Adverse Effect. 
 

 
Section 5.06
Litigation 
 

 
Section 5.07
No Default 
 

 
Section 5.08
Ownership of Property 
 

 
Section 5.09
Environmental Compliance 
 

 
Section 5.10
Insurance 
 

 
Section 5.11
Taxes 
 

 
Section 5.12
ERISA Compliance. 
 

 
Section 5.13
Subsidiaries; Equity Interests; Loan Parties 
 

 
Section 5.14
Margin Regulations 
 

 
Section 5.15
Investment Company Act 
 

 
Section 5.16
Disclosure 
 

 
Section 5.17
Compliance with Laws 
 

 
Section 5.18
Intellectual Property; Licenses, Etc 
 

 
Section 5.19
Solvency 
 

 
Section 5.20
Labor Matters. 
 

 
Section 5.21
Collateral Documents 
 

 
Section 5.22
Compliance with OFAC Rules and Regulations. 
 

 
Section 5.23
Compliance with FCPA. 
 

ARTICLE VI  AFFIRMATIVE COVENANTS
 
Section 6.01
Financial Statements 
 

 
Section 6.02
Certificates; Other Information 
 

 
Section 6.03
Notices 
 

 
Section 6.04
Payment of Obligations 
 

 
Section 6.05
Preservation of Existence, Etc 
 

 
Section 6.06
Maintenance of Properties 
 

 
Section 6.07
Maintenance of Insurance 
 

 
Section 6.08
Compliance with Laws 
 

 
Section 6.09
Books and Records 
 

 
Section 6.10
Inspection Rights 
 

 
Section 6.11
Use of Proceeds 
 

 
Section 6.12
Covenant to Guarantee Obligations and Give Security. 
 

 
Section 6.13
Compliance with Environmental Laws 
 

 
Section 6.14
Further Assurances 
 

 
Section 6.15
Designation as Senior Debt 
 

ARTICLE VII  NEGATIVE COVENANTS
 
Section 7.01
Liens 
 

 
Section 7.02
Indebtedness 
 

 
Section 7.03
Investments 
 

 
Section 7.04
Fundamental Changes 
 

 
Section 7.05
Dispositions 
 

 
Section 7.06
Restricted Payments. 
 

 
Section 7.07
Change in Nature of Business 
 

 
Section 7.08
Transactions with Affiliates 
 

 
Section 7.09
Burdensome Agreements 
 

 
Section 7.10
Financial Covenants. 
 

 
Section 7.11
Capital Expenditures 
 

 
Section 7.12
Amendments of Organization Documents 
 

 
Section 7.13
Prepayments, Etc. of Indebtedness 
 

 
Section 7.14
Amendment of Indebtedness 
 

 
Section 7.15
Headquarters Transaction 
 

 
Section 7.16
Activities Of Certain Subsidiaries. 
 

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01
Events of Default 
 

 
Section 8.02
Remedies upon Event of Default 
 

 
Section 8.03
Application of Funds 
 

ARTICLE IX  ADMINISTRATIVE AGENT
 
Section 9.01
Appointment and Authority. 
 

 
Section 9.02
Rights as a Lender 
 

 
Section 9.03
Exculpatory Provisions. 
 

 
Section 9.04
Reliance by Administrative Agent 
 

 
Section 9.05
Delegation of Duties 
 

 
Section 9.06
Resignation of Administrative Agent 
 

 
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders 
 

 
Section 9.08
No Other Duties, Etc 
 

 
Section 9.09
Administrative Agent May File Proofs of Claim 
 

 
Section 9.10
Collateral and Guaranty Matters 
 

 
Section 9.11
Secured Cash Management Agreements and Secured Hedge Agreements 
 

ARTICLE X  MISCELLANEOUS
 
Section 10.01   Amendments, Etc.

 
Section 10.02   Notices; Effectiveness; Electronic Communications.

 
Section 10.03   No Waiver; Cumulative Remedies; Enforcement

 
Section 10.04   Expenses; Indemnity; Damage Waiver.

 
Section 10.05   Payments Set Aside

 
Section 10.06   Successors and Assigns.

 
Section 10.07   Treatment of Certain Information; Confidentiality

 
Section 10.08   Right of Setoff

 
Section 10.09   Interest Rate Limitation

 
Section 10.10   Counterparts; Integration; Effectiveness

 
Section 10.11   Survival of Representations and Warranties

 
Section 10.12   Severability

 
Section 10.13   Replacement of Lenders

 
Section 10.14   Governing Law; Jurisdiction; Etc.

 
Section 10.15   Waiver of Jury Trial

 
Section 10.16   No Advisory or Fiduciary Responsibility

 
Section 10.17   Electronic Execution of Assignments and Certain Other Documents

 
Section 10.18   USA PATRIOT Act

 
Section 10.19   Judgment Currency

 
Section 10.20   ENTIRE AGREEMENT

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS


Form of

 
A               Committed Loan Notice
B                Swing Line Loan Notice
C-1            Term Note
C-2            Multicurrency Revolving Credit Note
C-3            US Dollar Revolving Credit Note
D               Compliance Certificate
E-1            Assignment and Assumption
E-2            Administrative Questionnaire
F                Guarantee and Security Agreement
G-1            Opinion Matters – Special Counsel to Loan Parties
H               Affiliate Subordination Agreement


SCHEDULES


Schedule 1.01A                                        Existing Letters of Credit
Schedule 1.01B                                         Immaterial Subsidiaries
  Schedule 1.01C                                        Mandatory Cost Formulae
  Schedule 2.01                                           Commitments
  Schedule 5.03                                           Authorizations and
Consents
  Schedule 5.06                                           Litigation
  Schedule 5.07                                           No Default
  Schedule 5.13                                           Subsidiaries and other
Equity Investments; Loan Parties
  Schedule 5.18                                           Intellectual Property
Matters
  Schedule 6.12                                           Guarantors
  Schedule 7.01                                           Existing Liens
  Schedule 7.02                                           Existing Indebtedness
  Schedule 7.03                                           Existing Investments
  Schedule 7.08                                           Transactions with
Affiliates
  Schedule 7.09                                           Burdensome Agreements
  Schedule 10.02                                         Administrative Agent’s
Office, Certain Addresses for Notices 
 
 
 
 

--------------------------------------------------------------------------------

 

 


CREDIT AGREEMENT


This CREDIT AGREEMENT (“Agreement”) is entered into as of January 7, 2011, among
KINETIC CONCEPTS, INC., a Texas corporation (the “Parent”), LIFECELL
CORPORATION, a Delaware corporation (“Lifecell”), and KCI USA, INC., a Delaware
corporation (“KCI USA” and together with Parent and Lifecell, the
“Co-Borrowers”) each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


PRELIMINARY STATEMENTS:


The Co-Borrowers have requested that the Lenders provide credit facilities for
the purposes set forth herein, and the Lenders are willing to do so on the terms
and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:




ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


Section 1.01                      Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:


“Additional Convertible Notes” means any Permitted Additional Indebtedness that
is convertible into or by reference to Parent’s Equity Interests.


“Additional Convertible Notes Indenture” means the indenture (including any
supplemental indentures) pursuant to which Additional Convertible Notes are
issued.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the
Co-Borrowers and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form reasonably approved by
the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Commitments” means the Commitments of all the Lenders.


“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term A
Facility, the aggregate amount of the Term A Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.


“Agreement” means this Credit Agreement.


“Aircraft Trust” means either of the grantor trusts referred to in
Schedule 7.03.


“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars and
each other currency (other than Dollars) that is approved in accordance with
Section 1.08.


“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Commitments and $100,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.


“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility (a) from the Closing Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(a) for the first
fiscal quarter ending after the Closing Date, 0.35% per annum and (b)
thereafter, the applicable percentage per annum set forth below determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):


Pricing
Level
Consolidated
Leverage Ratio
Applicable Fee
Rate
1
<=1.25x
0.25%
2
>1.25x but <=2.00x
0.30%
3
>2.00x but <=2.75x
0.35%
4
>2.75x but <=3.25x
0.35%
5
>3.25x
0.40%



Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (at which time the
Applicable Fee Rate otherwise determined in accordance with this definition
shall apply).


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate under clause (b) above for any period
shall be subject to the provisions of Section 2.10(b).


“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place), the numerator of which is the sum of the amount of such
Term A Lender’s undrawn Term A Commitment and the principal amount of its Term A
Loans and the denominator of which is the sum of the aggregate amount of all
undrawn Term A Commitments and the aggregate principal amount of all Term A
Loans, (b) in respect of the Multicurrency Revolving Credit Facility, with
respect to any Multicurrency Revolving Credit Lender at any time, the percentage
(carried out to the ninth decimal place), the numerator of which is the
Multicurrency Revolving Credit Commitment of such Multicurrency Revolving Credit
Lender and the denominator of which is the aggregate amount of the Multicurrency
Revolving Credit Commitments and (c) in respect of the US Dollar Revolving
Credit Facility, with respect to any US Dollar Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place), the numerator of
which is the US Dollar Revolving Credit Commitment of such US Dollar Revolving
Credit Lender and the denominator of which is the aggregate amount of the US
Dollar Revolving Credit Commitments; provided that, in the case of the Revolving
Credit Facility, if the Revolving Credit Commitments of either Class have been
terminated, then the Applicable Percentage of each Revolving Credit Lender of
such Class shall be determined based on the Applicable Percentage of such
Revolving Credit Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.


“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the first fiscal quarter ending after the Closing Date,
0.75% per annum for Base Rate Loans and 1.75% per annum for Eurocurrency Rate
Loans and Letter of Credit Fees and (b) thereafter, the applicable percentage
per annum set forth below determined by reference to the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):



   
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Eurocurrency Rate Loans
Letter of Credit Fees
Base Rate Loans
1
<=1.25x
1.25%
1.25%
0.25%
2
>1.25x but <=2.00x
1.50%
1.50%
0.50%
3
>2.00x but <=2.75x
1.75%
1.75%
0.75%
4
>2.75x but <=3.25x
2.00%
2.00%
1.00%
5
>3.25x
2.25%
2.25%
1.25%





Notwithstanding the foregoing, if the Indebtedness permitted under Section
7.02(t) has not been incurred in a principal amount of not less than
$400,000,000 on or before March 31, 2011, then from the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the first fiscal quarter ending after the Closing Date to
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(a) for the second fiscal quarter ending after the
Closing Date, the greater of (x) 0.75% per annum for Base Rate Loans and 1.75%
per annum for Eurocurrency Rate Loans and Letter of Credit Fees, and (y) the
applicable percentage per annum set forth above determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a).


Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, and shall remain in effect
until the date on which such Compliance Certificate is delivered (at which time
the Applicable Rate otherwise determined in accordance with this definition
shall apply).


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate under clause (b) above for any period shall
be subject to the provisions of Section 2.10(b).


“Applicable Revolving Credit Percentage” means (a) with respect to any
Multicurrency Revolving Credit Lender at any time, such Multicurrency Revolving
Credit Lender’s Applicable Percentage in respect of the Multicurrency Revolving
Credit Facility at such time and (b) with respect to any US Dollar Revolving
Credit Lender at any time, such US Dollar Revolving Credit Lender’s Applicable
Percentage in respect of the US Dollar Revolving Credit Facility at such time.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.


“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Multicurrency Revolving Credit Facility or the US Dollar Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Term A Loan, a Multicurrency Revolving Credit Loan or a US Dollar
Revolving Credit Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Multicurrency Revolving Credit
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Multicurrency Revolving Credit Lenders.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.


“Availability Period” means (a) in respect of the Multicurrency Revolving Credit
Facility, the period from and including the Closing Date to the earliest of (i)
the Maturity Date for the Multicurrency Revolving Credit Facility, (ii) the date
of termination of the Multicurrency Revolving Credit Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each
Multicurrency Revolving Credit Lender to make Multicurrency Revolving Credit
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02, and (b) in respect of the US Dollar Revolving Credit
Facility, the period from and including the Closing Date to the earliest of (i)
the Maturity Date for the US Dollar Revolving Credit Facility, (ii) the date of
termination of the US Dollar Revolving Credit Commitments pursuant to
Section 2.06 and (iii) the date of termination of the commitment of each US
Dollar Revolving Credit Lender to make US Dollar Revolving Credit Loans pursuant
to Section 8.02.
 
 
“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the one month Eurocurrency Rate
plus 1.00% and (c) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Multicurrency Revolving Credit Borrowing, a US Dollar
Revolving Credit Borrowing, a Swing Line Borrowing or a Term A Borrowing, as the
context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:


(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;


(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;


(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and


(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.


“Canadian Dollar” means the lawful currency of Canada.


“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Parent and its Subsidiaries
that are (or would be) set forth in a consolidated statement of cash flows of
the Parent and its Subsidiaries for such period prepared in accordance with
GAAP; provided that “Capital Expenditures” shall not include any additions to
property, plant and equipment and other capital expenditures made with (A) the
proceeds from any casualty insurance or condemnation or eminent domain, to the
extent that the proceeds therefrom are utilized for capital expenditures within
365 days of the receipt of such proceeds or (B) the proceeds or consideration
received from any sale, trade in or other Disposition of such Person’s assets
(other than assets constituting Collateral consisting of inventory and
accounts), to the extent that the proceeds and/or consideration therefrom are
utilized for capital expenditures within 365 days of the receipt of such
proceeds; and provided, further, that any “Capital Expenditure” shall not
constitute an “Investment” hereunder.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Cash Collateral Account” means a blocked account of one or more of the Loan
Parties at Bank of America in the name of the Administrative Agent and under the
sole dominion and control of the Administrative Agent, and otherwise established
in a manner reasonably satisfactory to the Administrative Agent.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Swing Line
Lender or the L/C Issuer (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect thereof (as the context may require),
cash or deposit account balances or, if the L/C Issuer or Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender, as applicable.  “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder).


(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;


(b)           time deposits (including eurodollar time deposits) with, or
insured certificates of deposit or bankers’ acceptances or overnight bank
deposits of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
270 days from the date of acquisition thereof;


(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof;


(d)           repurchase obligations of any commercial bank satisfying the
requirements of clause (b) above, having a term of not more than 30 days with
respect to securities issued or unconditionally guaranteed or insured by the
United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America);


(e)           securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or by any political subdivision or taxing
authority of any such state, commonwealth or territory, the securities of which
state, commonwealth, territory, political subdivision or taxing authority (as
the case may be) are rated at least A by S&P or at least A by Moody’s;


(f)           securities with maturities of one year or less from the date of
acquisition backed by a standby letter of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b)above;


(g)           shares in money market investment programs or mutual or similar
funds which have substantially all of their assets invested in investments of
the character, quality and maturity described in clauses (a), (b), (c), (d), (e)
and (f) of this definition; and


(h)           in the case of Investments by any Foreign Subsidiary (in addition
to the items permitted by the foregoing clauses (a)through (g)) or Investments
made in a country outside the United States of America, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which such Foreign Subsidiary is organized and is conducting business or issued
by any agency of such sovereign nation and backed by the full faith and credit
of such sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by S&P or A2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency if available, (ii) investments of the type and
maturity described in clauses (b)through (g) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies, (iii) time deposits with any
Lender or any Affiliate of any Lender and (iv) with respect to any Investment
made by any Foreign Subsidiary, time deposits with any foreign bank not
described in the foregoing clauses (ii) or (iii).


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing cards, electronic funds transfer and other cash management
arrangements to Parent or any Subsidiary.


“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.


“Casualty Event” means any event that gives rise to the receipt by the Parent or
any Domestic Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.


“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines and directives
in connection therewith are deemed to have gone into effect and adopted after
the date of this Agreement.


“Change of Control” means an event or series of events by which:


(a)           Continuing Directors cease to constitute at least a majority of
the Parent’s board of directors; or


(b)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act) of the equity securities of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing (i) in the case of a Significant Shareholder (by
itself) or a “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) that consists solely of Significant Shareholders, 50% or more, or
(ii) otherwise, 35% or more, of the combined voting power of such securities; or


(c)           a “change of control”, “fundamental change” or any comparable term
under, and as defined in any Indebtedness having an aggregate principal amount
in excess of the Threshold Amount shall have occurred.


“Class” (a) when used with respect to Revolving Credit Lenders, refers to
whether such Lenders are Multicurrency Revolving Credit Lenders or US Dollar
Revolving Credit Lenders, (b) when used with respect to Revolving Credit
Commitments, refers to whether such Commitments are Multicurrency Revolving
Credit Commitments or US Dollar Revolving Credit Commitments and (c) when used
with respect to Revolving Credit Loans or a Revolving Credit Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Multicurrency
Revolving Credit Loans or US Dollar Revolving Credit Loans.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Co-Borrower” has the meaning specified in the introductory paragraph hereto.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.  Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
“Collateral” shall not include any assets of any Foreign Subsidiary or the
“Excluded Assets” as defined in the Guarantee and Security
Agreement.  Additionally, “Collateral” shall not include Equity Interests in any
Foreign Subsidiary, except that up to 65% of the voting Equity Interests and
100% of the non-voting Equity Interests in any CFC directly owned by a Loan
Party may be included as Collateral.


“Collateral Documents” means, collectively, the Guarantee and Security
Agreement, the Security Agreement Supplements, the KCIMR Pledge and each of the
pledge agreements or other similar agreements executed and delivered by a Loan
Party to the Administrative Agent pursuant to Section 4.01, Section 4.02 or
Section 6.12 that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations.


“Commitment” means a Term A Commitment, a Multicurrency Revolving Credit
Commitment or a US Dollar Revolving Credit Commitment, as the context may
require.


“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.


“Companies” means, collectively, the Parent and its Subsidiaries.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated Assets” means the total assets of the Parent and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.


“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period:


(a)           increased (without duplication) by the following (in each case to
the extent deducted in calculating Consolidated Net Income for such Measurement
Period):


(i)           Consolidated Interest Charges; plus


(ii)           the provision for Federal, state, local and foreign income taxes
payable; plus


(iii)           depreciation and amortization expense; plus


(iv)           non-recurring charges, expenses and fees incurred in connection
with the negotiation, execution and delivery of (x) the Loan Documents and (y)
the incurrence of indebtedness permitted under Section 7.02(t), in an aggregate
amount not to exceed $25,000,000; plus


(v)           all other non-cash charges (including non-cash impairment charges
with respect to goodwill) and expenses (including non-cash option and
stock-based compensation expenses) reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period; plus


(vi)           non-recurring charges, fees and expenses incurred in connection
with the cost of entering into any Convertible Note Hedge and any Permitted
Refinancing Indebtedness with respect to the Convertible Senior Notes; plus


(vii)           non-recurring charges, fees and expenses incurred in connection
with any transaction permitted under Section 7.02(s), 7.03(j), 7.03(k), 7.05(n),
7.06(vii), 7.06(xi) or 7.15, in an aggregate amount not to exceed $50,000,000 in
any calendar year and not to exceed $120,000,000 during the term of this
Agreement; plus


(viii)           non-recurring charges, fees and expenses incurred in connection
with corporate restructurings in an aggregate amount not to exceed $50,000,000
in any calendar year and not to exceed $120,000,000 during the term of this
Agreement; plus


(ix)           non-recurring charges, fees and expenses incurred in connection
with any issuance of Equity Interests or the incurrence of any Permitted
Refinancing Indebtedness (other than with respect to the Convertible Senior
Notes and the Convertible Note Hedge) in an aggregate amount not to exceed
$25,000,000 during the term of this Agreement;


including with respect to any of the foregoing, any transaction undertaken but
not completed; and


(b)           decreased (without duplication) by the following (in each case to
the extent included in calculating Consolidated Net Income for such Measurement
Period):


(i)           Federal, state, local and foreign income tax credits; plus


(ii)           all non-cash items increasing Consolidated Net Income.


For all purposes hereunder, Consolidated EBITDA shall be calculated on a Pro
Forma Basis unless otherwise specified.


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
unfinanced Capital Expenditures, less (iii) the aggregate amount of Federal,
state, local and foreign income taxes paid in cash to (b) Consolidated Fixed
Charges, in each case for the most recently completed Measurement Period.


“Consolidated Fixed Charges” means, for any Measurement Period, the sum of (i)
Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding Indebtedness for borrowed money, but excluding any such
payments to the extent refinanced through the incurrence of additional
Indebtedness expressly permitted under Section 7.02 and (iii) if the
Consolidated Leverage Ratio as of the last day of such Measurement Period is
greater than or equal to 2.50x, then the aggregate amount of all Restricted
Payments made in cash, in each case, of or by the Parent and its Subsidiaries
(other than any Restricted Payments made to a Loan Party) for such Measurement
Period; provided that, with respect to clause (iii), the first $300,000,000 in
Restricted Payments made subsequent to the Closing Date shall not be included
for the purpose of calculating Consolidated Fixed Charges.  For all purposes
hereunder, Consolidated Fixed Charges shall be calculated on a Pro Forma Basis
unless otherwise specified.  Notwithstanding the foregoing, Consolidated Fixed
Charges for the fiscal quarters of the Parent ended June 30, 2010, September 30,
2010 and December 31, 2010 shall be deemed to be $27,700,000, $26,900,000, and
$26,900,000, respectively.


“Consolidated Indebtedness” means, as of any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
issued for the account of the Parent or any of its Subsidiaries, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Parent or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Parent or a Subsidiary is
a general partner or joint venturer to the extent the Parent or such Subsidiary
would be liable therefor under applicable Law or any agreement or instrument by
virtue of the Parent’s or such Subsidiary’s ownership interest in or other
relationship with such entity, except to the extent such Indebtedness is
expressly made non-recourse to the Parent or such Subsidiary.  For all purposes
hereunder, Consolidated Indebtedness shall be calculated on a Pro Forma Basis
unless otherwise specified.


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP (including amortization of
debt financing costs, debt issuance costs and debt discount and commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers acceptance financings), (b) all interest paid or payable with respect to
discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, (d) the net amount
paid (or deducting the net amount received) by the Parent and its Subsidiaries
in respect of the relevant period under any obligations in respect of Swap
Contracts consisting of interest rate hedging arrangements or the interest rate
component of currency hedging arrangements, in each case, of or by the Parent
and its Subsidiaries on a consolidated basis for such Measurement Period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for
the most recently completed Measurement Period.


“Consolidated Net Income” means, at any date of determination, the Net Income
(or loss) of the Parent and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period determined in accordance with GAAP;
provided that Consolidated Net Income shall exclude, without duplication, the
following:


(a)           the cumulative effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such Measurement Period;


(b)           extraordinary non-cash gains and extraordinary non-cash losses for
such Measurement Period;


(c)           the Net Income of any Subsidiary during such Measurement Period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of such Net Income is not permitted by operation of the terms
of its Organization Documents or any agreement, instrument or Law applicable to
such Subsidiary during such Measurement Period (except to the extent any such
prohibition has been irrevocably waived), except that the Parent’s equity in any
net loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income; and


(d)           any Net Income (or loss) for such Measurement Period of any Person
if such Person is not a Subsidiary, except that the Parent’s equity in the Net
Income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Measurement Period to the Parent or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Parent as described in clause (c) of this
proviso).


“Continuing Director” means a director who either was a member of the Parent’s
board of directors on the date of this Agreement or who becomes a director of
the Parent subsequent to that date and whose election, appointment or nomination
for election by the Parent’s stockholders is duly approved by a majority of the
Continuing Directors on the Board of Directors of the Parent at the time of such
approval, either by a specific vote or by approval of the proxy statement issued
by the Parent on behalf of the entire Board of Directors of the Parent in which
such individual is named as nominee for director.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other voluntary
undertaking to which such Person is a party or by which it or any of its
property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Convertible Note Hedge” means one or more call options, capped call options,
call spread options or similar option transactions purchased by the Parent to
hedge its exposure with respect to the conversion of the Convertible Senior
Notes, the Replacement Convertible Notes or any Additional Convertible Notes.


“Convertible Senior Notes” means the Convertible Senior Notes of the Parent
issued April 21, 2008 and due 2015, in an aggregate principal amount not to
exceed $690,000,000.


“Convertible Senior Notes Indenture” means the Indenture dated as of April 21,
2008, by and among the Parent, KCI USA, Inc., as guarantor, and U.S.  Bank
National Association, as trustee, pursuant to which the Convertible Senior Notes
have been issued.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Loans and other Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii)
2% per annum; provided that, with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate applicable to Letter of Credit Fees plus 2% per
annum.


 “Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
(3) Business Days of the date such funding obligations are required to be
satisfied by it hereunder, (b) has notified a Borrower, the Administrative Agent
or any Lender that it does not intend to comply with its funding obligations or
has made a public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations; or (d) has, or has a
direct parent company that has, (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority; provided that solely with
respect to clauses (a), (b) and (c) of this definition, a Lender shall not be a
Defaulting Lender solely by virtue of a good faith dispute (i) as to the
satisfaction of one or more conditions precedent to lending, or (ii) as to the
amount of costs and expenses to be reimbursed by the Lenders under Section
10.04(c) hereof.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment (other than a collateral assignment),
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Maturity Date with respect to the Term A Facility (or, if
later, the Maturity Date with respect to the Revolving Credit Facility or any
Incremental Facility), except, in the cases of clauses (i) and (ii), if as a
result of a change of control or asset sale, but only if any rights of the
holders thereof upon the occurrence of such change of control or asset sale are
subject to the prior payment in full of all Obligations (other than contingent
indemnification obligations), the cancellation or expiration of all Letters of
Credit and the termination of the Aggregate Commitments.


“Dollar” and “$” means the lawful currency of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means any Person that is a commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and that meets
the requirements to be an assignee under Section 10.06(b)(iii), 10.06(b)(v) and
10.06(b)(vi) (subject to such consents, if any, as may be required under
Section 10.06(b)(iii)).


“EMU Legislation” means the legislative measures of the European Community
relating to Economic and Monetary Union.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, enforceable judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any enforceable contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, but excluding, in each case, convertible debt.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Parent or any ERISA Affiliate.


“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum (rounded upward, if necessary, to the
nearest 1/100th of 1%) equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as it appears on the relevant Reuters Screen or any successor thereto
(or, if such page or service shall not be available, such other commercially
available source providing quotations of BBA LIBOR as reasonably determined by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Eurocurrency Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate per annum (rounded to the nearest 1/100th of
1%) equal to the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period. For any
interest calculation with respect to a Base Rate Loan on any date, the rate per
annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.


“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term A Loan that
bears interest at a rate based on the Eurocurrency Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.


“Excluded Issuance” by the Parent or any of its Domestic Subsidiaries means an
issuance of shares of capital stock of (or other ownership or profit interests
in) such Person (a) upon the exercise of warrants, options or other rights for
the purchase of such capital stock (or other ownership or profit interest) and
(b) to the officers, directors or employees of the Parent or any of its
Subsidiaries pursuant to purchase, incentive or option plans.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Co-Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or as a result of the
Administrative Agent or such Lenders, as applicable, being engaged in a trade or
business in such jurisdiction (other than a trade or business that would not
have arisen but for the Administrative Agent or Lender, as applicable, having
executed, delivered, performed its obligations or received a payment under, or
enforced the Loan Documents), (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which a
Co-Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Co-Borrowers under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Co-Borrowers with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or 3.01(a)(iii)
and (e) any Taxes imposed on any "withholdable payment" payable to such
recipient as a result of the failure of such recipient to satisfy the applicable
requirements as in effect after December 31, 2012 under FATCA to establish that
such payment is exempt from withholding under FATCA.


“Existing Credit Agreement” means the Credit Agreement dated as of May 19, 2008
among the Parent, Bank of America, N.A., as administrative agent, swing line
lender and L/C issuer and a syndicate of lenders.


“Existing Letters of Credit” means those letters of credit issued pursuant to
the Existing Credit Facility and set forth on Schedule 1.01A.


“Facility” means the Term A Facility, the Revolving Credit Facility, the
Multicurrency Revolving Credit Facility or the US Dollar Revolving Credit
Facility as the context may require.


“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.


“Federal Funds Rate” means, for any day, the rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.


“Fee Letter” means the letter agreement, dated December 1, 2010, among the
Parent, Bank of America, N.A., JPMorgan Chase Bank, N.A. and the Joint
Bookrunners.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Co-Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in the ordinary course of business or in connection
with any acquisition or disposition of assets permitted under this
Agreement.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.


“Guarantee and Security Agreement” means the Guarantee and Security Agreement,
dated as of the date hereof, among the Co-Borrowers, the Guarantors and the
Administrative Agent, substantially in the form of Exhibit F, together with each
other guarantee and security agreement and guarantee and security agreement
supplement delivered pursuant to Section 6.12.


“Guarantors” means, collectively, the Subsidiaries of the Co-Borrowers listed on
Schedule 6.12 and each other Subsidiary of the Parent that shall be required to
execute and deliver a Security Agreement Supplement pursuant to Section 6.12.


“Guaranty” means the Guarantee made by the Loan Parties in favor of the Secured
Parties pursuant to the Guarantee and Security Agreement.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous, ignitable, corrosive, reactive or toxic substances, wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and any other chemicals of concern or substances or wastes
similar to the foregoing regulated pursuant to any Environmental Law.


“Hedge Bank” means (i) any Person that, at the time it enters into a Swap
Contract with the Parent or any Subsidiary that is permitted under Article VI or
VII, is a Lender or an Affiliate of a Lender, and (ii) any Person that, with
respect to any Swap Contract that exists as of the Closing Date, is a Lender or
an Affiliate of a Lender on the Closing Date, in each case, in its capacity as a
party to such Swap Contract.


“Immaterial Subsidiary” means any Subsidiary (a) the total assets of which for
the most recently ended fiscal quarter (determined on a consolidated basis for
such Subsidiary and its Subsidiaries) are less than or equal to 7% of the total
assets of the Parent and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP), (b) the total revenue of which for the most recently
ended fiscal quarter (determined on a consolidated basis for such Subsidiary and
its Subsidiaries) was less than or equal to 7% of the total revenue of the
Parent and its Subsidiaries for the most recently ended fiscal quarter
(determined on a consolidated basis in accordance with GAAP) and (c) designated
by the Co-Borrowers as such by written notice to the Administrative Agent;
provided, that the Subsidiaries designated by the Co-Borrowers as Immaterial
Subsidiaries on the Closing Date shall be those set forth on Schedule 1.01B;
provided further, that (x) the total assets of all Immaterial Subsidiaries (and
their Subsidiaries) shall not exceed 10% of the total assets of the Parent and
its Subsidiaries (determined on a consolidated basis in accordance with GAAP)
and (y) the total revenue of all Immaterial Subsidiaries (and their
Subsidiaries) shall not exceed 10% of the total revenue of the Parent and its
Subsidiaries for the most recently ended fiscal quarter (determined on a
consolidated basis in accordance with GAAP).  The Co-Borrowers shall be
permitted at any time to redesignate any Subsidiary previously designated as an
Immaterial Subsidiary as a Subsidiary that is not an Immaterial Subsidiary.


“Incremental Facility” has the meaning specified in Section 10.01(b).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)           the maximum amount (after giving effect to any prior drawings or
reductions which have been reimbursed) of all direct or contingent obligations
of such Person arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments issued or created by or for the account of such Person;


(c)           for purposes of Sections 7.02 and 8.01(e) only, net obligations of
such Person under any Swap Contract;


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable and other accrued
liabilities in the ordinary course of business which (i) are not past due for
more than 90 days after the date on which such trade account or liability was
created) or (ii) are being contested in good faith by such Person;


(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that in the case of indebtedness that has not been assumed
by such Person or is limited in recourse, the amount thereof that shall be
deemed to be Indebtedness shall be equal to the lesser of the fair market value
of such property subject to such Lien or the amount of the indebtedness so
secured;


(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;


(g)           all Disqualified Equity Interests of such Person or any of its
Subsidiaries, in each case valued at the greater of its stated value, redemption
value, or liquidation value or preference; and


(h)           all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person would be
liable therefor under applicable Law or any agreement or instrument as a result
of such Person’s ownership interest in or other relationship with such
partnership or joint venture, unless such Indebtedness is expressly made
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Co-Borrowers in a Committed Loan
Notice or such other period that is twelve months or less requested by the
Co-Borrowers and consented to by all of the Appropriate Lenders; provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.


“International Plan” means any “defined benefit plan” as such term is defined in
Section 3(35) of ERISA, whether or not such plan is subject to ERISA or the
Code, which is sponsored, maintained, administered, contributed to, extended or
arranged by the Parent or its Affiliates or under which the Parent or its
Affiliates has any liability (contingent or otherwise) and covers any current or
former employee, officer, director or independent contractor of the Parent or
its Affiliates who is located exclusively outside of the United States.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the assets of a business unit of another Person,
or all or a substantial part of the business or assets of another Person;
provided, that “Investment” shall not include any Capital Expenditures.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested net of any return representing a return of capital with
respect to such Investment, without adjustment for subsequent increases or
decreases in the value of such Investment.


“IP Rights” has the meaning specified in Section 5.18.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices-ISP98” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Co-Borrower (or any Subsidiary thereof) or by a
Co-Borrower (or any Subsidiary thereof) in favor of the L/C Issuer and relating
to such Letter of Credit.


“Judgment Amount” means 15% of Consolidated EBITDA (as of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 6.01(a) or 6.01(b)).


“Joint Bookrunner” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, each in its capacity as a Joint
Lead Arranger and Joint Bookrunner under this Agreement.


“JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.


“KCI International Holding Company” means KCI International Holding Company, a
Delaware corporation.


“KCI MS Unlimited” means KCI MS Unlimited, a Cayman Islands corporation.


“KCII Holdings, L.L.C.” means KCII Holdings, L.L.C., a Delaware limited
liability company.


“KCIMR Pledge” means an Irish law governed pledge agreement, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
65% of the Class A Ordinary Shares of KCI Medical Resources (Ireland) are
pledged as Collateral to secure the Secured Obligations.


“Laws” means, in respect of any Person, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority applicable to such Person or its properties, in each
case whether or not having the force of law.


“L/C Advance” means, with respect to each Multicurrency Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Multicurrency Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(ii) solely with respect to certain Existing Letters of Credit issued by it,
Wells Fargo Bank, N.A.


“L/C Obligations” means, as at any date of determination, without duplication,
the aggregate amount available to be drawn on such date under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts on such date,
including all L/C Borrowings.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“Lead Arrangers” means those institutions identified as “Lead Arrangers” on the
cover page of this Agreement.


“Legal Reservations” means:


(a)           the principle that equitable remedies may be granted or refused at
the discretion of a court;


(b)           the limitation of enforcement by laws relating to insolvency,
reorganization, penalties and other laws generally affecting the rights of
creditors;


(c)           the time barring of claims under statutes of limitations; and


(d)           principles which are set out in the qualifications as to matters
of law in any legal opinion delivered on the Closing Date in connection with
this Agreement.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender; provided that, after the
date hereof, only Persons who become a “Lender” pursuant to Section 10.06(b) by
executing an Assignment and Assumption shall be added as a “Lender” for purposes
of this definition.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Co-Borrowers and
the Administrative Agent in writing.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency Revolving
Credit Facility.


“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


 “Liquidity Measure” means, on any date, the sum, on such date, of (i) the
excess of (x) the aggregate Revolving Credit Commitments over (y) the Total
Revolving Credit Outstandings, plus (ii) the total amount of cash and Cash
Equivalents to the extent (x) held by Loan Parties and (y) not subject to any
Lien (other than (i) Liens in favor of the Administrative Agent for the benefit
of the Secured Parties created pursuant to the Collateral Documents and (ii)
Liens permitted pursuant to Sections 7.01(c), 7.01(d) and 7.01(e)).


“Loan” means an extension of credit by a Lender to the Co-Borrowers under
Article II in the form of a Term A Loan, a Revolving Credit Loan, a Swing Line
Loan or a loan under the Incremental Facility.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents and (d) each Issuer Document.


“Loan Parties” means, collectively, the Co-Borrowers and each Guarantor.


“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.


“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01C.


“Margin Stock” has the meaning specified in Regulation U.


“Material Adverse Effect” means (a) a material adverse effect upon the business,
financial condition or operations of the Parent and its Subsidiaries taken as a
whole or (b) a material adverse effect on (i) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or (ii) the ability
of the Loan Parties to perform their obligations under the Loan Documents.


“Maturity Date” means, with respect to each Facility, the fifth anniversary of
the Closing Date; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.


“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Parent.


“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.


“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).


“Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Credit Lender, its obligation to (a) make Multicurrency Revolving
Credit Loans to the Co-Borrowers pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar Equivalent of the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Multicurrency Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.


“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time.


“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment at such time.


“Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.01(b).


“Multicurrency Revolving Credit Note” means a promissory note made by the
Co-Borrowers in favor of a Multicurrency Revolving Credit Lender evidencing
Multicurrency Revolving Credit Loans made by such Multicurrency Revolving Credit
Lender, substantially in the form of Exhibit C-2.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions.


“Net Cash Proceeds” means:


(a)           with respect to any Disposition by the Parent or any of its
Domestic Subsidiaries or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Parent or any of
its Domestic Subsidiaries) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan Documents)
and the amount of any premium or penalty, if any, and interest due with respect
to such Indebtedness, (B) reasonable and customary out-of-pocket commissions,
costs, premiums, fees and other expenses incurred by the Parent or such Domestic
Subsidiary in connection with such Disposition or Casualty Event, including,
without limitation, attorney’s fees, accountants’ fees, investment banking fees,
brokerage fees, consultant fees, purchaser due diligence costs (to the extent
borne by the Parent or any Subsidiary), survey costs, title insurance premiums,
and related search and recording charges, transfer taxes, deed or mortgage
recording taxes (or if such costs and expenses have not then been incurred or
invoiced, the Parent’s good faith estimates thereof), (C) Taxes reasonably
estimated to be actually payable within two years of the date of the relevant
Disposition or Casualty Event as a result of any gain recognized in connection
therewith and any Tax distributions to be made to any direct or indirect holder
of the seller in connection with such Disposition; provided that, if the amount
of any estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Disposition or Casualty
Event, the aggregate amount of such excess shall constitute Net Cash Proceeds,
(D) a reasonable reserve for indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Disposition undertaken by the Parent or any of its
Subsidiaries in connection with such Disposition and other reasonable reserves
made by the Parent or any Subsidiary in good faith in respect to the sale price
of such asset or assets for post-closing adjustments or to fund any liabilities
retained by the Parent or any of its Subsidiaries and (E) in the case of
proceeds arising out of the sublease or sublicense of any property, amounts
required to be paid in respect of the lease or license of such property; and


(b)           with respect to the sale or issuance of any Equity Interest by the
Parent, or the incurrence or issuance of any Indebtedness by the Parent or any
of its Domestic Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) (a) Taxes
reasonably estimated to be actually payable within two years of the date of such
sale or issuance and (b) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket costs, fees and expenses incurred by the
Parent or such Domestic Subsidiary in connection with such sale or issuance (or,
if such costs and expenses have not been incurred or invoiced, the Parent’s good
faith estimates thereof);


provided that (x) no proceeds realized in a single transaction or series of
related transactions and calculated pursuant to either of the foregoing
clauses (a) and (b) shall constitute Net Cash Proceeds unless such proceeds
shall exceed $5,000,000 and (y) no proceeds calculated pursuant to the foregoing
clauses (a) and (b), collectively, shall constitute Net Cash Proceeds in any
calendar year until the aggregate amount of all such proceeds in such calendar
year shall exceed $15,000,000.


“Net Income” means, with respect to any Person for any Measurement Period, the
net income (loss) of such Person for such Measurement Period, determined in
accordance with GAAP and before any reduction in respect of preferred stock
dividends.


“New Headquarters” has the meaning specified in Section 7.15.


“Note” means a Term A Note, a Multicurrency Revolving Credit Note or a US Dollar
Revolving Credit Note, as the context may require.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all L/C Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Joint Bookrunners, the
Lead Arrangers, the L/C Issuer or any Indemnitee arising under the Loan
Documents (including pursuant to the Guaranty).


“OFAC” means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (a) with respect to Term A Loans, Multicurrency
Revolving Credit Loans, US Dollar Revolving Credit Loans and Swing Line Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term A Loans, Multicurrency Revolving Credit Loans, US Dollar
Revolving Credit Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Co-Borrowers of Unreimbursed Amounts (including via
a Revolving Credit Borrowing or Cash Collateralization of a Letter of Credit).


“Parent Audited Financial Statements” means the audited consolidated balance
sheet of the Parent and its Subsidiaries for the fiscal year ended December 31,
2009, and the related audited consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent and its
Subsidiaries, including the notes thereto.


“Parent Unaudited Financial Statements” means the unaudited consolidated balance
sheet of the Parent and its Subsidiaries dated September 30, 2010, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date.


“Participant” has the meaning specified in Section 10.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans, with respect to plan years ending prior to the
effective date of the Pension Act, as set forth in Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means an employee pension benefit plan within the meaning of
Section 3(2) of ERISA.
 
 
“Permitted Additional Indebtedness” means senior, mezzanine or subordinated
Indebtedness; provided that (a) such Indebtedness is not secured by a Lien on
the assets of the Parent or any Subsidiary, (b) the terms of such Indebtedness
do not provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment in respect of the principal thereof prior to the
date that is 91 days after the Maturity Date with respect to the Term A Facility
(or, if later, the Maturity Date with respect to the Revolving Credit Facility
or any Incremental Facility structured as a new term loan tranche), other than
customary offers to purchase upon a change of control, merger, delisting,
approval of a plan of liquidation or dissolution or similar events and customary
acceleration rights upon an event of default, (c) the non-economic terms,
covenants and conditions of such Indebtedness are not materially less favorable
to the obligor thereon or to the Lenders than the Obligations, (d) if such
Indebtedness is subordinated Indebtedness, the terms of such Indebtedness
provide for customary subordination of such Indebtedness to the Obligations and
(e) no Subsidiary of the Parent (other than a Loan Party) is an obligor under
such Indebtedness (including pursuant to any Guarantee thereof).  For the
avoidance of doubt, payment of the conversion consideration upon conversion of
convertible Indebtedness shall not constitute a payment in respect of the
principal thereof.


“Permitted Additional Foreign Indebtedness” means senior, mezzanine or
subordinated Indebtedness; provided that (a) such Indebtedness is not secured by
a Lien on the assets of the Parent or any Subsidiary, (b) the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption,
sinking fund obligation or other payment in respect of the principal thereof
prior to the date that is 91 days after the Maturity Date with respect to the
Term A Facility (or, if later, the Maturity Date with respect to the Revolving
Credit Facility or any Incremental Facility structured as a new term loan
tranche), other than customary offers to purchase upon a change of control and
customary acceleration rights upon an event of default, (c) the non-economic
terms, covenants and conditions of such Indebtedness are not materially less
favorable to the obligor thereon or to the Lenders than the Obligations and (d)
no Loan Party is an obligor under such Indebtedness (including pursuant to any
Guarantee thereof).


“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Indebtedness is
not greater than the principal amount of such Refinanced Indebtedness plus the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such refinancing,
refunding, extension, renewal or replacement, (b) such refinancing, refunding,
extending, renewing or replacing Indebtedness has a final maturity that is no
sooner than, and a weighted average life to maturity that is no shorter than,
that of such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof are subordinated to the Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guarantees
thereof remain so subordinated on terms no less favorable to the Lenders and (d)
the non-economic terms, covenants and conditions thereof are not materially less
favorable to the obligor thereon or to the Lenders than those of the
Indebtedness being modified, refinanced, renewed, refunded, replaced or
extended.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.


“Pledged Certificated Securities” has the meaning specified in the Guarantee and
Security Agreement.


“Pledged Equity Interests” has the meaning specified in the Guarantee and
Security Agreement.


“Post Closing Letter” means that certain letter agreement, dated as of the date
hereof, among the Co-Borrowers and the Administrative Agent regarding the
delivery of certain items after the Closing Date.


“Pro Forma Basis” means, with respect to any calculation or determination for
the Parent for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):


(1)           pro forma effect will be given to any Indebtedness incurred by the
Parent or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;


(2)           pro forma calculations of interest on Indebtedness bearing a
floating interest rate will be made as if the rate in effect on the
Determination Date (taking into account any Swap Contract applicable to the
Indebtedness) had been the applicable rate for the entire reference period;


(3)           Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Expense accrued during the Measurement Period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period;


(4)           pro forma effect will be given to


(A)           the acquisition or disposition of companies, divisions or lines of
businesses by the Parent and its Subsidiaries, including any acquisition or
disposition of a company, division or line of business since the beginning of
the reference period by a Person that became a Subsidiary after the beginning of
the Measurement Period, and


(B)           the discontinuation of any discontinued operations but, in the
case of Consolidated Fixed Charges, only to the extent that the obligations
giving rise to Consolidated Fixed Charges will not be obligations of the Parent
or any Subsidiary following the Determination Date


that have occurred since the beginning of the Measurement Period and before the
Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of the Measurement
Period.  To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be based upon the most recent four full fiscal quarters for
which the relevant financial information is available.


“Projections” has the meaning specified in Section 4.01(a)(viii).


“Public Lender” has the meaning specified in Section 6.02.


“Register” has the meaning specified in Section 10.06(c).


“Regulations T, U and X” mean Regulations T, U and X of the FRB as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Replacement Convertible Notes” means any Permitted Refinancing Indebtedness
issued to refinance, refund, extend, renew or replace the Convertible Senior
Notes, which Permitted Refinancing Indebtedness is convertible into or by
reference to Parent’s Equity Interests.


“Replacement Convertible Notes Indenture” means the indenture (including any
supplemental indentures) pursuant to which Replacement Convertible Notes are
issued.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.


“Required Facility Lenders” means, with respect to any Facility as of any date
of determination, Lenders holding more than 50% of the sum of the (a) Total
Outstandings under such Facility (with the aggregate amount of each
Multicurrency Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Multicurrency Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Commitments under such Facility; provided that the unused
Commitments of, and the portion of the Total Outstandings under such Facility
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Facility Lenders.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Multicurrency Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Multicurrency Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


“Responsible Officer” means any of the President, the Chief Executive Officer,
the Chief Financial Officer, any Senior Vice President, the Controller or the
Treasurer of the applicable Loan Party, or any person designated by any such
Person in writing to the Administrative Agent from time to time, acting singly.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided, that for purposes of this definition, the
term Equity Interest shall include (i) the Convertible Senior Notes, any
Replacement Convertible Notes and any Additional Convertible Notes and, without
duplication (ii) any other securities convertible into or exchangeable for any
capital stock of the Parent or any of its Subsidiaries.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) as
of the end of each month with respect to calculations made pursuant to
Section 2.05(b)(viii) and (iv) with respect to calculations of the Dollar
Equivalent made pursuant to Section 2.12, each date a payment is made in Dollars
in lieu of the applicable Alternative Currency; and (b) with respect to any
Letter of Credit issued or to be issued in an Alternative Currency, each of the
following: (i) (x) each date of issuance of a Letter of Credit denominated in an
Alternative Currency (other than an Existing Letter of Credit) and (y) the
Closing Date with respect to any Existing Letter of Credit denominated in an
Alternative Currency, in each case with respect to determinations to be made
pursuant to Section 2.03(a)(i) and with respect to calculation of the Letter of
Credit Fee pursuant to Section 2.03(i) and the fronting fee pursuant to
Section 2.03(i), (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount) with respect to determinations to be made pursuant to
Section 2.03(a)(i), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency and (iv) on the Honor
Date with respect to determinations to be made pursuant to Section 2.03(c).


“Revolving Credit Borrowing” means a Multicurrency Revolving Credit Borrowing or
a US Dollar Revolving Credit Borrowing, as the context may require.


“Revolving Credit Commitment” means a Multicurrency Revolving Credit Commitment
or a US Dollar Revolving Credit Commitment, as the context may require.


“Revolving Credit Facility” means, collectively, the Multicurrency Revolving
Credit Facility and the US Dollar Revolving Credit Facility.


“Revolving Credit Lender” means a Multicurrency Revolving Credit Lender or a US
Dollar Revolving Credit Lender, as the context may require.


“Revolving Credit Loan” has the meaning specified in Section 2.01(b).


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.


“Sanctioned Entity” means a country or a government of a country, an agency of
the government of a country, an organization directly or indirectly controlled
by a country or its government, or a person or entity resident in or determined
to be resident in a country, that is subject to a country sanctions program
administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of "Specially Designated
Nationals and Blocked Persons" maintained by OFAC.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.


“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.


“Secured Obligations” means all Obligations, together with all obligations of
the Loan Parties under (a) any Secured Hedge Agreement and (b) any Secured Cash
Management Agreement.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.


“Securities Act” means the Securities Act of 1933.


“Security Agreement Supplement” has the meaning specified in the Guarantee and
Security Agreement.


“Significant Shareholder” means any Person that:


(a)           on the date hereof possesses, directly or indirectly, and such
possession has been publicly disclosed, the power to vote 5% or more of the
outstanding shares of common stock of the Parent,


(b)           is or hereafter becomes a spouse of or any other relative (by
blood, marriage or adoption) of a Person described in clause (a),


(c)           is or becomes a transferee of the interests of any of the
foregoing Person or Persons by descent or by trust or similar arrangement
intended as a method of descent, or


(d)           is (x) an employee benefit or stock ownership plan of the Parent
or (y) a grantor trust established for the funding, directly or indirectly, of
the Parent’s employee benefit plans and programs.


“Social Security Act” means the Social Security Act of 1965.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, that an Aircraft Trust shall be deemed to be a
Subsidiary of the Parent only if it is, or if it is required to be, consolidated
in the financial statements of the Parent in accordance with GAAP (it being
understood that, as of the date hereof, the Aircraft Trusts are not required to
be consolidated in the financial statements of the Parent in accordance with
GAAP).  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Sublimit” means an amount equal to $25,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Multicurrency Revolving Credit
Facility.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP (other than operating
leases).


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).


“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Co-Borrowers pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.


“Term A Facility” means the aggregate principal amount of the Term A Loans of
all Term A Lenders outstanding at such time.


“Term A Lender” means at any time any Lender that has a Term A Commitment or
that holds a Term A Loan at such time.


“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.


“Term A Note” means a promissory note made by the Co-Borrowers in favor of a
Term A Lender evidencing Term A Loans made by such Term A Lender, substantially
in the form of Exhibit C-1.


“Threshold Amount” means $50,000,000.


“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans, Swing Line Loans
and L/C Obligations.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Total Revolving Credit Outstandings” means, collectively, the Total
Multicurrency Revolving Credit Outstandings and the Total US Dollar Revolving
Credit Outstandings.


“Total US Dollar Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all US Dollar Revolving Credit Loans.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“US Dollar Revolving Credit Borrowing” means a borrowing consisting of
simultaneous US Dollar Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
US Dollar Revolving Credit Lenders pursuant to Section 2.01(b).


“US Dollar Revolving Credit Commitment” means, as to each US Dollar Revolving
Credit Lender, its obligation to make US Dollar Revolving Credit Loans to the
Co-Borrowers pursuant to Section 2.01(b) in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “US Dollar Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.


“US Dollar Revolving Credit Facility” means, at any time, the aggregate amount
of the US Dollar Revolving Credit Lenders’ US Dollar Revolving Credit
Commitments at such time.


“US Dollar Revolving Credit Lender” means, at any time, any Lender that has a US
Dollar Revolving Credit Commitment at such time.


“US Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b).


“US Dollar Revolving Credit Note” means a promissory note made by the
Co-Borrowers in favor of a US Dollar Revolving Credit Lender evidencing US
Dollar Revolving Credit Loans made by such US Dollar Revolving Credit Lender,
substantially in the form of Exhibit C-3.


“Warrant Transaction” means any call options, warrants or rights to purchase (or
substantially equivalent derivative transactions) issued by the Parent
substantially concurrently with a Convertible Note Hedge transaction.


“Yen” and “¥” means the lawful currency of Japan.


Section 1.02                      Other Interpretive Provisions.  With reference
to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement
(including the Loan Documents), instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


Section 1.03                      Accounting Terms.


(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, except as otherwise specifically prescribed
herein.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement or any negative covenant
or exception available thereunder set forth in any Loan Document, and either the
Parent or the Required Lenders shall so request, the Administrative Agent and
the Parent shall negotiate in good faith to amend such ratio, requirement,
covenant or exception to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio, requirement, covenant or exception shall
continue to be computed in accordance with GAAP immediately prior to such change
therein and (ii) the Parent shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio, requirement, covenant or exception made before and
after giving effect to such change in GAAP.


Section 1.04                      Rounding.  Any financial ratios required to be
maintained by the Parent pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).


Section 1.05                      Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).


Section 1.06                      Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.


Section 1.07                      Currency Equivalents Generally; Change of
Currency.  For purposes of this Agreement and the other Loan Documents (other
than Articles II, IX and X hereof), where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in Dollars, such amounts shall
be deemed to refer to Dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Rate in effect on the Business Day
immediately preceding the date of such transaction or
determination.  Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Liens, Indebtedness or Investment in currencies other than Dollars, no Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Lien is created, Indebtedness is incurred
or Investment is made.  Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify with the Co-Borrowers’ consent (not to be unreasonably
withheld) to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.


Section 1.08                      Additional Alternative Currencies.


(a)           The Co-Borrowers may from time to time request that Eurocurrency
Rate Loans be made and/or Letters of Credit be issued in a currency other than
those specifically listed in the definition of “Alternative Currency”; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Revolving Credit Lenders; and in the case of any such request with respect
to the issuance of Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the L/C Issuer.


(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such earlier time or date as may be agreed by the Administrative
Agent or, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof.  Each Revolving Credit Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.


(c)           Any failure by a Revolving Credit Lender or the L/C Issuer, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or the L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans
to be made or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall promptly so notify the Co-Borrowers and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Revolving Credit Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Co-Borrowers and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit
issuances.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Co-Borrowers.
 
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


Section 2.01                      The Loans.


(a)           The Term A Borrowings.  Subject to the terms and conditions set
forth herein, each Term A Lender severally agrees to make loans to the
Co-Borrowers on the Closing Date in an aggregate amount not to exceed such Term
A Lender’s Term A Commitment.  Each Term A Borrowing shall consist of Term A
Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentages of the Term A Facility.  Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A
Loans shall be denominated in Dollars and may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.


(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, (i) each Multicurrency Revolving Credit Lender
severally agrees to make loans (each such loan, a “Multicurrency Revolving
Credit Loan”) to the Co-Borrowers in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability Period
for the Multicurrency Revolving Credit Facility, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Multicurrency
Revolving Credit Commitment and (ii) each US Dollar Revolving Credit Lender
severally agrees to make loans (each such loan, a “US Dollar Revolving Credit
Loan” and, together with the Multicurrency Revolving Credit Loans, the
“Revolving Credit Loans”) to the Co-Borrowers in Dollars from time to time, on
any Business Day during the Availability Period for the US Dollar Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s US Dollar Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (ii) the aggregate Outstanding Amount of the Multicurrency Revolving
Credit Loans of any Multicurrency Revolving Credit Lender, plus such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations, plus such Multicurrency
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Multicurrency
Revolving Credit Lender’s Multicurrency Revolving Credit Commitment, (iii) the
aggregate Outstanding Amount of the US Dollar Revolving Credit Loans of any US
Dollar Revolving Credit Lender shall not exceed such US Dollar Revolving Credit
Lender’s US Dollar Revolving Credit Commitment and (iv) the Total Revolving
Credit Outstandings denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Co-Borrowers may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01 (b).  Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, all as further
provided herein.


Section 2.02                      Borrowings, Conversions and Continuations of
Loans.


(a)           Each Term A Borrowing, each Revolving Credit Borrowing, each
conversion of Term A Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon a
Co-Borrower’s irrevocable notice to the Administrative Agent, which may be given
by telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Revolving Credit Borrowing or continuation of
Revolving Credit Loans that are Eurocurrency Rate Loans denominated in
Alternative Currencies and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if such Co-Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
12:00 noon (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than 12:00 noon, (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the applicable Co-Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the
Lenders.  Each telephonic notice by a Co-Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of such Co-Borrower.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Co-Borrower is requesting a Term A
Borrowing, a Revolving Credit Borrowing, a conversion of Term A Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day and (y) in the
case of a Term A Borrowing, shall be the Closing Date), (iii) the principal
amount of Loans to be borrowed, converted or continued, (iv) the Type of Loans
to be borrowed or to which existing Term A Loans or Revolving Credit Loans are
to be converted (provided, that all Term A Loans borrowed on the Closing Date
shall be Base Rate Loans), (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) in the case of Revolving Credit Borrowings or
Revolving Credit Loans, the currency of the Loans to be borrowed or continued
and (vii) in the case of Revolving Credit Borrowings to be denominated in
Dollars, whether the applicable Revolving Credit Loans to be borrowed are to be
Multicurrency Revolving Credit Loans or US Dollar Revolving Credit Loans
(provided, that if the applicable Co-Borrower shall fail to so specify, the
applicable Revolving Credit Loans shall be allocated first, to the Multicurrency
Revolving Credit Facility to the full extent of the then unused Multicurrency
Revolving Credit Commitments and second, to the US Dollar Revolving Credit
Facility to the full extent of the then unused US Dollar Revolving Credit
Commitments).  If the applicable Co-Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the applicable Co-Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term A Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the applicable
Co-Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  No Loan may be converted into or continued as a Loan denominated in
a different currency, but instead must be prepaid in the original currency of
such Loan and reborrowed in the other currency.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.


(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its
Applicable Percentage under the applicable Facility of the applicable Term A
Loans or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Co-Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or automatic continuation as Eurocurrency Rate Loans with a one-month
Interest Period described in Section 2.02(a).  In the case of a Term A Borrowing
or a Revolving Credit Borrowing, each Appropriate Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m., in the case of
any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Revolving Credit Loan
denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 and, if such Borrowing is the
initial Credit Extension, Section 4.01, the Administrative Agent shall make all
funds so received available to the applicable Co-Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Co-Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by such
Co-Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by a Co-Borrower, there
are any L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Co-Borrower as
provided above.


(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Co-Borrowers pay the amounts due, if any,
under Section 3.05 in connection therewith.  During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Facility Lenders with respect to the
Multicurrency Revolving Credit Facility may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid or redenominated into Dollars in the amount of the Dollar Equivalent
thereof (at the option of the Co-Borrowers), on the last day of the then current
Interest Period with respect thereto.


(d)           The Administrative Agent shall promptly notify the Co-Borrowers
and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Co-Borrowers and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.


(e)           After giving effect to all Term A Borrowings, all Revolving Credit
Borrowings, all conversions of Term A Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term A Loans or Revolving Credit
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect, unless otherwise agreed between the Co-Borrowers and the
Administrative Agent.


Section 2.03                      Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Multicurrency Revolving
Credit Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue standby and commercial Letters of Credit denominated
in Dollars or in one or more Alternative Currencies for the account of the
Co-Borrowers (provided, that any Letter of Credit may be for the benefit of any
Subsidiary of the Parent) and to amend (including without limitation by
extension) Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and (B)
the Multicurrency Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03 and any drawings
thereunder; provided that, as of the date of any L/C Credit Extension,
immediately after giving effect to any such L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (x) the aggregate Outstanding Amount of
the Multicurrency Revolving Credit Loans of any Multicurrency Revolving Credit
Lender, plus such Multicurrency Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Multicurrency Revolving Credit Lender’s
Multicurrency Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the Total
Revolving Credit Outstandings denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit.  Each request by a Co-Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Co-Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Co-Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Co-Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.


(ii)           The L/C Issuer shall not issue any Letter of Credit if:


(A)           subject to Section 2.03 (b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Facility Lenders with respect to
the Multicurrency Revolving Credit Facility have approved such expiry date; or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Multicurrency
Revolving Credit Lenders have approved such expiry date.


(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


(B)           the issuance of such Letter of Credit would violate one or more
internal compliance policies of the L/C Issuer applicable to letters of credit
generally;


(C)           except as otherwise agreed by the L/C Issuer, such Letter of
Credit is in an initial stated amount less than $100,000;


(D)           such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency; or


(E)           any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Co-Borrowers or such Revolving Credit Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.16(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
 
(iv)           The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(v)           The L/C Issuer shall act on behalf of the Multicurrency Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of a Co-Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such
Co-Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 12:00 noon at least two
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
(unless otherwise agreed with the L/C Issuer) specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
(unless otherwise agreed with the L/C Issuer) specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require.  Additionally, the applicable Co-Borrower shall furnish
to the L/C Issuer such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer may reasonably require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from a Co-Borrower and, if not, the L/C Issuer will promptly
provide the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Multicurrency Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Co- Borrower (and, if requested, on behalf of a Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Multicurrency Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Multicurrency Revolving Credit Lender’s
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.


(iii)           If a Co-Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the applicable Co-Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Multicurrency Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not be required to permit any such extension if (A)
the L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Facility Lenders with respect to the Multicurrency Revolving Credit
Facility have elected not to permit such extension or (2) from the
Administrative Agent or a Co-Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Co-Borrowers
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall promptly
notify the Co-Borrowers and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Co-Borrowers shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Co-Borrowers will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing as of the applicable Revaluation Date under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof.  Not later than 11:00 a.m. on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Co-Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  If the Co-Borrowers fail to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Multicurrency
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof.  In such event, the
Co-Borrowers shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.


(ii)           Each Multicurrency Revolving Credit Lender shall upon any notice
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the L/C Issuer, in Dollars, at the Administrative Agent’s
Office for Dollar-denominated payments in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Multicurrency
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Co-Borrowers in such amount.  The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Co-Borrowers shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Multicurrency Revolving Credit Lender’s payment to the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv)           Until each Multicurrency Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)           Each Multicurrency Revolving Credit Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, the Parent or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Multicurrency Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Co-Borrowers of a Committed Loan Notice).  No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Co-Borrowers to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)           If any Multicurrency Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Multicurrency Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.


(d)           Repayment of Participations.


(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Multicurrency Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Co-Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Multicurrency Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Multicurrency Revolving Credit Lender shall pay to the Administrative Agent
for the account of the L/C Issuer its Applicable Revolving Credit Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.


(e)           Obligations Absolute.  The obligation of the Co-Borrowers to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Parent or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Parent or any
Subsidiary or in the relevant currency markets generally; or


(vi)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Parent or
any of its Subsidiaries.


The Co-Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with a Co-Borrower’s instructions or other irregularity, the
Co-Borrowers will promptly notify the L/C Issuer.


(f)           Role of L/C Issuer.  Each Lender and Co-Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Multicurrency Revolving Credit Lenders or the
Required Facility Lenders with respect to the Multicurrency Revolving Credit
Facility, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Co-Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Co-Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Co-Borrowers
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Co-Borrowers, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Co-Borrowers which the
Co-Borrowers prove were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Co-Borrowers when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.


(h)           Letter of Credit Fees.  The Co-Borrowers shall pay to the
Administrative Agent for the account of each Multicurrency Revolving Credit
Lender in accordance with its Applicable Revolving Credit Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent as of the applicable Revaluation
Date of the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Facility Lenders
with respect to the Revolving Credit Facility, while any Event of Default exists
(or automatically in the case of an Event of Default pursuant to
Section 8.01(a)), all Letter of Credit Fees shall accrue at the Default Rate.


(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Co-Borrowers shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum set forth in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit.  Such fronting fee shall accrue on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the
Co-Borrowers shall pay directly to the L/C Issuer for its own account the
reasonable and customary issuance, presentation, amendment and other processing
fees, and other reasonable and standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand therefor and are nonrefundable.


(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Co-Borrowers shall
be obligated to reimburse the L/C Issuer hereunder for any and all drawings
under such Letter of Credit.  Each Co-Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Co-Borrowers, and that the Co-Borrower’s businesses derive
substantial benefits from the businesses of such Subsidiaries.


Section 2.04                      Swing Line Loans.


(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Co-Borrowers from time to time on any Business Day
during the Availability Period with respect to the Multicurrency Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Applicable Revolving Credit Percentage of the
Outstanding Amount of Multicurrency Revolving Credit Loans and L/C Obligations
of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Multicurrency Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Multicurrency Revolving Credit
Loans of any Multicurrency Revolving Credit Lender at such time, plus such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Multicurrency Revolving Credit Commitment, and provided further
that the Co-Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Co-Borrowers may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate.  Immediately upon the making of a Swing Line Loan, each
Multicurrency Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.


(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Co-Borrowers irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $100,000) and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Co-Borrowers.  Promptly
after receipt by the Swing Line Lender of any Swing Line Loan Notice (by
telephone or in writing), the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Multicurrency Revolving Credit Lender) prior to 3:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Co-Borrowers.


(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Co-Borrowers (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Multicurrency Revolving Credit Lender make a Base Rate Loan in an amount equal
to such Lender’s Applicable Revolving Credit Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Multicurrency Revolving
Credit Facility and the conditions set forth in Section 4.02.  The Swing Line
Lender shall furnish the Co-Borrowers with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative
Agent.  Each Multicurrency Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Multicurrency
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Co-Borrowers in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Multicurrency Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)           If any Multicurrency Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.


(iv)           Each Multicurrency Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, any Parent or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Multicurrency Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the
Co-Borrowers to repay Swing Line Loans, together with interest as provided
herein.


(d)           Repayment of Participations.


(i)           At any time after any Multicurrency Revolving Credit Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Multicurrency Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Multicurrency Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate.  The Administrative Agent will make such demand upon the request of
the Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Co-Borrowers for interest on the Swing
Line Loans.  Until each Multicurrency Revolving Credit Lender funds its Base
Rate Loan or risk participation pursuant to this Section 2.04 to refinance such
Multicurrency Revolving Credit Lender’s Applicable Revolving Credit Percentage
of any Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Co-Borrowers shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.  The Swing Line Lender shall apply payments
of principal to the Swing Line Loans in the order in which such Loans were
borrowed.


Section 2.05                      Prepayments.


(a)           Optional.


(i)           Any Co-Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term A Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that (A)
such notice must be received by the Administrative Agent not later than 12:00
noon (1) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (2) four Business Days (or five Business
Days, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (3) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify (i) the date and amount of such prepayment, (ii) the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans and (iii) in the case of a
prepayment of Revolving Credit Loans denominated in Dollars, the Class of the
Revolving Credit Loans to be prepaid.  The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by a Co-Borrower, such Co-Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that if such notice is given in connection with
a refinancing of all Obligations (other than contingent indemnification
obligations), such notice may be conditional on the effectiveness of the
replacement credit agreement or other similar document and may be revoked by the
Co-Borrowers if such condition is not satisfied, subject to the provisions of
Section 3.05.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.  Each prepayment of the outstanding
Term A Loans pursuant to this Section 2.05(a) shall be (x) applied to the
principal repayment installments of the Term A Loans in forward or inverse order
of maturity, as directed by the Co-Borrowers, or, if the Co-Borrowers fail to
make such direction, on a pro-rata basis, and (y) paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the Term A
Facility.


(ii)           A Co-Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by a Co-Borrower, such Co-Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.


(b)           Mandatory.


(i)           If after the Closing Date (x) the Parent or any of its Domestic
Subsidiaries Disposes of any property (including any Disposition of any property
permitted under Section 7.15 but excluding any Disposition of any property
permitted by Section 7.05(a), 7.05(b), 7.05(c), 7.05(d) (but only to the extent
the applicable proceeds are applied as required by such 7.05(d)), 7.05(f),
7.05(g) (to the extent constituting a Disposition to a Loan Party), 7.05(j),
7.05(k), 7.05(l) (to the extent permitted under clause (i) thereof),
7.05(m),7.05(o)or 7.05(p)) or (y) any Casualty Event occurs which results in the
realization by such Person of Net Cash Proceeds, the Parent shall prepay on or
prior to the date that is ten (10) Business Days after the date of realization
or receipt of such Net Cash Proceeds, an aggregate principal amount of Term A
Loans equal to 100% of such Net Cash Proceeds; provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition or Casualty Event
described in this Section 2.05(b)(i), at the election of the Parent (as notified
by the Parent to the Administrative Agent within ten (10) Business Days after
receipt of the Net Cash Proceeds therefrom), and so long as no Default shall
have occurred and be continuing, the Parent or such Domestic Subsidiary may use
all or any portion of such Net Cash Proceeds to (x) reinvest in assets (other
than inventory and financial assets) to be used in the business of the Parent or
any Domestic Subsidiary or (y) acquire the Equity Interests of any Person that,
upon the acquisition thereof, will be a Domestic Subsidiary of the Parent (to
the extent such acquisition is otherwise permitted pursuant to Section 7.03), so
long as within 365 days after the receipt of such Net Cash Proceeds such
purchase shall have been consummated (as certified by the Parent in writing to
the Administrative Agent); and provided further, however, that any Net Cash
Proceeds not so applied within such 365 day period after the receipt of such Net
Cash Proceeds shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.05(b)(i) and no prepayment shall be required with
respect to any such Net Cash Proceeds so reinvested.


(ii)           Upon the sale or issuance by the Parent or any of its Domestic
Subsidiaries of any of its Equity Interests (other than (x) Excluded Issuances,
(y) sales or issuances of Equity Interests to the Parent or another Domestic
Subsidiary or (z) sales or issuances by the Parent of its Equity Interests
(other than Disqualified Equity Interests) to the extent the net proceeds
thereof are used by the later of (x) the date that is 5 Business Days after the
closing of such sale or issuance or (y) the date of the closing of the announced
transaction (to the extent such transaction has been announced) associated with
such sale or issuance (which transaction shall be of the type described in the
following clause (2)) to make (1) cash payments described in
Section 7.06(b)(vi)) or (2) Investments permitted pursuant to
Section 7.03(j), the Parent shall prepay an aggregate principal amount of Term A
Loans equal to 50% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Parent or such Domestic Subsidiary.


(iii)           Upon the incurrence or issuance by the Parent or any of its
Domestic Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.02), the Parent shall
prepay an aggregate principal amount of Term A Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the Parent
or such Domestic Subsidiary.


(iv)           Each prepayment of Term A Loans pursuant to the foregoing
provisions of this Section 2.05(b) shall be (x) applied to the principal
repayment installments of the Term A Facility on a pro-rata basis or, if
directed by the Parent, first to the next four principal repayment installments
thereof in forward order of maturity, and second, on a pro-rata basis to the
remaining principal repayment installments thereof and (y) paid to the Lenders
in accordance with their respective Applicable Percentages in respect of the
Term A Facility.


(v)           Notwithstanding any of the other provisions of clause (i), (ii) or
(iii) of this Section 2.05(b), so long as no Event of Default shall have
occurred and be continuing, if, on any date on which a prepayment would
otherwise be required to be made pursuant to clause (i), (ii) or (iii) of this
Section 2.05(b), the aggregate amount of Net Cash Proceeds required by such
clause to be applied to prepay Term A Loans on such date is less than or equal
to $5,000,000, the Parent may defer such prepayment until the first date on
which the aggregate amount of Net Cash Proceeds or other amounts otherwise
required under clause (i), (ii) or (iii) of this Section 2.05(b) to be applied
to prepay Term A Loans exceeds $5,000,000.  During such deferral period the
Parent may apply all or any part of such aggregate amount to prepay Revolving
Credit Loans and the Co-Borrowers may, subject to the fulfillment of the
applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.05(b).  Upon the
occurrence and during the continuance of an Event of Default during any such
deferral period, the Parent shall immediately prepay the Term A Loans in the
amount of all Net Cash Proceeds received by the Parent (or its Domestic
Subsidiary) and other amounts, as applicable, that are required to be applied to
prepay Loans under this Section 2.05(b) (without giving effect to the first and
second sentences of this clause (vi)) but which have not previously been so
applied.


(vi)           The Parent shall notify the Administrative Agent in writing of
any mandatory prepayment of Term A Loans required to be made pursuant to
clauses (i) through (iii) of this Section 2.05(b), at least three (3) Business
Days prior to the date of such prepayment.  Each such notice shall specify the
date of such prepayment and the Co-Borrower making such prepayment and shall
provide, a reasonably detailed calculation of the amount of the applicable Net
Cash Proceeds or Excess Cash Flow, as the case may be.  The Administrative Agent
will promptly notify each Term A Lender of the contents of the Co-Borrowers’
prepayment notice and of such Term A Lender’s Applicable Percentage of the
prepayment.


(vii)           If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility at such time, the Co-Borrowers shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess; provided that the Co-Borrowers shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(vii) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans such aggregate Outstanding Amount exceeds the
aggregate Revolving Credit Commitments then in effect.  If the Administrative
Agent notifies the Parent at any time that the Total Multicurrency Revolving
Credit Outstandings denominated in Alternative Currencies as of the applicable
Revaluation Date exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Co-Borrowers shall prepay Multicurrency Revolving Credit Loans in an
aggregate amount sufficient to reduce such Total Multicurrency Revolving Credit
Outstandings denominated in Alternative Currencies as of such date of payment to
an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.


(viii)           Prepayments of the Multicurrency Revolving Credit Facility made
pursuant to this Section 2.05(b), first, shall be applied ratably to the L/C
Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Multicurrency Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations.  Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Co-Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.  Prepayments of the US Dollar Revolving
Credit Facility made pursuant to this Section 2.05(b) shall be applied ratably
to the outstanding US Dollar Revolving Credit Loans.


Section 2.06                      Termination or Reduction of Commitments.


(a)           Optional.  The Co-Borrowers may, upon notice to the Administrative
Agent, terminate the Revolving Credit Commitments of either Class, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Commitments of either Class, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 noon five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Co-Borrowers shall not terminate
or reduce (A) the Revolving Credit Facility if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Multicurrency Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Multicurrency Revolving Credit Outstandings
would exceed the Multicurrency Revolving Credit Facility, (C) the US Dollar
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total US Dollar Revolving Credit Outstandings would
exceed the US Dollar Revolving Credit Facility, (D) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (E) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit; provided that any notice so
given to the Administrative Agent in connection with a refinancing of all
Obligations (other than contingent indemnification obligations) may be
conditional on the effectiveness of the replacement credit agreement or other
similar document and may be revoked by the Co-Borrowers if such condition is not
satisfied, subject to the provisions of Section 3.05.


(b)           Mandatory.  The Term A Commitments shall be automatically and
permanently reduced to zero after the initial Borrowings of the Term A Loans on
the Closing Date.  The Revolving Credit Commitments shall terminate on the
Maturity Date for the Revolving Credit Facility.


(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitments under this Section 2.06.  Upon any reduction of the Revolving
Credit Commitments of either Class, the Revolving Credit Commitment of each
Revolving Credit Lender of the applicable Class shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.  All fees in respect of
the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Commitments of either Class shall be paid on
the effective date of such termination.


Section 2.07                      Repayment of Loans.


(a)           Term A Loans.  The Co-Borrowers shall repay to the Administrative
Agent for the ratable account of the Term A Lenders (i) on the last Business Day
of each month set forth below, an aggregate principal amount equal to the Dollar
amount set forth below opposite such month (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for the Term A
Facility, the aggregate gross principal amount of all Term A Loans outstanding
on such date.


          Month           
Dollar Amount
March 2011
$6,875,000
June 2011
$6,875,000
September 2011
$6,875,000
December 2011
$6,875,000
March 2012
$6,875,000
June 2012
$6,875,000
September 2012
$6,875,000
December 2012
$6,875,000
March 2013
$10,312,500
June 2013
$10,312,500
September 2013
$10,312,500
December 2013
$10,312,500
March 2014
$13,750,000
June 2014
$13,750,000
September 2014
$13,750,000
December 2014
$13,750,000
March, 2015
$13,750,000
June 2015
$13,750,000
September 2015
$13,750,000
December 2015
$13,750,000
Maturity Date
$343,750,000



(b)           Revolving Credit Loans.  The Co-Borrowers shall repay to the
Revolving Credit Lenders on the Maturity Date for the Revolving Credit Facility
the aggregate principal amount of all Revolving Credit Loans outstanding on such
date.


(c)           Swing Line Loans.  The Co-Borrowers shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date for the Revolving Credit Facility.


Section 2.08                      Interest.


(a)           Subject to the provisions of Section 2.08 (b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)           (i)           If any Event of Default pursuant to
Section 8.01(a)(i) exists, or if any other Event of Default exists and the
Required Lenders have so requested, the Co-Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


(d)           For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.


Section 2.09                      Fees.  In addition to certain fees described
in Sections 2.03(h) and 2.03(i):


(a)           Revolving Credit Facility Commitment Fee.  The Co-Borrowers shall
pay to the Administrative Agent (x) for the account of each Multicurrency
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee in Dollars equal to the Applicable Fee Rate times
the actual daily amount by which the Multicurrency Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Multicurrency Revolving Credit
Loans (it being understood that Swing Line Loans are not included in the
calculation of the Outstanding Amount of Multicurrency Revolving Credit Loans)
and (ii) the Outstanding Amount of L/C Obligations and (y) for the account of
each US Dollar Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in Dollars equal to the Applicable
Fee Rate times the actual daily amount by which the US Dollar Revolving Credit
Facility exceeds the Outstanding Amount of US Dollar Revolving Credit Loans (it
being understood that Swing Line Loans are not included in the calculation of
the Outstanding Amount of US Dollar Revolving Credit Loans). The commitment fees
pursuant to this clause (a) shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period for the relevant Facility.  The commitment fees shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.


(b)           Other Fees.


(i)           The Parent shall pay to the Lead Arrangers, the L/C Issuer and the
Administrative Agent, for their own respective accounts, fees in Dollars in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.


(ii)           The Parent shall pay to the Lenders such fees in Dollars as shall
have been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
Section 2.10               Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.
 



(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Revolving Credit Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Parent
determines that (i) the Consolidated Leverage Ratio as calculated by the Parent
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Co-Borrowers shall immediately and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, within five (5) Business Days of demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to a Co-Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Co-Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.


Section 2.11                      Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Co-Borrowers
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Co-Borrowers hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent upon reasonable notice, the
Co-Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.


(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


Section 2.12                      Payments Generally; Administrative Agent’s
Clawback.


(a)           General.  All payments to be made by the Co-Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff (subject to withholding and deductions in respect of Taxes pursuant to
Section 3.01).  Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Co-Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  Except as otherwise expressly provided herein, all payments by the
Co-Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in such Alternative Currency and in same
day funds not later than the Applicable Time specified by the Administrative
Agent (of which the Co-Borrowers shall have received at least three (3) Business
Days’ advance notice) on the dates specified herein.  If, for any reason, any
Co-Borrower is prohibited by any Law from making any required payment hereunder
in an Alternative Currency, such Co-Borrower shall make such payment in Dollars
in the Dollar Equivalent as of the applicable Revaluation Date of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Co-Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.


(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Co-Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Co-Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Co-Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Co-Borrower, the
interest rate applicable to Base Rate Loans.  If the Co-Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Co-Borrowers the amount of such interest paid by the Co-Borrowers for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Co-Borrowers shall be
without prejudice to any claim the Co-Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.


(ii)           Payments by Co-Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Co-Borrowers prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Co-Borrowers will not make such payment, the Administrative Agent may assume
that the Co-Borrowers has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Appropriate Lenders
or the L/C Issuer, as the case may be, the amount due.  In such event, if the
Co-Borrowers has not in fact made such payment, then each of the Appropriate
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Co-Borrowers with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Co-Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term A Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.


Section 2.13                      Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of any the Facilities due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:


(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Co-Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Co-Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).


The Co-Borrowers consent to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Co-Borrowers rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the
Co-Borrowers in the amount of such participation.


Section 2.14                      Joint and Several Liability of Co-Borrowers.


(a)           Each of the Co-Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the Co-Borrowers and in consideration of the undertakings of each of
the Co-Borrowers to accept joint and several liability for the obligations of
each of them.


(b)           Each of the Co-Borrowers jointly and severally hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrower with respect to the payment
and performance of all of the Obligations arising under this Agreement and the
other Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the
Co-Borrowers without preferences or distinction among them.


(c)           If and to the extent that any of the Co-Borrowers shall fail to
make any payment with respect to any of the Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event, the other Co-Borrowers will make such payment with respect to,
or perform, such Obligation.


(d)           The obligations of each Co-Borrower under the provisions of this
Section 2.14 constitute full recourse obligations of such Co-Borrower,
enforceable against it to the full extent of its properties and assets.


(e)           Except as otherwise expressly provided herein, to the extent
permitted by law, each Co-Borrower (in its capacity as a joint and several
obligor in respect of the obligations of the other Co-Borrowers) hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default (except to the extent notice is expressly required to be given
pursuant to the terms of this Agreement), or of any demand for any payment under
this Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this
Agreement.  Each Co-Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or the Lenders at any time or
times in respect of any default by the other Co-Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent or the
Lenders in respect of any of the obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such obligations or the addition, substitution or
release, in whole or in part, of the other Co-Borrowers.  Without limiting the
generality of the foregoing, each Co-Borrower (in its capacity as a joint and
several obligor in respect of the obligations of the other Co-Borrowers) assents
to any other action or delay in acting or any failure to act on the part of the
Administrative Agent or the Lenders, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section 2.14, afford grounds for terminating, discharging or
relieving such Co-Borrower, in whole or in part, from any of its obligations
under this Section 2.14, it being the intention of each Co-Borrower that, so
long as any of the Obligations hereunder remain unsatisfied, the obligations of
such Co-Borrower under this Section 2.14 shall not be discharged except by
performance and then only to the extent of such performance.  The obligations of
each Co-Borrower under this Section 2.14 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Co-Borrower or a
Lender.  The joint and several liability of the Co-Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Co-Borrower or any of the Lenders.


(f)           The provisions of this Section 2.14 are made for the benefit of
the Lenders and their successors and assigns, and may be enforced by them from
time to time against either of the Co-Borrowers as often as occasion therefor
may arise and without requirement on the part of the Lenders first to marshal
any of its claims or to exercise any of its rights against the other Co-Borrower
or to exhaust any remedies available to it against the other Co-Borrowers or to
resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.14 shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of either of the Co-Borrowers, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated and in effect as though such
payment had not been made.


(g)           Notwithstanding any provision to the contrary contained herein or
in any of the other Loan Documents, to the extent the obligations of any
Co-Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Co-Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code of the United States).


(h)           Each Co-Borrower, other than Parent, hereby appoints Parent to act
as its agent for all purposes under this Agreement (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans) and agrees that (i) Parent may execute such documents on behalf of the
other Co-Borrowers as Parent deems appropriate in its sole discretion and the
other Co-Borrowers shall be obligated by all of the terms of any such document
executed on its behalf, (ii) any notice or communication delivered by the
Administrative Agent or the Lender to Parent shall be deemed delivered to the
applicable Co-Borrower and (iii) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by Parent on behalf of the other Co-Borrowers.


Section 2.15                      Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Co-Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Co-Borrowers shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).


(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Co-Borrowers, and to the extent provided by any Lender, such Lender, hereby
grant to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swing Line Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.15(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Co-Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


Section 2.16                      Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Co-Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Co-Borrowers,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer  or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the
Co-Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Co-Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Co-Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) for any period during which that Lender is
a Defaulting Lender only to extent allocable to the sum of (1) the Outstanding
Amount of the Loans funded by it and (2) its Applicable Percentage of the stated
amount of Letters of Credit or Swing Line Loans for which it has provided Cash
Collateral pursuant to Section 2.03, Section 2.04, Section 2.05, Section 2.15,
or Section 2.16(a)(ii), as applicable (and the Co-Borrowers shall (A) be
required to pay to each of the L/C Issuer and Swing Line Lender the amount of
such fee allocable to its Fronting Exposure arising from that Defaulting Lender
and (B) not be required to pay the remaining amount of such fee that otherwise
would have been required to have been paid to that Defaulting Lender) and (y)
shall be limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).


(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 or 2.04, as applicable, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Revolving Lender.


(b)           Defaulting Lender Cure.  If the Co-Borrowers, the Administrative
Agent, the Swing Line Lender and the L/C Issuer agree in writing in their
respective sole discretion that a Defaulting Lender should no longer be deemed
to be a Defaulting Lender (or if a Defaulting Lender takes such action so that
it can no longer be characterized as a Defaulting Lender), the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Co-Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


Section 3.01                      Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)           Any and all payments by or on account of any obligation of the
Co-Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require any Co-Borrower
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the
Co-Borrowers or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.


(ii)           If any Co-Borrower or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Co-Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(iii)           If any Co-Borrower or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Co-Borrower or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Co-Borrower or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount so
withheld or deducted by it to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by such
Co-Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.


(b)           Payment of Other Taxes by the Co-Borrowers.  Without limiting the
provisions of subsection (a) above (but without duplication thereof), the
Co-Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.


(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above (but without duplication thereof), the Co-Borrowers
shall, and do hereby, indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) withheld or deducted by
a Co-Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Co-Borrowers shall also,
and do hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Co-Borrowers by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.


(ii)           Without limiting the provisions of subsection (a) or (b) above
(but without duplication thereof), each Lender and the L/C Issuer shall, and
does hereby, indemnify the Co-Borrowers and the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Co-Borrowers or the Administrative Agent) incurred by or
asserted against the Co-Borrowers or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Co-Borrowers or the
Administrative Agent pursuant to subsection (e).  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.


(d)           Evidence of Payments.  Upon request by a Co-Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by a
Co-Borrower or the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Co-Borrowers shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the Co-Borrowers, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Co-Borrower or the Administrative Agent, as the case may be.


(e)           Status of Lenders; Tax Documentation.  (i) Each Lender shall
deliver to the Co-Borrowers and to the Administrative Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by the
Co-Borrowers or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Co-Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Co-Borrowers pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction.


(ii)           Without limiting the generality of the foregoing, if any
Co-Borrower is resident for tax purposes in the United States,


(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Co-Borrowers and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Co-Borrowers or the Administrative Agent as will
enable the Co-Borrowers or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and


(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Co-Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Co-Borrowers or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:


(1)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(2)           executed originals of Internal Revenue Service Form W-8ECI,


(3)           executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,


(4)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of a Co-Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or


(5)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Co-Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.


(C)           each Lender shall deliver to the Administrative Agent and the
Co-Borrowers such documentation reasonably requested by the Administrative Agent
or the Co-Borrowers sufficient for the Administrative Agent and the Co-Borrowers
to comply with their obligations under FATCA and to determine whether payments
to such Lender are subject to withholding tax under FATCA.


(iii)           Each Lender shall promptly (A) notify the Co-Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Co-Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.


(iv)           The Co-Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by the Co-Borrowers, as
are required to be furnished by such Lender or the Administrative Agent under
such Laws in connection with any payment by the Administrative Agent or any
Lender of Taxes or Other Taxes in connection with the Loan Documents, with
respect to such jurisdiction.


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Co-Borrowers or with respect to
which a Co-Borrower has paid additional amounts pursuant to this Section 3.01,
it shall pay to such Co-Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such
Co-Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses and net of any
loss or gain realized in the conversion of such funds from or to another
currency incurred by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Co-Borrowers, upon the request of the Administrative Agent, such Lender or the
L/C Issuer, agree to repay the amount paid over to any Co-Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Parent or any other Person.


Section 3.02                      Illegality.  If any Lender reasonably
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurocurrency Rate Loans (whether denominated in
Dollars or an Alternative Currency), or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Co-Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Co-Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the
Co-Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the relevant Interest Periods therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the
Co-Borrowers shall also pay accrued interest on the amount so prepaid or
converted.


Section 3.03                      Inability To Determine Rates.  If the Required
Lenders reasonably determine that for any reason in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof that (a)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether denominated in Dollars or an Alternative Currency), or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Co-Borrowers and each Lender.  Thereafter, the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Co-Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.


Section 3.04                      Increased Costs; Reserves on Eurocurrency Rate
Loans.


(a)           Increased Costs Generally.  If any Lender shall reasonably
determine that any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
such Lender (except (A) any reserve requirement contemplated by Section 3.04 (e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;


(ii)           subject such Lender or the L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer);


(iii)           result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to such Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or


(iv)           impose on such Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Co-Borrowers
will pay to such Lender the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer reasonably
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Co-Borrowers will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Co-Borrowers shall be conclusive absent manifest error.  The Co-Borrowers shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Co-Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Co-Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).


(e)           Reserves on Eurocurrency Rate Loans.  The Co-Borrowers shall pay
to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Co-Borrowers shall have
received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 Business Days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10
Business Days from receipt of such notice.


Section 3.05                      Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the
Co-Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)           any failure by the Co-Borrowers (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Co-Borrowers;


(c)           any payment by the Co-Borrowers of the principal of or interest on
any Revolving Credit Loan or of any drawing under any Letter of Credit (or
interest due thereon) denominated in an Alternative Currency in a different
currency from the currency in which the applicable Revolving Credit Loan or
Letter of Credit is denominated (except to the extent the L/C Issuer has
required payment of any drawing under a Letter of Credit in Dollars pursuant to
Section 2.03(c)(i)(A)); or


(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by a
Co-Borrower pursuant to Section 10.13;


including any loss or expense (including foreign exchange losses but excluding
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.  The Co-Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Co-Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.  A certification from any
affected Lender, delivered to the Co-Borrowers (with a copy to the
Administrative Agent) setting forth the calculation of such amounts will be
conclusive in the absence of manifest error.


Section 3.06                      Mitigation Obligations; Replacement of
Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Co-Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use commercially reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Co-Borrowers hereby agree to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04 or gives any notice pursuant to Section 3.02, or if the
Co-Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Co-Borrowers may replace such Lender in accordance with Section 10.13.


Section 3.07                      Survival.  All of the Co-Borrowers’
obligations under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder, and resignation of
the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


Section 4.01                      Conditions to Closing and Borrowing.  The
closing of the Facilities and the obligation of the L/C Issuer and each Lender
to make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:


(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or copies by .pdf or telecopy (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:


(i)           executed counterparts of this Agreement;


(ii)           a Note executed by each of the Co-Borrowers in favor of each
Lender requesting a Note;


(iii)           executed counterparts of the Guarantee and Security Agreement,
duly executed by each Loan Party, together with:


(A)           results of searches or other reasonably satisfactory evidence (in
each case dated as of a date reasonably satisfactory to the Administrative
Agent) indicating the absence of Liens on the assets of the Loan Parties, except
for Liens permitted by Section 7.01 and Liens for which termination statements
and releases are being tendered on the Closing Date,


(B)           all Pledged Certificated Securities referred to therein required
pursuant to the terms thereof to be delivered on the Closing Date, accompanied
by undated stock powers or instruments of transfer executed or indorsed in
blank,


(C)           proper Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may reasonably deem necessary or desirable in order to perfect the Liens created
under the Guarantee and Security Agreement, covering the Collateral described in
the Guarantee and Security Agreement, and


(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Guarantee and Security Agreement that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters, UCC-3 termination statements, trademark, patent and copyright lien
releases and consent agreements);


(iv)           such certifications of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;


(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is (A) duly organized or
formed, validly existing and in good standing and qualified to engage in
business, in each case in its jurisdiction of organization or formation and (B)
qualified to engage in business in each other jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except, in the case of this clause (B), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;


(vi)           a favorable opinion of Cox Smith Matthews Incorporated, special
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G-1;


(vii)           executed counterparts of the Post Closing Letter;


(viii)           projections, prepared by management of the Companies in good
faith on the basis of the assumptions stated therein, of consolidated balance
sheets and statements of income or operations and cash flows of the Companies on
an annual basis for each fiscal year for the term of the Agreement, each in form
consistent with the projections previously provided to the Joint Bookrunners
(the “Projections”);


(ix)           receipt of all governmental, shareholder and material third party
consents and approvals required in connection with the consummation of the Loan
Documents;


(x)           a certificate signed by the chief financial officer of the Parent
(A) certifying that the Parent and its Subsidiaries are Solvent, and (B)
certifying that the Projections were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed by management of the
Companies to be reasonable at the time prepared;


(xi)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or lenders’ loss payee, as the case may be,
all as and to the extent required by Section 6.07;


(xii)           evidence that the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Credit Agreement have been, or concurrently with
the Closing Date are being, released; and


(b)           (i) All accrued fees and expenses of the Administrative Agent, the
Joint Bookrunners and the Lead Arrangers required to be paid under the Loan
Documents and invoiced on or prior to the Closing Date shall have been paid, and
(ii) all accrued fees of the Lenders required to be paid hereunder and invoiced
on or prior to the Closing Date shall have been paid.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


Section 4.02                      Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:


(a)           The representations and warranties of the Co-Borrowers and each
other Loan Party contained in Article V or any other Loan Document shall be true
and correct on and as of the date of such Credit Extension; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct as of such earlier date; provided,
further, that any representation and warranty (other than those contained in
Sections 5.01(a) and 5.01(b)(ii) (in each case with respect to the Co-Borrowers
only), 5.02, 5.04, 5.14 and 5.15) that is not qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
material respects on such respective dates.


(b)           In the case of all proposed Credit Extensions, no Default shall
exist, or would result from such proposed Credit Extension or from the
application of proceeds therefrom.


(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d)           With respect to a Multicurrency Revolving Credit Borrowing, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or currency exchange
controls that would make a Credit Extension in the designated Alternative
Currency impracticable.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Co-Borrowers shall be deemed to be a representation
and warranty of each Co-Borrower that the applicable conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied on and as of the date of the
applicable Credit Extension.
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE V


REPRESENTATIONS AND WARRANTIES


Each Co-Borrower represents and warrants to the Administrative Agent and the
Lenders that:


Section 5.01                      Existence, Qualification and Power.  Each Loan
Party and each of its Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing, in each case where such concept
exists, under the Laws of the jurisdiction of its incorporation or organization,
(b) has all requisite corporate, limited liability, partnership or similar power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
Section 5.02                      Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b) result
in any breach or contravention of, or the creation of any Lien upon any of the
property or assets of such Person or any of the its Subsidiaries (other than as
permitted by Section 7.01) under (x) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (y) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any applicable material Law; except
with respect to any breach, contravention or violation (but not creation of
Liens) referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.


Section 5.03                      Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or (subject to the Legal Reservations) enforcement against, any
Loan Party of this Agreement or any other Loan Document (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents, (c)
the perfection or maintenance of the Liens purported to be created under the
Collateral Documents (including the first priority nature thereof (other than
Liens permitted under Section 7.01)) to the extent perfection is required
thereunder or (d) the exercise (subject to the Legal Reservations) by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings, notices, consents and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings that have been duly obtained, taken, given or made and are
in full force and effect, (iii) those set forth on Schedule 5.03 hereto, (iv) as
may be required, in connection with the disposition of any “investment property”
(as defined in the UCC) or the Equity Interests of any Subsidiary, by laws
generally affecting the offering and sale of securities, the laws of the
jurisdiction of organization of any Foreign Subsidiary, or the terms of the
Organization Documents of any Foreign Subsidiary or any Subsidiary which is a
limited liability company or a limited partnership and (vi) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.


Section 5.04                      Binding Effect.  This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).


Section 5.05                      Financial Statements; No Material Adverse
Effect.


(a)           The Parent Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (ii) fairly present, in all
material respects, the financial condition of the Parent and its Subsidiaries as
of the respective dates thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.


(b)           The Parent Unaudited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present, in all
material respects, the financial condition of the Parent and its Subsidiaries as
of the respective dates thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i)and (ii), to the absence of
footnotes and to normal year-end audit adjustments.


(c)           Since December 31, 2009, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.


(d)           The projections delivered pursuant to Section 4.01(a)(ix) and
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the management of the Parent
to be reasonable in light of the conditions existing at the time of preparation
of such projections (it being understood that projections are subject to
uncertainties and contingencies and that actual results during the period or
periods covered by such projections may differ materially from such
projections).


Section 5.06                      Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Parent,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Parent or any of its Subsidiaries or
against any of their properties that (a) except as specifically disclosed in
Schedule 5.06, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or (b) purports to affect the legality, validity
or enforceability of this Agreement or any other Loan Document.


Section 5.07                      No Default.  Except as specifically disclosed
in Schedule 5.07, neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any material Contractual
Obligation that could, in either case either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing.


Section 5.08                      Ownership of Property.  Each Loan Party and
each of its Subsidiaries has good and marketable title in fee simple to, or
valid leasehold interests in, all material real property necessary in the
ordinary conduct of its business, except for immaterial defects in title.


Section 5.09                      Environmental Compliance.  The Loan Parties
and their respective Subsidiaries conduct in the ordinary course of business a
review of the effect of existing applicable Environmental Laws and material
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Parent has reasonably concluded that such Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 5.10                      Insurance.  The material properties of the
Parent and its Subsidiaries are insured with financially sound and reputable
insurance companies, in such amounts, with such deductibles and covering such
risks as is required pursuant to Section 6.07; provided, that the Parent and its
Subsidiaries may self-insure in accordance with good business practice.


Section 5.11                      Taxes.  The Parent and its Subsidiaries have
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in the Parent’s
consolidated financial statements in accordance with GAAP.  There is no proposed
tax assessment against the Parent or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person other than the Parent or its
Subsidiaries.


Section 5.12                      ERISA Compliance.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the best knowledge of the
Loan Parties, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.


(b)           There are no pending or, to the best knowledge of the Parent,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect.  To the best knowledge of the Loan Parties, there has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Pension Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.


(c)           (i) No ERISA Event has occurred; (ii) the Parent and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) neither
the Parent nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (iv) neither the Parent nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan subject to Title IV of ERISA
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan, in each case of clauses (i) through (v) above, that would
result in liability, individually, or in the aggregate, in excess of the
Threshold Amount.


Section 5.13                      Subsidiaries; Equity Interests; Loan
Parties.  As of the Closing Date, (i) the Parent has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13 and (ii) all of the
outstanding Equity Interests in such Subsidiaries (x) to the extent constituting
Collateral, have been validly issued, are fully paid and, to the extent
applicable, non-assessable and (y) are owned by the Parent and its Subsidiaries
in the amounts specified in Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents and such other Liens
as are permitted under Section 7.01.  As of the Closing Date, the Parent has no
equity investments, directly or indirectly, in any other corporation or entity
other than those specifically disclosed in Part (a) of Schedule 5.13.  All of
the outstanding Equity Interests in the Parent have been validly issued, are
fully paid and non-assessable.  Set forth on Part (b) of Schedule 5.13 is a
complete and accurate list of all Loan Parties and all Subsidiaries the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Guarantee and Security Agreement.


Section 5.14                      Margin Regulations.  The proceeds of Loans
have been and will be used in compliance with all applicable provisions of
Regulations T, U and X.


Section 5.15                      Investment Company Act.  None of the Parent or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.


Section 5.16                      Disclosure.  As of the Closing Date, the
Parent has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby
(other than financial projections and information of a general economic nature)
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document (in each case as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  All financial projections concerning the Parent and its
Subsidiaries and all written information of a general economic nature furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished), was prepared in
good faith based upon assumptions believed to be reasonable at the
time-prepared, it being understood that such projections are subject to
significant uncertainties and contingencies, and that actual results may differ
materially from such projections.


Section 5.17                      Compliance with Laws.  Each Loan Party and
each Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of
Governmental Authorities applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


Section 5.18                      Intellectual Property; Licenses, Etc.  Except
as disclosed in Schedule 5.18:  (a) the Parent and each of its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as conducted or as proposed to be
conducted; (b) to the best knowledge of the Parent, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Parent or any of its
Subsidiaries infringes upon any IP Rights of any other Person, except to the
extent that any such infringement, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and (c) no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Parent, threatened in writing, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


Section 5.19                      Solvency.  On the Closing Date after giving
effect to any transactions to occur on the Closing Date (including the
borrowings hereunder on the Closing Date), the Parent and its Subsidiaries, on a
consolidated basis, are Solvent.


Section 5.20                      Labor Matters.


(a)           There are no collective bargaining agreements or Multiemployer
Plans covering the employees of the Parent or any of its Domestic Subsidiaries
as of the Closing Date and neither the Parent nor any Domestic Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the six years prior to the Closing Date.


(b)           As of the Closing Date, there are no strikes, lockouts or
slowdowns against the Parent or its Subsidiaries pending or, to the knowledge of
the Parent or its Subsidiaries, threatened.  The consummation of the
transactions under this Agreement will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement by which the Parent or its Subsidiaries is bound that could
reasonably be expected to result in a Material Adverse Effect.


Section 5.21                      Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable Lien
on all right, title and interest of the respective Loan Parties in the
Collateral described therein.  Except for filings, notices, consents and
registrations contemplated hereby and by the Collateral Documents, no filing or
other action will be necessary to perfect such Liens to the extent that
perfection is required under such Collateral Documents.  The Liens of the
Administrative Agent in the Collateral shall have the priority as required by
the applicable Collateral Documents.


Section 5.22                      Compliance with OFAC Rules and Regulations.


(a)           None of the Parent or its Subsidiaries is in violation of and
shall not violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(b)           None of the Parent or its Subsidiaries is a Sanctioned Person or a
Sanctioned Entity, has more than 10% of its assets located in Sanctioned
Entities, or derives more than 10% of its operating income from investments in,
or transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of
any Loan will be used nor have any been used to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Entity.


Section 5.23                      Compliance with FCPA.


Each of the Parent and its Subsidiaries is in compliance in all material
respects with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
and any foreign counterpart thereto.  None of the Parent or its Subsidiaries has
made a payment, offering, or promise to pay, or authorized the payment of, money
or anything of value in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, to a foreign
official, foreign political party or party official or any candidate for foreign
political office, and with the intent to induce the recipient to misuse his or
her official position to direct business wrongfully to the Co-Borrowers or any
of their Subsidiaries or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE VI


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any principal of or
interest on any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations) or any Letter of
Credit shall remain outstanding, Parent shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:


Section 6.01                      Financial Statements.  Deliver to the
Administrative Agent, for further distribution to the Lenders:


(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Parent, a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of earnings, shareholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, such consolidated statements to be audited and accompanied by a
report of Ernst & Young LLP or another independent certified public accountant
of nationally recognized standing, which report shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;


(b)           as soon as available, but in any event within 45 days after the
end of each of the first three quarters of each fiscal year of the Parent, the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
the end of such quarter and the related consolidated statements of earnings and
cash flows of the Parent and its Subsidiaries for such fiscal quarter and for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
duly certified by a Responsible Officer of the Parent as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Parent and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and


(c)           as soon as available, but in any event within 30 days after the
end of each fiscal year of the Parent, financial projections of the Parent and
its Subsidiaries on a consolidated basis, consisting of projected balance
sheets, income statements and cash flow statements for the subsequent fiscal
year, quarter by quarter, in each case in form substantially similar to the form
of the Projections.


As to any information contained in materials furnished pursuant to
Section 6.02(b), the Parent shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Parent to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.


Section 6.02                      Certificates; Other Information.  Deliver to
the Administrative Agent, for further distribution to each Lender:


(a)           as soon as available and in any event not later than 5 Business
Days after the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate,
substantially in the form of Exhibit D hereto, signed by a Responsible Officer
of the Parent (A) certifying as to whether a Default has occurred and is
continuing on the date thereof and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with the financial covenants set forth in Section 7.10,
and (C) stating whether any change in GAAP or in the application thereof has
occurred since the date of the financial statements referred to above and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;


(b)           promptly after sending or filing thereof, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent generally in their capacity as stockholders, and
copies of all annual, regular, periodic and special reports and registration
statements which the Parent files with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;


(c)           promptly after the furnishing thereof, copies of any notice of any
default that has occurred with respect to any Indebtedness having a value in
excess of the Threshold Amount furnished to any holder of such Indebtedness
pursuant to the terms of any indenture, loan or credit or similar agreement not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;


(d)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Domestic Subsidiary thereof, copies of each
notice or other correspondence received from the SEC concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and


(e)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) the Parent shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Parent to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Parent
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and, upon request of the Administrative Agent,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Parent shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


The Co-Borrowers hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Co-Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Co-Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that is
intended by the Administrative Agent and the Co-Borrowers to be distributed to
the Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Co-Borrowers shall be deemed to have authorized
the Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Parent or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”


Section 6.03                      Notices.  Promptly after a Responsible Officer
of the Parent, any Domestic Subsidiary or KCI Medical Resources (Ireland) (or
any of its successors) obtains knowledge thereof, notify the Administrative
Agent:


(a)           of the occurrence of any Event of Default that is continuing;


(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;


(c)           of the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Parent or its ERISA Affiliates in an aggregate amount
exceeding $25,000,000 in any year or the Threshold Amount for all periods,
together with (i) a copy of the notice, if any, of such ERISA Event given to the
PBGC, (ii) a copy of any notice that the Parent or its ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans or to appoint a trustee to administer any Plan or Plans, or (iii)
a statement of a Responsible Officer of the Parent or its ERISA Affiliate
setting forth details as to any failure to make a required installment or other
payment with respect to a Plan, together with a copy of any notice of such
failure given to the PBGC;


(d)           of (i) a decrease of 20% or more in the number of active
participants in an International Plan from the number of active participants in
such plan on the last day of the immediately preceding year; (ii) the failure of
an International Plan to comply with funding requirements under applicable law;
(iii) the failure of an International Plan to pay benefits when due; or (iv)
non-compliance with local law applicable to an International Plan, which in the
case of the foregoing clauses (i) through (iv), either alone or in the
aggregate, could reasonably be expected to result in liability of the Parent or
its ERISA Affiliates in an aggregate amount exceeding $25,000,000 in any year or
the Threshold Amount for all periods;


(e)           of any determination by the Parent referred to in Section 2.10(b);
and


(f)           of any announcement by Moody’s or S&P of any change in the rating
of, or change in the rating outlook with respect to, any of the Facilities.


Each notice pursuant to Section 6.03(a) or 6.03(b) shall be accompanied by a
statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action, if any, the Parent  has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe the applicable Event of Default in reasonable
detail.


Section 6.04                      Payment of Obligations.  Pay and discharge as
the same shall become due and payable, all of its material obligations and
material liabilities, including (a) all material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in the Parent’s
consolidated financial statements in accordance with GAAP; (b) all lawful claims
which, if unpaid, would by law become a Lien upon a material portion of its
property (other than a Lien permitted under Section 7.01); and (c) all
Indebtedness, as and when due and payable, subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in the case of this clause (c), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


Section 6.05                      Preservation of Existence, Etc.  (a) Preserve
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all material rights, privileges, permits, licenses and franchises reasonably
necessary in the normal conduct of its business except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve and maintain all of its IP Rights, the nonpreservation of which could
reasonably be expected to have a Material Adverse Effect.


Section 6.06                      Maintenance of Properties.  (a) Maintain,
preserve and protect all of its material properties and equipment reasonably
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all reasonably necessary repairs
thereto and renewals and replacements thereof.


Section 6.07                      Maintenance of Insurance.  Maintain with
financially sound and reputable insurance companies, insurance with respect to
its material properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and owning similar properties, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons; provided,
that the Parent and its Subsidiaries may self-insure in accordance with good
business practice and consistent with past practice.  Parent shall deliver to
the Administrative Agent endorsements to all general liability and other
liability policies naming the Administrative Agent an additional insured.


Section 6.08                      Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees of any Governmental Authority applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


Section 6.09                      Books and Records.  (a) Maintain proper books
of record and account in which complete and correct entries are made of all
transactions relating to its business and activities sufficient to allow for the
preparation of financial statements in accordance with GAAP (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in effect from
time to time in their respective jurisdictions of organization) and (b) maintain
such books of record and account in material conformity with the applicable
provisions of and regulations under Medicare and Medicaid to the extent such
provisions affect the obligations of any Governmental Authority’s reimbursement
obligations to the Parent or any of its Subsidiaries.


Section 6.10                      Inspection Rights.  Permit authorized
representatives and independent contractors of the Administrative Agent and one
or more authorized representatives of the Lenders (such authorized
representative(s) to be appointed by the Lenders in consultation with the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
senior officers, and independent public accountants (provided that the
Co-Borrowers may be present and participate in any such discussion with such
public accountants), all at such reasonable times during normal business hours
and upon reasonable advance notice to the Co-Borrowers, provided that unless an
Event of Default is continuing, no such authorized representatives or
independent contractors shall so visit, inspect and examine more than once in
any calendar year.


Section 6.11                      Use of Proceeds.  Use the proceeds of the
Facilities solely (i) to refinance Indebtedness under the Existing Credit
Facility, (ii) to fund purchases of Equity Interests in the Parent as permitted
hereunder, (iii) to fund transaction costs in connection with the items in
clauses (i) and (ii) and (iv) to provide ongoing working capital and for other
general corporate purposes not in contravention of any Law or of any Loan
Document; and in each case use the proceeds of the Loans in compliance with all
applicable provisions of Regulations T, U and X.


Section 6.12                      Covenant to Guarantee Obligations and Give
Security.


(a)           Upon (1) the formation or acquisition of any new direct or
indirect Subsidiary other than an Immaterial Subsidiary by any Loan Party or (2)
the designation by the Parent of any Immaterial Subsidiary as being a Subsidiary
that is no longer an Immaterial Subsidiary (in each case other than (i) any CFC
and (ii) any Subsidiary that is not a CFC that (x) is held directly or
indirectly by a CFC or (y) holds directly or indirectly a CFC and does not hold
any Equity Interests of any Person that is not a CFC or any other material
assets), then the Parent shall, at the Co-Borrowers’ expense:


(i)           within 30 days (or such later date as is agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, cause such Subsidiary and each direct parent of such Subsidiary (if
it has not already done so) to duly execute and deliver to the Administrative
Agent a Security Agreement Supplement (including delivery of all Pledged
Certificated Securities evidencing Pledged Equity Interests of such Subsidiary
and any other Pledged Certificated Securities to the extent required by the
Guarantee and Security Agreement), and other instruments of the type specified
in Section 4.01(a)(iii) to the extent required pursuant to the Guarantee and
Security Agreement), guaranteeing the Secured Obligations and securing payment
of all the Secured Obligations of such Subsidiary or the direct parent of such
Subsidiary, as the case may be, under the Loan Documents,


(ii)           within 30 days (or such later date as is agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, cause such Subsidiary to take whatever action (including the filing
of Uniform Commercial Code financing statements and the giving of notices) may
be reasonably necessary in the opinion of the Administrative Agent to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on its properties purported to be
created by the agreements delivered pursuant to this Section 6.12, enforceable
against third parties in accordance with their terms, and


(iii)           within 60 days (or such later date as is agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters as the Administrative Agent may reasonably request;


provided, that the Parent shall have the right not to comply with the foregoing
clauses (i), (ii) and (iii) with respect to any such Subsidiary that is not a
wholly-owned Subsidiary so long as the provisions of Section 7.03(j)(iv) are
otherwise satisfied.


(b)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem reasonably necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, Security Agreement Supplements and
other security and pledge agreements.


Section 6.13                      Compliance with Environmental Laws.  Comply,
and cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties as required by and in accordance with all applicable Environmental
Laws; provided, however, that neither the Parent nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained in
the Parent’s consolidated financial statements with respect to such
circumstances in accordance with GAAP.


Section 6.14                      Further Assurances.  Promptly upon the
reasonable request by the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as may
be required under applicable law or as the Administrative Agent may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Collateral Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) maintain the effectiveness of the
Collateral Documents and ensure the validity and, to the extent required under
the Collateral Documents, the perfection and priority of the Liens intended to
be created thereunder and (iv) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party or any of its Subsidiaries is or
is to be a party, and cause each of its Subsidiaries to do so (subject to the
limitations set forth in the Loan Documents).


Section 6.15                      Designation as Senior Debt.  (i) Designate all
Obligations of (x) KCI USA, Inc. and (y) any other Subsidiary that Guarantees
the Indebtedness in respect of the Convertible Senior Notes, as “Designated
Senior Indebtedness” or “Senior Debt” (or any equivalent term) under the
Convertible Senior Notes Indenture, and (ii) designate all Obligations as
“Designated Senior Indebtedness” or “Senior Debt” (or any equivalent term) under
any documents governing any other subordinated Indebtedness incurred by any Loan
Party.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE VII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any principal of or
interest on any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations) or any Letter of
Credit shall remain outstanding, the Parent shall not, nor shall it permit any
Subsidiary to, directly or indirectly:


Section 7.01                      Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following:


(a)           Liens pursuant to any Loan Document;


(b)           Liens existing on the date hereof and listed on Schedule 7.01 and,
if the Indebtedness secured by such Lien is modified, refinanced, refunded,
renewed or extended with any Permitted Refinancing Indebtedness, any Lien on the
same collateral securing such Permitted Refinancing Indebtedness;


(c)           Liens for taxes, assessments or governmental charges or levies not
yet overdue by more than 30 days or, in the case of real property taxes, not yet
delinquent, or, in any case, which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP (or, in the case of Foreign Subsidiaries, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
organization);


(d)           statutory and common law rights of set-off and other similar
rights and remedies as to deposits of cash, securities, commodities and other
funds in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages;


(e)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction and covering only the items being collected upon;


(f)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, workmen’s, suppliers’, processors’, storage or other like Liens
arising in the ordinary course of business which are securing amounts not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;


(g)           pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations, other than any Lien imposed by ERISA;


(h)           pledges or deposits made pursuant to regulatory requirements or to
secure the performance of (i) tenders, bids, trade contracts, government
contracts and leases (other than leases constituting Indebtedness) and statutory
obligations, (ii) surety, customs, bid, performance and appeal bonds and (iii)
other obligations of a like nature, in each case incurred in the ordinary course
of business;


(i)           Liens that are contractual rights of setoff relating to purchase
orders and other agreements entered into with customers of such Person in the
ordinary course of its business;


(j)           easements, rights-of-way, restrictions, and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount and which do not interfere in any material respect with
the ordinary conduct of the business of the applicable Person;


(k)           any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Loan Party or any of its
Subsidiaries in the ordinary course of business, or any lease, license or
sublease granted by any Loan Party or any of its Subsidiaries to another Person
that (x) does not interfere in any material respect with the business of such
Loan Party or Subsidiary and (y) does not secure any Indebtedness;


(l)           Liens securing judgments not constituting an Event of Default
under Section 8.01(h);


(m)           Liens securing Indebtedness represented by financed insurance
premiums in the ordinary course of business consistent with past practice,
provided that such Liens do not extend to any property or assets other than the
corresponding insurance policies being financed;


(n)           Liens securing Indebtedness permitted under Section 7.02(o);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;


(o)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Parent or any Subsidiary of the Parent or
becomes a Subsidiary of the Parent; provided that such Liens were not created in
contemplation of such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Parent or such Subsidiary or acquired by the Parent or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(p);


(p)           Liens on Margin Stock owned by the Loan Parties and their
Subsidiaries, if and to the extent the value of all such Margin Stock exceeds
25% of the value of the total assets subject to the restrictions on Liens set
forth in this Section 7.01;


(q)           Liens on assets of (i) any Subsidiary in favor of any Loan Party
and (ii) any Subsidiary that is not a Loan Party in favor of any other
Subsidiary that is not a Loan Party;


(r)           Liens consisting of an agreement to sell, transfer or dispose of
any asset to the extent such sale, transfer or disposition is not prohibited by
the Loan Documents; provided that such Liens encumber only the applicable assets
pending the completion of the applicable sale, transfer or disposition;


(s)           Liens on the assets of Foreign Subsidiaries securing Indebtedness
of Foreign Subsidiaries permitted under Section 7.02(q); and


(t)           other Liens so long as the aggregate principal amount of the
Indebtedness and other obligations secured thereby does not exceed the greater
of (x) $50,000,000 and (y) 1.5% of Consolidated Assets (as of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 6.01(a) or 6.01(b)).


Section 7.02                      Indebtedness.  Create, incur, assume or suffer
to exist any Indebtedness, except:


(a)           the Obligations;


(b)           Indebtedness in respect of (i) Swap Contracts entered into by the
Parent or any of its Subsidiaries in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates or foreign exchange rates and (ii) in respect of the Warrant Transactions;


(c)           Indebtedness in respect of the Convertible Senior Notes,
Replacement Convertible Notes and any subordinated Guarantee in respect thereof
and any Permitted Refinancing Indebtedness with respect thereto;


(d)           Indebtedness of the Co-Borrowers or another Subsidiary owed to a
Co-Borrower or a Subsidiary, which Indebtedness shall in the case of
Indebtedness owed by a Loan Party to a Subsidiary that is not a Loan Party, be
subordinated to the Obligations on terms substantially similar to (and in any
event not materially less favorable to the Lenders than) those set forth in
Exhibit H and (iii) be otherwise permitted under the provisions of Section 7.03;


(e)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any Permitted Refinancing Indebtedness with respect thereto;


(f)           (i) Guarantees by any Loan Party of Indebtedness (other than the
Convertible Senior Notes, the Replacement Convertible Notes or Additional
Convertible Notes) of any other Loan Party; provided that if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness, (ii) Guarantees by
any Subsidiary that is not a Loan Party of Indebtedness of any Subsidiary that
is not a Loan Party; and (iii) Guarantees by any Loan Party of Indebtedness of
any Subsidiary that is not Loan Party; provided, in the case of each of the
foregoing clauses (i), (ii) and (iii), that (x) the Indebtedness being
Guaranteed is otherwise permitted under this Section 7.02 and (y) the Guarantee
is otherwise permitted under Section 7.03;


(g)           Indebtedness (other than for borrowed money) which may be deemed
to exist pursuant to any guaranties, warranty or contractual service
obligations, performance, surety, statutory, appeal, bid, payment (other than
payment of Indebtedness) or completion or performance guaranties or similar
obligations incurred in the ordinary course of business;


(h)           Indebtedness in respect of netting services, overdraft protections
and other cash management, intercompany cash pooling and similar arrangements in
connection with deposit accounts, in each case in the ordinary course of
business;


(i)           Indebtedness of the Parent or any of its Subsidiaries consisting
of take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business, in an aggregate amount not to exceed $2,500,000
at any time outstanding;


(j)           Indebtedness of the Parent or any of its Subsidiaries in respect
of workers’ compensation claims, payment obligations in connection with health
or other types of social security benefits, unemployment or other insurance
obligations, reclamation and statutory obligations, in each case in the ordinary
course of business;


(k)           Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business consistent with past practice;


(l)           Indebtedness in respect of self-insurance obligations to the
extent incurred in the ordinary course of business in accordance with customary
industry practices in amounts customary in the Parent’s and its Subsidiaries’
industry;


(m)           client advances or deposits received in the ordinary course of
business;


(n)           Indebtedness of the Parent or any of its Subsidiaries constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including without limitation letters of credit in
respect of workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit, the applicable
reimbursement obligation is reimbursed in full within 30 days;


(o)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations of the Parent and its Subsidiaries
(or Indebtedness to finance the development, construction, lease, repairs,
additions or improvements to property (real or personal)) incurred in an
aggregate amount not to exceed at any time outstanding the greater of (x)
$75,000,000  and (y) 10% of Consolidated EBITDA (as of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b));


(p)           Indebtedness of any Person that becomes a Subsidiary of the Parent
after the date hereof in accordance with the terms of Section 7.03(j), Section
7.03(k) or Section 7.03(l), which Indebtedness is existing at the time such
Person becomes a Subsidiary of the Parent (other than Indebtedness incurred
solely in contemplation of such Person’s becoming a Subsidiary of the Parent),
and any Permitted Refinancing Indebtedness with respect thereto;


(q)           Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed at any time outstanding the greater of (x) $75,000,000 and
(y) 12.5% of Consolidated EBITDA (as of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01(a)
or 6.01(b));


(r)           to the extent constituting Indebtedness, any earn-out or similar
obligations incurred in connection with Investments permitted under
Section 7.03;


(s)           so long as immediately before and immediately after giving effect
to the incurrence thereof on a Pro Forma Basis, (i) the Consolidated Leverage
Ratio as of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01 does not exceed the
applicable covenant level for such fiscal quarter end as set forth in Section
7.10(a) less 0.25 and (ii) no Default has occurred and is continuing, (x)
Permitted Additional Indebtedness and (y) Permitted Additional Foreign
Indebtedness;


(t)           so long as (i) immediately before and immediately after giving pro
forma effect to the incurrence thereof, no Default shall have occurred and be
continuing and (ii) immediately after giving effect to the incurrence thereof,
the Parent and its Subsidiaries are in compliance on a Pro Forma Basis with all
of the covenants set forth in Section 7.10, unsecured Indebtedness of Parent in
an aggregate principal amount not to exceed $500,000,000 in the form of private
or public senior unsecured notes and any Permitted Refinancing Indebtedness with
respect thereto;


(u)           other Indebtedness of the Loan Parties not otherwise permitted
hereunder in an aggregate principal amount not to exceed the greater of at any
time outstanding (x) $75,000,000 and (y) 10% of Consolidated EBITDA (as of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b)); and


(v)           any amounts due by Parent to a holder of Parent’s Equity Interest
in connection with a pending, unsettled transaction for repurchase of Equity
Interests in the Parent that is permitted under Section 7.06 (including any
accelerated share repurchase or similar transaction).


To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.02, the
Co-Borrowers may allocate such Indebtedness to any one or more of such
subsections and in no event shall the same portion of Indebtedness be deemed to
utilize or be attributable to more than one item; provided, that (x) all
Indebtedness created pursuant to the Loan Documents shall be deemed to have been
incurred in reliance on Section 7.02(a), (y) all Indebtedness outstanding in
respect of the Convertible Senior Notes (including the subordinated Guarantee in
respect thereof) shall be deemed to have been incurred in reliance on
Section 7.02(c) and (z) all Indebtedness outstanding in the form of senior
unsecured notes shall be deemed to have been incurred in reliance on Section
7.02(t).


Section 7.03                      Investments.  Make or hold any Investments,
except:


(a)           Investments held by the Parent and its Subsidiaries in the form of
cash and Cash Equivalents;


(b)           (i) advances to officers, directors and employees of the Parent
and its Subsidiaries for travel, entertainment, relocation and other similar
ordinary business purposes and (ii) loans by the Parent or its Subsidiaries to
their employees in connection with the purchase by such Persons of Equity
Interests (other than Disqualified Equity Interests) of the Parent pursuant to
management incentive plans; provided that the aggregate amount of Investments
made pursuant to the preceding clauses (i) and (ii) shall not exceed $5,000,000
at any time outstanding;


(c)           (i) Investments by the Parent and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Parent and its Subsidiaries in Loan Parties, (iii) additional
Investments by Subsidiaries of the Parent that are not Loan Parties in other
Subsidiaries that are not Loan Parties and (iv) so long as no Default has
occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties in Subsidiaries that are not Loan Parties in an
aggregate amount which, when combined with the aggregate amount of Investments
made pursuant to Section 7.03(j) in the Equity Interests of Subsidiaries that do
not become Loan Parties, does not exceed $150,000,000 in any calendar year and
does not exceed $300,000,000 during the term of this Agreement; provided that
the conversion of any Indebtedness owed to the Parent or any other Loan Party by
any Subsidiary into equity of such Subsidiary shall not constitute an additional
Investment in such Subsidiary by the Parent or such other Loan Party (or a
reduction in the amount of any such Investments) for purposes of the limitation
contained in the immediately preceding clause (iv);


(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, Investments in securities of trade creditors
or customers received pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers, Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss and Investments received in compromise or
resolution of litigation, arbitration or other disputes;


(e)           Investments constituting (i) Indebtedness (including Guarantees of
Indebtedness) permitted by Section 7.02 (other than Sections 7.02(d), 7.02(f),
7.02(p) and 7.02(r)), and including Indebtedness that may be deemed to exist of
the type described in Section 7.02(g) and (ii) Guarantees of other obligations
(other than Indebtedness) of the Parent and its Subsidiaries incurred in the
ordinary course of business;


(f)           Investments resulting from transactions permitted by Section 7.04,
7.05 or 7.06;


(g)           Investments existing on the date hereof or made pursuant to
legally binding written commitments in existence on the date hereof (other than
those referred to in Section 7.03(c)(i)) and set forth on Schedule 7.03 and any
modification, refinancing, renewal, refunding, replacement or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.03(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted pursuant to another clause of this Section 7.03;


(h)           deposits made to secure the performance of leases, licenses or
contracts in the ordinary course of business, and other deposits made in
connection with the incurrence of Liens permitted under Section 7.01;


(i)           Investments consisting of Uniform Commercial Code Article 3
endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;


(j)           (x) the purchase or other acquisition by any Loan Party of at
least 50% of the Equity Interests in a Person that, upon the consummation
thereof will be a Subsidiary (including as a result of a merger or
consolidation), or (y) the purchase by any Loan Party of all or substantially
all of the property of, or assets constituting one or more business units or
divisions of, any Person; provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(j):


(i)           any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.12;


(ii)           (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition the Consolidated Leverage Ratio as of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 does not exceed the applicable covenant level for such fiscal
quarter end as set forth in Section 7.10(a) less 0.25;


(iii)           the Parent shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its reasonable discretion), a certificate of a
Responsible Officer of the Parent, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that all of the requirements set forth
in the preceding clauses (i) and (ii) have been satisfied or will be satisfied
on or prior to the consummation of such purchase or other acquisition; and


(iv)           the aggregate amount of all Investments (other than Investments
the consideration for which is in the form of (i) Equity Interests (other than
Disqualified Equity Interests) issued by a Loan Party or (ii) the net proceeds
of an issuance by a Loan Party of its Equity Interests (other than Disqualified
Equity Interests)) made pursuant to this Section 7.03(j) in the Equity Interests
of Subsidiaries that do not become Guarantors, when combined with the aggregate
amount of Investments made pursuant to Section 7.03(c)(iv), does not exceed
$150,000,000 in any calendar year and does not exceed $300,000,000 during the
term of this Agreement.


(k)           Investments by the Parent and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed
$50,000,000 at any time outstanding; provided that, with respect to each
Investment made pursuant to this Section 7.03(k), (A) immediately before and
immediately after giving pro forma effect to any such purchase or other
acquisition, no Default shall have occurred and be continuing and (B)
immediately after giving effect to such purchase or other acquisition, the
Parent and its Subsidiaries shall be in compliance on a Pro Forma Basis with all
of the covenants set forth in Section 7.10;


(l)           Investments by any Foreign Subsidiary in any other Person that
becomes a Subsidiary as a result thereof;


(m)           Investments in Swap Contracts permitted under Section 7.02(b); and


(n)           Investments consisting of Guarantees of obligations (other than
Indebtedness) of the Parent and its Subsidiaries arising under agreements
entered into in connection with acquisitions or Dispositions permitted under
this Agreement.


To the extent that the making of any Investment could be deemed a use of more
than one subsection of this Section 7.03, the Co-Borrowers may select the
subsection to which such Investment will be deemed a use and in no event shall
the same portion of any Investment be deemed a use of or be attributable to more
than one subsection.


Section 7.04                      Fundamental Changes.  Merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:


(a)           any Subsidiary may merge with (i) a Co-Borrower, provided that
such Co-Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries, provided that when any Loan Party is merging with
another Subsidiary, the continuing or surviving Person shall be a Loan Party;


(b)           any Co-Borrower may merge with another Co-Borrower; provided that
if one of the Co-Borrowers is the Parent, the Parent shall be the continuing or
surviving Person;


(c)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Co-Borrower or to another
Loan Party;


(d)           any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;


(e)           any Loan Party (other than any Co-Borrower) or any of its
Subsidiaries may liquidate, sell, transfer, lease or otherwise Dispose of all or
substantially all of its assets if (i) such transaction is not prohibited by
Section 7.05 and (ii) Parent has determined in good faith that such action is
not materially disadvantageous to the interests of the Lenders;


(f)           in connection with any acquisition permitted under Section 7.03,
any Subsidiary of the Parent (other than a Co-Borrower) may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a wholly owned Subsidiary of the Parent and (ii) in the case of any such merger
to which any Loan Party (other than a Co-Borrower) is a party, the surviving
Person shall be a Loan Party;


(g)           so long as no Default has occurred and is continuing or would
result therefrom, the Parent or any Subsidiary may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which a Co-Borrower is a party,
the Co-Borrower is the surviving corporation and (ii) in the case of any such
merger to which any Loan Party (other than a Co-Borrower) is a party, the
surviving corporation is a Loan Party; and


(h)           so long as no Default has occurred and is continuing or would
result therefrom, any Subsidiary may dissolve if the purpose of such dissolution
is to effect a transaction otherwise permitted under Section 7.04(b), 7.04(c) or
7.04(e).


Section 7.05                      Dispositions.  Make any Disposition or enter
into any agreement to make any Disposition, except:


(a)           Dispositions of obsolete, worn out, retired or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business;


(b)           Dispositions of inventory and immaterial assets in the ordinary
course of business;


(c)           the rental, lease or sublease of real property or equipment in the
ordinary course of business;


(d)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of property used or useful in
the business of the Parent and its Subsidiaries (other than inventory and
financial assets) or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of property used or useful in the
business of the Parent and its Subsidiaries (other than inventory and financial
assets);


(e)           Dispositions of property subject to Casualty Events;


(f)           each Loan Party and each of its Subsidiaries may surrender or
waive contractual rights and settle or waive contractual or litigation claims in
the ordinary course of business;


(g)           Dispositions of property by any Subsidiary to Parent or to a
Subsidiary; provided that if the transferor of such property is a Co-Borrower,
the transferee thereof must be a Co-Borrower, and if the transferor of such
property is a Guarantor, the transferee thereof must be a Loan Party;


(h)           Dispositions permitted by Section 7.04;


(i)           Dispositions by the Parent and its Subsidiaries of property
pursuant to sale-leaseback transactions, provided the book value of all property
so Disposed of shall not exceed $20,000,000 from and after the Closing Date;


(j)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;


(k)           the abandonment, cancellation, non-renewal, or discontinuance of
use or maintenance of IP Rights if Parent determines in good faith that such
Disposition is desirable in the conduct of its business and not materially
disadvantageous to the interests of the Lenders;


(l)           leases, subleases and licenses of IP Rights (i) in the ordinary
course of business and (ii) otherwise, in each case which do not materially
interfere with the business of the Parent and its Subsidiaries, taken as a
whole;


(m)           transactions otherwise permitted under Section 7.01, 7.03 or 7.06;


(n)           Dispositions by the Parent and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (x) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (y)
the aggregate fair market value of all property Disposed of in reliance on this
clause (n) in any fiscal year of the Parent shall not exceed 10% of Consolidated
Assets as of the end of the fiscal year immediately preceding any such asset
sale and (z) at least 75% of the consideration received for such asset shall
consist of cash;


(o)           Dispositions of Margin Stock for cash and for fair market value as
determined in good faith by the board of directors of the Parent; provided that
the cash proceeds received in connection with any such Disposition of Margin
Stock are held in cash or Cash Equivalents; and


(p)           to the extent constituting a Disposition, the issuance by the
Parent or any of its Subsidiaries of its Equity Interests;


provided, however, that any Disposition pursuant to this Section 7.05 (except
for (i) Dispositions from a Loan Party to a Loan Party pursuant to
Section 7.05(g) and (ii) Dispositions pursuant to Section 7.05(e), 7.05(h),
7.05(j), 7.05(m) or 7.05(p)) shall be for fair market value.


Section 7.06                      Restricted Payments.


(a)           Declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so unless at the time of
and after giving effect thereto on a Pro Forma Basis, (i) the Consolidated
Leverage Ratio as of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01 does not exceed 2.50x
and (ii) no Default has occurred and is continuing.


(b)           Notwithstanding the foregoing (and provided that in the case of
clauses (iv), (v), (vii) and (x), no Default shall have occurred and be
continuing at the time of any action described in such clause or would result
therefrom):


(i)           (a) each Subsidiary may make Restricted Payments to the Parent or
any other Loan Party, (b) any Subsidiary of the Parent that is not a Loan Party
may make Restricted Payments to any other Subsidiary of the Parent that is not a
Loan Party and (c) any non wholly-owned Subsidiary of the Parent may make
Restricted Payments to the Parent or any other Subsidiary and to any other
Person that owns a direct Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;


(ii)           the Parent and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests (including options and warrants) of such Person;


(iii)           except to the extent the Net Cash Proceeds thereof are required
to be applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii),
the Parent and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;


(iv)           the Parent may make any delivery or payment in connection with,
or as part of, the termination or settlement of a Warrant Transaction or the
entry into a Convertible Note Hedge;


(v)           the Parent  may (x) pay interest on, (y) deliver its common stock
upon conversion of and (z) so long as the Liquidity Measure, determined both
before and immediately after giving effect to such payment, is not less than
$150,000,000, make cash payments in respect of the maturity, conversion or
mandatory repurchase or redemption of (A) the Convertible Senior Notes in
accordance with the terms of the Convertible Senior Notes Indenture as in effect
on the date hereof, (B) any Replacement Convertible Notes in accordance with the
terms of the Replacement Convertible Notes Indenture and (C) any Additional
Convertible Notes in accordance with the terms of the Additional Convertible
Notes Indenture.


(vi)           the Parent may make a mandatory repurchase or redemption of (A)
the Convertible Senior Notes in accordance with the terms of the Convertible
Senior Notes Indenture as in effect on the date hereof, (B) any Replacement
Convertible Notes in accordance with the terms of the Replacement Convertible
Notes Indenture and (C) any Additional Convertible Notes in accordance with the
terms of the Additional Convertible Notes Indenture, in each case with the
proceeds of (i) a substantially simultaneous issuance of Equity Interests (other
than Disqualified Equity Interests) of the Parent or (ii) Indebtedness permitted
under Section 7.02(s) or Section 7.02(t).


(vii)           (A) the repurchase of issued and outstanding Equity Interests of
the Parent, including through an accelerated share repurchase or similar
transaction, in an aggregate purchase price amount for all such repurchases not
to exceed $300,000,000; and (B) in addition to the repurchase permitted under
the foregoing clause (A), the repurchase of issued and outstanding Equity
Interests of the Parent, including through an accelerated share repurchase or
similar transaction, if at the time of and after giving effect thereto on a Pro
Forma Basis, the Consolidated Leverage Ratio as of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 shall be less than 2.50x;


(viii)           the Parent may make repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;


(ix)           the Parent and its Subsidiaries may (a) purchase their Equity
Interests from any of their current or former officers, directors, employees,
managers or consultants upon the death, disability, resignation, retirement or
termination of employment of such officers, directors, employees, managers or
consultants pursuant to any direct or equity plan, employee or direct or stock
option plan or any other employee or director incentive plan and (b) make
repurchases of Equity Interests from current or former officers, directors,
employees, managers or consultants in net settlement of equity-based incentives,
including, without limitation, with respect to share withholding for tax
obligations, collectively, in an aggregate amount not to exceed $10,000,000 in
any fiscal year; and


(x)           the Parent and each Subsidiary may make any other Restricted
Payments not otherwise permitted hereunder in an aggregate amount not to exceed
$150,000,000 in any fiscal year; provided that if during such fiscal year, the
Consolidated Leverage Ratio for any fiscal quarter during such fiscal year for
which financial statements have been delivered pursuant to Section 6.01 shall be
less than 2.50x, the full $150,000,000 shall thereafter be available in such
fiscal year notwithstanding Restricted Payments having been made and credited
against such amount prior to the delivery of such financial statements.


Section 7.07                      Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Parent and its Subsidiaries (including, without limitation,
ownership of interests in trusts which own certain aircraft) or any businesses
which are similar, incidental or reasonably related or complementary thereto.


Section 7.08                      Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Parent, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Parent or such Subsidiary (or, in the case of
a transaction involving a Loan Party and a Subsidiary that is not a Loan Party,
to such Loan Party) as would be obtainable by the Parent or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to (a)
transactions between or among the Loan Parties; (b) transactions between or
among Subsidiaries of the Parent which are not Loan Parties; (c) transactions
described on Schedule 7.08; (d) transactions permitted under Sections 7.01(q),
7.03 and 7.06; (e) the payment of customary directors’ fees and indemnification
and reimbursement of expenses to directors, officers and employees; (f) the
issuance of stock and stock options pursuant to the Parent’s stock option plans
and stock purchase plans and (g) reasonable compensation paid to officers and
employees in their capacity as such.


Section 7.09                      Burdensome Agreements.  Enter into or permit
to exist any Contractual Obligation (other than this Agreement or any other Loan
Document):


(a)           that limits the ability of any Subsidiary (x) to make Restricted
Payments, loans or advances to any Parent or any Guarantor or (y) transfer
property to any Parent or any Guarantor, except for any Contractual Obligations:


(i)           that arise in connection with any Disposition permitted pursuant
to Section 7.05 and relating solely to the assets or Person subject to such
Disposition,


(ii)           that are customary provisions restricting assignments,
subletting, sublicensing, pledging or other transfers contained in leases,
licenses, conveyances, sales contracts and other agreements (provided that such
restrictions are limited to the agreement itself or the property or assets
secured by such Liens or the property or assets subject to such leases,
licenses, conveyances, sales contracts or agreements, as the case may be),


(iii)           that are in effect or committed (i) on the date hereof and set
forth on Schedule 7.09 or (ii) at the time any Subsidiary becomes a Subsidiary
of the Parent, so long as such Contractual Obligations were not entered into
solely in contemplation of such Person becoming a Subsidiary of the Parent,


(iv)           that are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 7.03 and applicable solely to such joint venture,


(v)           that are contained in the agreements governing Indebtedness
incurred by Foreign Subsidiaries in compliance with Section 7.02 and that are
applicable only to such Foreign Subsidiary and its Subsidiaries,


(vi)           that are contained in any document, agreement or instrument
governing or relating to any Lien permitted under Section 7.01 or Section 7.15,
provided in each case that any such restriction relates only to the assets or
property subject to such Lien, and


(vii)           that are set forth in any agreement evidencing any permitted
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the agreements described in clause (iii) so long as such
amendment restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein;


(b)           that limits the ability of any Domestic Subsidiary to Guarantee
the Obligations, or


(c)           that limits the ability of the Parent or any Domestic Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders to secure the Obligations; provided, however, that
this clause (c) shall not prohibit


(i)           any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(o) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness and any proceeds thereof,


(ii)           any agreement entered into in connection with any Disposition
permitted pursuant to Section 7.05 and relating solely to the assets or Person
subject to such Disposition,


(iii)           restrictions by reason of customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, licenses, conveyances, sales contracts and other agreements (provided
that such restrictions are limited to the agreement itself or the property or
assets secured by such Liens or the property or assets subject to such leases,
licenses, conveyances, sales contracts or agreements, as the case may be),


(iv)           any restriction pursuant to any document, agreement or instrument
set forth on Schedule 7.09,


(v)           any restriction pursuant to any document, agreement or instrument
governing or relating to any Lien permitted under Section 7.01 or Section 7.15,
provided in each case that any such restriction relates only to the assets or
property subject to such Lien,


(vi)           any agreement which was in effect or committed at the time any
Subsidiary becomes a Domestic Subsidiary of the Parent, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Domestic Subsidiary of the Parent,


(vii)           customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.03 and
applicable solely to such joint venture, and


(viii)           that are set forth in any agreement evidencing any permitted
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the agreements described in clauses (iv) and (vi) so long as
such amendment restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein.


Section 7.10                      Financial Covenants.


(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the last day of any fiscal quarter of the Parent to be greater than
the ratio set forth below opposite such fiscal quarter:


Fiscal Quarter Ending
Maximum Consolidated
Leverage Ratio
March 31, 2011
3.75x
June 30, 2011
3.75x
September 30, 2011
3.75x
December 31, 2011
3.75x
March 31, 2012
3.75x
June 30, 2012
3.75x
September 30, 2012
3.75x
December 31, 2012
3.75x
March 31, 2013
3.75x
June 30, 2013
3.75x
September 30, 2013
3.75x
December 31, 2013
3.75x
March 31, 2014 and each fiscal quarter thereafter
3.50x



(b)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the last day of any fiscal quarter of the
Parent to be less than the ratio set forth below opposite such fiscal quarter:


Fiscal Quarter
Ending Minimum Consolidated
Fixed Charge Coverage Ratio
March 31, 2011 and each fiscal quarter thereafter
1.15x



Section 7.11                      Capital Expenditures.  Permit the aggregate
amount of Capital Expenditures made in any fiscal year of the Parent set forth
below to exceed the amount set forth opposite such fiscal year:


Fiscal Year
Amount
2011
$200,000,000
2012
$200,000,000
2013
$175,000,000
2014
$150,000,000
2015
$150,000,000





; provided, however, that so long as no Event of Default has occurred and is
continuing or would result from such expenditure, any portion of any amount set
forth in the table above, if not expended in the fiscal year for which it is
permitted above, may be carried over for expenditure in the next following
fiscal year (any such carried over amount, an “Unused Capex Amount”); and
provided, further, that any Unused Capex Amount (x) shall not be deemed used, if
at all, until the amount set forth in the table above opposite such next
following fiscal year has been used in full in such next following fiscal year
and (y) shall not be carried over into any subsequent fiscal years.


Section 7.12                      Amendments of Organization Documents.  Amend
any of its Organization Documents in any manner that is materially adverse to
the interests of the Lenders.


Section 7.13                      Prepayments, Etc. of Indebtedness.  Prepay,
redeem, purchase, defease or otherwise satisfy in each case prior to the
scheduled maturity thereof in any manner (it being understood that regularly
scheduled repayments of principal and payments of interest shall be permitted),
or make any payment in violation of any subordination terms of (i) any
Indebtedness permitted under Section 7.02(c) or incurred pursuant to
Section 7.02(s) or (ii) any other Indebtedness (other than Indebtedness owed to
the Parent or any of its Subsidiaries) that is contractually subordinated to the
Obligations (the foregoing, “Restricted Prepayments”), except (x) to the extent
any such Restricted Prepayments are made with the proceeds of (A) Permitted
Refinancing Indebtedness with respect to any such Indebtedness or (B) the
proceeds of Indebtedness incurred pursuant to Section 7.02(t), (y) Restricted
Prepayments of Indebtedness of Foreign Subsidiaries not otherwise permitted
hereunder in an aggregate amount not to exceed $350,000,000 during the term of
this Agreement; provided that such Restricted Prepayments of Indebtedness of
Foreign Subsidiaries shall be made with funds generated by any Foreign
Subsidiary and (z) as otherwise permitted pursuant to Section 7.06(b)(v) and
Section 7.06(b)(vi).


Section 7.14                      Amendment of Indebtedness.  Amend, modify or
change any term or condition of the Indebtedness permitted under Section 7.02(c)
in a manner that would be materially adverse to the interests of the Lenders (it
being understood that an amendment, modification or change to Indebtedness that
would result in such Indebtedness not satisfying the criteria set forth in
clauses (a) through (e) of the definition of Permitted Refinancing Indebtedness
shall be materially adverse to the interests of the Lenders), except for any
Permitted Refinancing Indebtedness with respect thereto.


Section 7.15                      Headquarters Transaction.  Notwithstanding
anything to the contrary in Sections 7.01, 7.02, 7.05, 7.07 and 7.11 or in any
other Loan Document, the Parent and its Subsidiaries may enter into one or a
series of transactions and enter into Contractual Obligations to evidence such
transactions pursuant to which they may (i) purchase, develop, construct and
make improvements to, real property to be used for a new headquarters to be
located in the United States (such real property, including improvements thereon
and assets incidental thereto, the “New Headquarters”), (ii) incur or assume
Indebtedness to finance such purchase, development, construction or improvements
(collectively, including any extension, renewal or refinancing thereof, and
whether through one or more financings, “Headquarters Financing”), (iii) incur
Liens on all or part of such property securing obligations with respect to such
Indebtedness, and (iv) make Dispositions of assets comprising their existing
headquarters located in San Antonio, Texas for fair market value; provided, that
(x) the aggregate principal amount of such Indebtedness permitted pursuant to
this Section 7.15 shall not exceed $75,000,000 at any time outstanding, all of
which may be secured by Liens incurred pursuant to this Section 7.15 (and no
other Liens may be incurred pursuant to this Section 7.15), (y) the aggregate
amount of purchases and expenditures constituting Capital Expenditures permitted
pursuant to this Section 7.15 shall not exceed $80,000,000 and (z) the aggregate
amount of Dispositions permitted pursuant to this Section 7.15 shall not exceed
$75,000,000.  The purchases, expenditures, Liens, Indebtedness and Dispositions
described in the preceding sentence may be in addition to the purchases,
expenditures, Liens, Indebtedness and Dispositions permitted pursuant to
Sections 7.01, 7.02, 7.05 and 7.11.  Notwithstanding anything to the contrary
contained herein, (i) all such purchases, expenditures, Liens, Indebtedness and
Dispositions shall be deemed to have been incurred or effected pursuant this
Section 7.15, (ii) no other purchases, expenditures, Liens, Indebtedness or
Dispositions shall be permitted to be incurred or effected pursuant to this
Section 7.15 and (iii) neither the Parent nor any of its Subsidiaries, including
any special purpose Subsidiary holding solely such new headquarters and assets
incidental thereto the sole purpose of which is to acquire the New Headquarters
or the property to be used in the construction thereof and to engage in
activities directly related thereto, including without limitation the
construction and improvement thereof and incurrence of Headquarters Financing
(for so long as such requirements are satisfied, the “Headquarters SPC”) shall
be required to grant a Lien on any such real property (including any leasehold
interest) to be used for the New Headquarters or on the Equity Interests of any
Headquarters SPC, and the Headquarters SPC, if any, shall not be required to
become a Guarantor or Loan Party, in each case under this clause (iii) for so
long as any such Headquarters Financing is outstanding.


Section 7.16                      Activities Of Certain Subsidiaries.


(a)           Unless KCI International Holding Company or KCII Holdings, L.L.C.
(as the case may be) is a Guarantor, permit KCI International Holding Company or
KCII Holdings, L.L.C. to acquire (i) any Equity Interests of any Person other
than KCI Medical Resources (Ireland) or (ii) any other material assets.


(b)           Permit KCI MS Unlimited to acquire (i) any Equity Interests of any
Person other than KCI Medical Resources (Ireland) or (ii) any other material
assets.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


Section 8.01                      Events of Default.  Any of the following shall
constitute an Event of Default:


(a)           Non-Payment.  Any Co-Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan
or any Unreimbursed Amounts or any L/C Borrowings with respect to any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C Obligations
to the extent required hereunder, or (ii) pay within three Business Days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) pay within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or


(b)           Specific Covenants.  Any Co-Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a), 6.03(b),
6.03(c), 6.05 (with respect to the maintenance of existence of the
Co-Borrowers), 6.11, 6.15 or Article VII; or


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the date on which the Administrative Agent
gives the Parent written notice thereof (or, if earlier, the date on which a
Responsible Officer of any Co-Borrower or such Loan Party otherwise obtains
knowledge thereof); or


(d)           Representations and Warranties.  Any representation, warranty,
certification or written statement of fact made or deemed made by the
Co-Borrowers or any other Loan Party herein, in any other Loan Document, or in
any document required to be delivered in connection herewith or therewith shall
prove to have been incorrect or misleading when made or deemed made (or, in the
case of any representation and warranty that is not qualified by materiality,
“Material Adverse Effect” or similar language (other than the representations
and warranties in Sections 5.01(a), 5.01(b)(ii) (with respect to the
Co-Borrowers only), 5.02, 5.04, 5.14 and 5.15) shall prove to have been
incorrect or misleading in any material respect when made or deemed made); or


(e)           Cross-Default.  Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement, or
Swap Termination Value, in the case of any Swap Contract, owing by such Loan
Party or Subsidiary) of more than the Threshold Amount, in each case beyond the
expiration of the grace or cure period, if any, provided therefor, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, in each case prior to
its stated maturity; provided that this clause (e) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the document providing for such Indebtedness;


(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days without having been dismissed; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or a substantial part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or a substantial part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or


(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount but less than the Judgment Amount (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and has not
disputed coverage) and enforcement proceedings are commenced by any creditor
upon such judgment or order and such judgment shall remain undischarged for a
period of 45 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect, (ii) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Judgment Amount (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and has not disputed coverage); or (iii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and enforcement
proceedings are commenced by any creditor upon such judgment or order, or there
is a period of 45 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Parent under Title IV of ERISA to the Plan, Multiemployer
Plan or the PBGC either alone or in the aggregate in an amount in excess of
$25,000,000 in any year or the Threshold Amount for all periods; (ii) the Parent
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan either alone or
in the aggregate in an amount in excess of $25,000,000 in any year or the
Threshold Amount for all periods; or (iii) (w) a decrease of 20% or more in the
number of active participants in an International Plan from the number of active
participants in such plan on the last day of the immediately preceding year (x)
the failure of an International Plan to comply with funding requirements under
applicable law, (y) the failure of an International Plan to pay benefits when
due; or (z) non-compliance with local law applicable to an International Plan,
which in each case of this clause (iii), either alone or in the aggregate, could
reasonably be expected to result in liability of the Parent or its Affiliates in
an aggregate amount exceeding $25,000,000 in any year or the Threshold Amount
for all periods; or


(j)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery for any reason other than
as expressly permitted hereunder or thereunder or satisfaction in full of all
the Obligations (other than contingent indemnification obligations), ceases to
be in full force and effect; or any Loan Party or any other Person contests in
any manner the validity or enforceability of any provision (or, in the case of
any such contest by a Person that is not a Loan Party, of any material
provision) of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or


(k)           Change of Control.  There occurs any Change of Control; or


(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof cease to create a valid and perfected (to the
extent perfection is required pursuant to the relevant Collateral Document)
first priority Lien (subject to Liens permitted by Section 7.01) on any material
portion of the Collateral purported to be covered thereby; or


(m)           Subordination.  (i) The subordination provisions contained in the
Convertible Senior Notes Indenture (the “Subordination Provisions”) shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable subordinated
Indebtedness; or (ii) the Co-Borrowers or any other Loan Party shall, directly
or indirectly, disavow or contest in any manner (A) the effectiveness, validity
or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.


Section 8.02                      Remedies upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Co-Borrowers;


(c)           require that the Co-Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Co-Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Co-Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


Section 8.03                      Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Secured Obligations shall
be applied by the Administrative Agent in the following order (to the fullest
extent permitted by applicable Law):


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest and
including fees, charges and disbursements of counsel to the Administrative Agent
payable under Section 10.04 and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders payable under
Section 10.04 and the L/C Issuer arising under the Loan Documents and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;


Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and


Last, the balance, if any, after all of the Secured Obligations (other than
contingent indemnification obligations for unasserted claims) have been paid in
full, to the Co-Borrowers or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.


Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX


ADMINISTRATIVE AGENT


Section 9.01                      Appointment and Authority.


(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.


(b)           The Administrative Agent shall also (i) acquire, on behalf of
itself and the other Secured Parties, the security interests created under the
Collateral Documents and (ii) act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto.  In this connection, the Administrative
Agent, as recipient on behalf of itself and the other Secured Parties of the
security interests created under the Collateral Documents and as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto; provided, that that to the extent the L/C Issuer is entitled to
indemnification under this Section 9.01 solely in connection with its role as
the L/C Issuer, only the Multicurrency Revolving Credit Lenders shall be
required to indemnify the L/C Issuer in accordance with this Section 9.01.


(c)        Without prejudice to paragraphs (a) and (b) above, each of the
Secured Parties (other than the Administrative Agent) hereby appoints (and each
of the Loan Parties hereby acknowledges the appointment of) the Administrative
Agent to act as trustee under and in relation to the KCIMR Pledge and to hold
the benefit of the KCIMR Pledge as trustee for the other Secured Parties on the
terms contained in this Agreement and the KCIMR Pledge and each of the Secured
Parties hereby irrevocably authorizes the Administrative Agent in its capacity
as security trustee to exercise such rights, powers and discretions as are
specifically delegated to the Administrative Agent by the terms of this
Agreement (including, without limitation, the rights, powers and discretions
conferred on the Agent in this Article IX) and the other Loan Documents together
with all such rights, powers and discretions as are reasonably incidental
thereto. The rights, powers and discretions conferred on the Administrative
Agent by this Agreement shall be supplemental to the Trustee Acts of Ireland and
in addition to any which may be vested in the Administrative Agent by this
Agreement, the KCIMR Pledge, the other Loan Documents, general law or
otherwise. 


Section 9.02                      Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


Section 9.03                      Exculpatory Provisions.


(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:


(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence, willful misconduct or bad
faith.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Co-Borrowers, a Lender or the L/C Issuer.


(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


Section 9.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Co-Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


Section 9.05                      Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


Section 9.06                      Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Co-Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Co-Borrowers (and, so long as no Event of Default then exists, the
Co-Borrowers shall have the right to consent to any such successor, with such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank or other financial institution with an office in the
United States, or an Affiliate of any such bank or other financial institution
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Co-Borrowers and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Co-Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Co-Borrowers and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


Section 9.07                      Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


Section 9.08                      No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Joint Bookrunners or the other Persons
identified on the cover page of this Agreement as “lead arrangers”, “syndication
agent” or “co-documentation agents” shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.


Section 9.09                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Co-Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.


Section 9.10                      Collateral and Guaranty Matters.  Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) and the L/C Issuer irrevocably agree:


(a)           that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released (i)
upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) in connection with any
sale of such property permitted hereunder or under any other Loan Document to a
Person other than a Loan Party, or (iii) if such release is approved, authorized
or ratified in writing in accordance with Section 10.01;


(b)           that any Guarantor shall be automatically released from its
obligations under the Guarantee and Security Agreement and all other Loan
Documents to which it is a party if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder (provided, that no such release
shall occur if such Guarantor continues to be a guarantor in respect of the
Convertible Senior Notes or any Permitted Refinancing Indebtedness with respect
thereto) or if such release is approved hereunder or ratified in writing in
accordance with Section 10.01 and any Lien on any Collateral of such released
Guarantor granted pursuant to any Collateral Document to which such Guarantor is
a party shall be automatically released; and


(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(o).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Co-Borrowers’ expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guarantee and Security Agreement and all other Loan Documents to which
it is a party, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.


Section 9.11                      Secured Cash Management Agreements and Secured
Hedge Agreements.  Except as otherwise expressly set forth in any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 


ARTICLE X


MISCELLANEOUS


Section 10.01                                Amendments, Etc.


(a)           General Amendments. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Parent or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Co-Borrowers or the applicable
Loan Party, as the case may be, and provided to the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, that no such amendment,
waiver or consent shall:


(i)           waive any condition set forth in Section 4.02 as to any Credit
Extension under the Revolving Credit Facility without the written consent of the
Required Facility Lenders with respect to the Revolving Credit Facility;


(ii)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;


(iii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;


(iv)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (D) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) as such financial ratio is
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Co-Borrowers to pay interest or
Letter of Credit Fees at the Default Rate;


(v)           change (A) Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender affected thereby or (B) the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05(b) or 2.06(c), in any manner that materially and adversely affects
the Lenders under a Facility without the written consent of the Required
Facility Lenders with respect to such Facility;


(vi)           change (A) any provision of this Section 10.01 or the definition
of “Required Lenders” without the written consent of each Lender or (B) the
definition of “Required Facility Lenders” without the written consent of each
Lender under each Facility that would be affected by such change;


(vii)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;


(viii)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);


(ix)           impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Facility Lenders with respect to such Facility;


(x)           amend Section 1.08 or the definition of “Alternative Currency”
without the written consent of each Revolving Credit Lender; and provided,
further, that (A) no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Lenders required above, affect the
rights or duties of the L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (B) no amendment,
waiver or consent shall, unless in writing and signed by the Swing Line Lender
in addition to the Lenders required above, affect the rights or duties of the
Swing Line Lender under this Agreement; (C) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; and (D) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.


Notwithstanding the foregoing, if any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each Lender affected thereby or each
Lender with respect to a certain Facility and that has been approved by the
Required Lenders or the Required Facility Lenders with respect to the applicable
Facility, as applicable, the Co-Borrowers may replace such non-consenting Lender
in accordance with Section 10.13; provided that such amendment, waiver, consent
or release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Co-Borrowers
to be made pursuant to this paragraph).  Notwithstanding the foregoing, this
Agreement may be amended to adjust the borrowing mechanics related to Swing Line
Loans with only the written consent of the Administrative Agent, the Swing Line
Lender and the Co-Borrowers so long as the obligations of the Revolving Credit
Lenders are not affected thereby.


Notwithstanding the above:


(A)           prior to the termination of the Revolving Credit Commitments,
unless also signed by Revolving Credit Lenders holding in the aggregate at least
a majority of the Aggregate Revolving Credit Commitments, no such amendment,
waiver or consent shall, (i) waive any Default for purposes of Section 4.02(b)
or (ii) amend, change, waive, discharge or terminate Sections 2.03(a)(ii)(B),
4.02 or 8.01 in a manner adverse to such Lenders or this clause (A);


(B)           each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein;


(C)           the Required Lenders shall determine whether or not to allow a
Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders; and


(D)           no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that (x) the Commitment of
such Lender may not be increased or extended without the consent of such Lender,
(y) the principal owing to such Lender may not be decreased without the consent
of such Lender and (z) the interest rate being paid to such Lender may not be
decreased without the consent of such Lender.


(b)           Incremental Facilities.


(i)           Notwithstanding anything in Section 10.01(a) to the contrary, this
Agreement may be amended (or amended and restated) at any time and from time to
time prior to the Maturity Date to give effect to (a) an increase to the
Revolving Credit Commitments on the same terms and conditions as the existing
Revolving Credit Commitments and/or (b) additional commitments to make term
loans to be structured as a separate term loan tranche with terms different from
the Term A Facility (each such increase to the Revolving Credit Commitments
and/or establishment of a new tranche of term loans being referred to herein as
an “Incremental Facility,” and all such increases being referred to collectively
herein as the “Incremental Facilities”) to be made to the Co-Borrowers by an
agreement in writing entered into by the Co-Borrowers, the Administrative Agent
and each Person (including any then existing Lender) that shall agree to provide
any portion of such Incremental Facility (but without the consent of any other
Lender), and each such Person that shall not already be a Lender shall, at the
time such agreement becomes effective, become a Lender with the same effect as
if it had already been a Lender under this Agreement with the Revolving Credit
Commitment and/or term loans set forth in such Agreement; provided, however,
that: (i) the aggregate principal amount of all such Incremental Facilities
effected after the Closing Date pursuant to this Section 10.01(b) shall not
exceed $500,000,000, (ii) no Default shall have occurred and be continuing at
the time of such request and on the date of any such increase, (iii) with
respect to any such Incremental Facility structured as separate term loan
tranche (A) the final maturity date of such Incremental Facility shall be no
earlier than the Maturity Date of the Term A Facility and (B) the weighted
average life to maturity of such Incremental Facility shall not be shorter than
the remaining weighted average life to maturity of the Term A Facility, (iv)
each such increase effected pursuant to this Section 10.01(b) shall be in a
minimum amount of $50,000,000 (and integral multiples of $10,000,000 in excess
thereof), (v) all fees and expenses owing in respect of such increase required
to be paid to the Administrative Agent or the Lenders shall have been paid, (vi)
such term loan shall have no covenants or provisions (other than economic terms)
more onerous to the Co-Borrowers than the covenants and provisions of the Term A
Facility; it being understood that a new term loan tranche may share in
prepayments under Section 2.05 on ratable basis with Term Loan A.  Subject to
the limitations set forth above, the interest rate margin, weighted average life
to maturity and final maturity applicable to any such Incremental Facility
structured as a separate term loan tranche shall be determined by the
Co-Borrowers and the Lenders providing such Incremental Facility at the time
such Incremental Facility is made available to the Co-Borrowers.  The Loans and
Commitments established pursuant to this Section 10.01(b) shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents.  The Co-Borrowers may offer, in
consultation with the Administrative Agent, the increase to (i) existing Lenders
(but no Lender will have an obligation to increase its Commitment hereunder) and
(ii) any third party financial institutions (which must be reasonably acceptable
to the Administrative Agent in the case of any such lender providing additional
Revolving Credit Commitments hereunder).


(ii)           Any such amendment (or amendment and restatement) effected
pursuant to this Section 10.01(b) shall amend the provisions of this Agreement
and the other Loan Documents to set forth the terms of each Incremental Facility
established thereby (subject to any applicable restrictions set forth in clause
(i) immediately above) and to effect such other changes as the Co-Borrowers and
the Administrative Agent shall deem necessary or advisable in connection with
the establishment of any such Incremental Facility; provided, however, that no
such agreement shall effect any change described in Section 10.01(a) without the
consent of each Person required to consent to such change under such clause (it
being agreed, however, that (A) modifications to the definition of “Required
Lenders” or other provisions relating to voting provisions to provide the
Persons providing the applicable Incremental Facility with the benefit of such
provisions will not, by themselves, be deemed to effect any of the changes
described in Section 10.01(a)(vi) and (B) the payment of closing fees in
connection with the Incremental Facilities and the creation of ratable sharing
of prepayments among the Incremental Facilities structured as a separate term
loan tranche (or tranches) and the Term A Facility shall not be deemed to effect
any of the changes described in Section 10.01(a)(v)).


Section 10.02                                Notices; Effectiveness; Electronic
Communications.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to the Parent, any Co-Borrower, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent and the Co-Borrowers that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Co-Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Co-Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).


(d)           Change of Address, Etc.  Each of the Co-Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, e-mail address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Co-Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Parent or its securities for purposes of United
States Federal or state securities laws.


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Co-Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Co-Borrowers shall indemnify the Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Co-Borrower other
than those arising as a result of such Person’s gross negligence, willful
misconduct or bad faith.


Section 10.03                                No Waiver; Cumulative Remedies;
Enforcement.  No failure by any Lender, the L/C Issuer or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


Section 10.04                                Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Co-Borrowers shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Joint Bookrunners and their respective Affiliates (including the reasonable and
documented legal fees, charges and disbursements of counsel), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and with respect to the Administrative Agent
and its Affiliates the administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the reasonable and documented
legal fees, charges and disbursements of any counsel for the Administrative
Agent, the Lenders or the L/C Issuer), in connection with the enforcement of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder.


(b)           Indemnification by the Co-Borrowers.  The Co-Borrowers shall
indemnify the Administrative Agent (and any sub-agent thereof), the Joint
Bookrunners, the Lead Arrangers, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable expenses (including the
fees, charges and disbursements of any counsel for the Indemnitees), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Parent or any other Loan Party arising out of, in connection with, or as a
result of (i) the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Parent or any other Loan Party or any of the Parent’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Parent or any other Loan Party against an Indemnitee for any
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Parent or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Notwithstanding anything to the contrary in the
foregoing, this Section 10.04(b) shall not apply to Taxes to the extent covered
by Section 3.01(a) or 3.01(c).


(c)           Reimbursement by Lenders.  To the extent that the Co-Borrowers for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Lead Arrangers, the L/C Issuer or any Related Party of
any of the foregoing and without limiting the obligation of the Co-Borrowers to
do so, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), the Lead Arrangers the L/C Issuer or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Lead
Arrangers or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Lead Arrangers or L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).  For purposes of this Section 10.04(c), a
Lender’s “pro rata share” shall be determined based on its share of the sum of
the Total Outstandings and unused Commitments at the time.


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Co-Borrowers shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.


(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.


(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments, the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.


Section 10.05                                Payments Set Aside.  To the extent
that any payment by or on behalf of the Co-Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


Section 10.06                                Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Co-Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees any legal or equitable right, remedy or claim under or by reason
of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Co-Borrowers otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:


(A)           the consent of the Co-Borrowers (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Co-Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term A Commitment or Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term A Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;


(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500, payable
by the assigning Lender (except as provided in Section 10.13); provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


 
(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to a
Loan Party or any Affiliates or Subsidiaries of a Loan Party or (B) to any
Defaulting Lender or any of its Affiliates or Subsidiaries or to any Person who,
upon becoming a Lender hereunder, would constitute one of the foregoing Persons
described in this clause (B).



(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


 
(vii)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Co-Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.



 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Co-Borrowers (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).



(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Co-Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Co-Borrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Co-Borrowers and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.  The Administrative
Agent shall promptly record in the Register each Assignment and Assumption
delivered to it in accordance with Section 10.06(b).


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Co-Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Parent or any of the Co-Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Co-Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
(other than clauses (i) and (v) thereof) that affects such Participant.  Subject
to subsection (e) of this Section, the Co-Borrowers agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Co-Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Co-Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Co-Borrowers, to comply with Section 3.01 (e) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitments and
Revolving Credit Loans pursuant to Section 10.06(b), Bank of America may, (i)
upon 30 days’ notice to the Co-Borrowers and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Co-Borrowers, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Co-Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Co-Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
(and the acceptance of such appointment by the applicable Lender) of a successor
L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


Section 10.07                                Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative Swap
Contract relating to the Co-Borrowers and their obligations, (iii) any rating
agency or (iv) to any credit insurance provider relating to the Co-Borrowers and
their obligations, (g) with the consent of the Co-Borrowers or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Co-Borrowers other than as a
result of a breach of this Section 10.07.


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof or any of their respective partners,
directors, officers, employees, agents, trustees, advisors or representatives
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof or any of their
respective partners, directors, officers, employees, agents, trustees, advisors
or representatives other than as a result of a breach of this Section 10.07;
provided that, in the case of information received from a Loan Party or any such
Subsidiary or any of their respective partners, directors, officers, employees,
agents, trustees, advisors or representatives after the date hereof, such
information (i) is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


Section 10.08                                Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender, the L/C Issuer and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Co-Borrowers against any and all of
the obligations of the Co-Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Co-Borrowers may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff..  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Co-Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  Notwithstanding the provisions of this
Section 10.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Parent or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.


Section 10.09                                Interest Rate
Limitation.  Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Co-Borrowers.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


Section 10.10                                Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


Section 10.11                                Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


Section 10.12                                Severability.  If any provision of
this Agreement or the other Loan Documents is held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, (a) the legality, validity
and enforceability of the remaining provisions of this Agreement and the other
Loan Documents shall not be affected or impaired thereby and (b) the parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent or the L/C Issuer, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.



Section 10.13                                Replacement of Lenders.  If any
Lender requests compensation under Section 3.05, or if any Co-Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, if any Lender fails to make Loans for the reasons
provided in Article III, or if any other circumstance exists hereunder that
gives the Co-Borrowers the right to replace a Lender as a party hereto, then the
Co-Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


(a)           the Co-Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b); provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such assignment
fee;


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Co-Borrowers (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.05 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)           such assignment does not conflict with applicable Laws.


Any Lender being replaced pursuant to this Section 10.13 shall execute and
deliver an Assignment and Assumption with respect to such Lender’s applicable
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans in respect thereof.  In connection with any such replacement, if any
such Lender does not execute and deliver to the Administrative Agent a duly
executed Assignment and Assumption reflecting such replacement within five (5)
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender, then such Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of such Lender.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Co-Borrowers to require such assignment and
delegation cease to apply.


Section 10.14                                Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LOAN PARTY, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)           WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


Section 10.15                                Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


Section 10.16                                No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Co-Borrowers acknowledge and agrees,
and acknowledges its Affiliates’ understanding, that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Bookrunners, the Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Parent and its Affiliates, on the one hand,
and the Administrative Agent, the Joint Bookrunners, the Lead Arrangers and the
Lenders, on the other hand, (B) the Co-Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Co-Borrowers are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent, the Joint
Bookrunners, the Lead Arrangers and the Lenders is and has been acting solely as
a principal and except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Parent or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor any of the Joint Bookrunners, Lead Arrangers or Lenders
has any obligation to the Parent or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Joint Bookrunners, the Lead Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Parent and its Affiliates, and neither
the Administrative Agent nor any of the Joint Bookrunners, Lead Arrangers or
Lenders has any obligation to disclose any of such interests to the Parent or
its Affiliates.  To the fullest extent permitted by law, the Co-Borrowers hereby
waive and release any claims that they may have against the Administrative
Agent, the Joint Bookrunners, the Lead Arrangers or Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


Section 10.17                                Electronic Execution of Assignments
and Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


Section 10.18                                USA PATRIOT Act.  Each Lender that
is subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Co-Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the Act.  The Co-Borrowers shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Act.


Section 10.19                                Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of the Co-Borrowers in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Co-Borrower in the
Agreement Currency, such Co-Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Co-Borrower (or to any other Person who may be entitled thereto under
applicable law).


Section 10.20                                ENTIRE AGREEMENT.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 KINETIC CONCEPTS, INC.        By:    ___________________________________  Name:
   Kent Tuholsky  Title:    Vice President and Treasurer

 
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date:  _________, ____


To: Bank of America, N.A., as Administrative Agent


Bank of America, N.A.
Bank of America Plaza
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202-3714
Attention: Jacqueline Jones, Credit Services Representative


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of January 7, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), by and among Kinetic Concepts, Inc., a Texas corporation,
LifeCell Corporation, a Delaware corporation, and KCI USA, Inc. a Delaware
corporation, as Co-Borrowers (each a “Co-Borrower” and collectively, the
“Co-Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned hereby give you notice, pursuant to Section 2.02(a) of the
Credit Agreement, that they request (select one):


___  A Borrowing of [Multicurrency Revolving Credit] [US Dollar Revolving
Credit] [Term A] Loans


___  A conversion or continuation of [Multicurrency Revolving Credit] [US Dollar
Revolving Credit] [Term A] Loans


1.           On ________________________________ (a Business Day).


2.           In the amount of ______________________________1


3.           In the following currency: [Dollars]2
[                                                                ]3


4.           Comprised of [ ]4
 
5.           For Eurocurrency Rate Loans: with an Interest Period of months.


[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]5



KINETIC CONCEPTS, INC.        By:    ___________________________________  Name:
   ___________________________________  Title:  
 ___________________________________

 
 

LIFECELL CORPORATION        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 



KCI USA, INC.        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 



--------------------------------------------------------------------------------

 
1 Eurocurrency Rate Loans shall be a minimum of $3,000,000 (and any amount in
excess thereof shall be an integral multiple of $1,000,000).  Base Rate Loans
shall be a minimum of $500,000 (and any amount in excess thereof shall be an
integral multiple of $100,000).
 
2 In the case of a Term A Loan.
 
3 For Multicurrency Revolving Credit Loans, specify Alternative Currency, if
applicable.
 
4 Specify Base Rate Loans or Eurocurrency Rate Loans.
 
5 Include this sentence in the case of a Revolving Credit Borrowing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date:  _________, ____


To: Bank of America, N.A., as Administrative Agent and Swing Line Lender


Bank of America, N.A.
Bank of America Plaza
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202-3714
Attention: Jacqueline Jones, Credit Services Representative


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of January 7, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), by and among Kinetic Concepts, Inc., a Texas corporation,
LifeCell Corporation, a Delaware corporation, and KCI USA, Inc. a Delaware
corporation, as Co-Borrowers (each a “Co-Borrower” and collectively, the
“Co-Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned hereby give you notice, pursuant to Section 2.04(b) of the
Credit Agreement, that they request a Swing Line Loan:


1.           On ________________________________ (a Business Day).


2.           In the amount of $___________.6


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.



KINETIC CONCEPTS, INC.        By:    ___________________________________  Name:
   ___________________________________  Title:  
 ___________________________________

 
 

LIFECELL CORPORATION        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 



KCI USA, INC.        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

                    



--------------------------------------------------------------------------------

 
6 Shall be a minimum of $100,000 (and any amount in excess thereof shall be an
integral multiple of $100,000).
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1


FORM OF TERM A NOTE


_________, ____


FOR VALUE RECEIVED, the undersigned, KINETIC CONCEPTS, INC., a Texas
corporation, LIFECELL CORPORATION, a Delaware corporation, and KCI USA, INC. a
Delaware corporation, as Co-Borrowers (each a “Co-Borrower” and collectively,
the “Co-Borrowers”), hereby promise to pay to [_____________] or its registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Term A Loan from time to time
made by the Lender to the Co-Borrowers under that certain Credit Agreement,
dated as of January 7, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Co-Borrowers,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


The Co-Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Term A Loan made by the Lender from the date of such
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.


This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Each Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.


The Co-Borrowers hereby waive diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Term A Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


EACH CO-BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH CO-BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
CO-BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS NOTE SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE AGAINST ANY CO- BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.


[SIGNATURE PAGE TO FOLLOW]


 
 
 

--------------------------------------------------------------------------------

 
 



KINETIC CONCEPTS, INC.        By:    ___________________________________  Name:
   ___________________________________  Title:  
 ___________________________________

 
 

LIFECELL CORPORATION        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 



KCI USA, INC.        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LOANS AND PAYMENTS WITH RESPECT THERETO






Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal Balance
This Date
Notation
Made By


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-2


FORM OF MULTICURRENCY REVOLVING CREDIT NOTE


_________, ____




FOR VALUE RECEIVED, the undersigned, KINETIC CONCEPTS, INC., a Texas
corporation, LIFECELL CORPORATION, a Delaware corporation, and KCI USA, INC. a
Delaware corporation, as Co-Borrowers (each a “Co-Borrower” and collectively,
the “Co-Borrowers”), hereby promise to pay to _____________________ or its
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Multicurrency
Revolving Credit Loan from time to time made by the Lender to the Co-Borrowers
under that certain Credit Agreement, dated as of January 7, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Co-Borrowers, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


The Co-Borrowers promise to pay interest on the unpaid principal amount of each
Multicurrency Revolving Credit Loan from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars or such other Alternative Currency in which such Loans are
denominated in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.


This Multicurrency Revolving Credit Note is one of the Multicurrency Revolving
Credit Notes referred to in the Agreement, is entitled to the benefits thereof
and may be prepaid in whole or in part subject to the terms and conditions
provided therein.  This Multicurrency Revolving Credit Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Multicurrency Revolving
Credit Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  Multicurrency Revolving Credit Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Multicurrency Revolving Credit Note and endorse thereon the
date, amount and maturity of its Multicurrency Revolving Credit Loans and
payments with respect thereto.


The Co-Borrowers hereby waive diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Multicurrency
Revolving Credit Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


EACH CO-BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH CO-BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
CO-BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS NOTE SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE AGAINST ANY CO-BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


[SIGNATURE PAGE TO FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 
 



KINETIC CONCEPTS, INC.        By:    ___________________________________  Name:
   ___________________________________  Title:  
 ___________________________________

 
 

LIFECELL CORPORATION        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 



KCI USA, INC.        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 
 
                                              
 
 

--------------------------------------------------------------------------------

 
 
 
 
LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This Date
Notation
Made By







 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-3


FORM OF US DOLLAR REVOLVING CREDIT NOTE


_________, ____


FOR VALUE RECEIVED, the undersigned, KINETIC CONCEPTS, INC., a Texas
corporation, LIFECELL CORPORATION, a Delaware corporation, and KCI USA, INC. a
Delaware corporation, as Co-Borrowers (each a “Co-Borrower” and collectively,
the “Co-Borrowers”), hereby promise to pay to [___________] or its registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each US Dollar Revolving Credit
Loan from time to time made by the Lender to the Co-Borrowers under that certain
Credit Agreement, dated as of January 7, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Co-Borrowers, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The Co-Borrowers promise to pay interest on the unpaid principal amount of each
US Dollar Revolving Credit Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.


This US Dollar Revolving Credit Note is one of the US Dollar Revolving Credit
Notes referred to in the Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein.  This US Dollar Revolving Credit Note is also entitled to the benefits
of the Guaranty and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this US Dollar Revolving Credit Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  US Dollar Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
US Dollar Revolving Credit Note and endorse thereon the date, amount and
maturity of its US Dollar Revolving Credit Loans and payments with respect
thereto.


The Co-Borrowers hereby waive diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this US Dollar Revolving
Credit Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


EACH CO-BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH CO-BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
CO-BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS NOTE SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE AGAINST ANY CO-BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


[SIGNATURE PAGE TO FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 
 



KINETIC CONCEPTS, INC.        By:    ___________________________________  Name:
   ___________________________________  Title:  
 ___________________________________

 
 

LIFECELL CORPORATION        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 



KCI USA, INC.        By:    ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal Balance
This Date
Notation
Made By



 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date: _________, ____


To: Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of January 7, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), by and among Kinetic Concepts, Inc., a Texas corporation,
LifeCell Corporation, a Delaware corporation, and KCI USA, Inc. a Delaware
corporation, as Co-Borrowers (each a “Co-Borrower” and collectively, the
“Co-Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.  All
defined terms used herein shall have the meanings ascribed to such terms in the
Agreement.


The undersigned Responsible Officer of the Parent hereby certifies as of the
date hereof that he/she is the ____________________________________ of Kinetic
Concepts, Inc., and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Co-Borrowers,
and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.           A copy of the year-end audited financial statements required to be
delivered by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section can be located
at the following Internet address: _____________________.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.           The unaudited financial statements required to be delivered by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date can be located at the following Internet address:
_______________.  Such consolidated financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Parent and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.


2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and financial condition of the
Co-Borrowers during the accounting period covered by such financial statements.
 
3.           A review of the activities of the Co-Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Co-Borrowers performed and
observed all of their obligations under the Loan Documents, and


[select one:]


to the best knowledge of the undersigned, as of the date hereof, no Default or
Event of Default has occurred and is continuing.


--or--


to the best knowledge of the undersigned, the following is a list of each
Default or Event of Default that has occurred and is continuing on the date
hereof and specifying the details thereof and any action or proposed action to
be taken with respect thereto:


4.           To the best knowledge of the undersigned, there has been no change
in GAAP or in the application thereof since the date of the financial statements
accompanying this Certificate.


--or--


[To the best knowledge of the undersigned, there has been a change in GAAP or in
the application thereof since the date of the financial statements accompanying
this Certificate, and the following specifies the effect of such change on such
financial statements:]


5.           Set forth on Schedule 1 are reasonably detailed calculations
demonstrating compliance with the covenants contained in Section 7.10 of the
Agreement.


6.           During the applicable fiscal period, no Subsidiary previously
designated as an Immaterial Subsidiary has been redesignated as a Subsidiary
that is not an Immaterial Subsidiary.


--or--


[During the applicable fiscal period, the following Subsidiar[y]/[ies]
previously designated as [an Immaterial Subsidiary]/[Immaterial Subsidiaries] by
the Parent [has]/[have] been redesignated as [a Subsidiary that is not an
Immaterial Subsidiary]/[Subsidiaries that are not Immaterial Subsidiaries].


7.           During the applicable fiscal period, the Loan Parties and their
Subsidiaries have not formed or acquired any new Subsidiaries, including without
limitation any new Immaterial Subsidiaries.


--or--


[During the applicable fiscal period, the following new Subsidiar[y]/[ies]
[has]/[have] been formed or acquired, and the following specifies which Loan
Part[y]/[ies] or which Subsidiar[y]/[ies] thereof [has]/[have] formed or
acquired such new Subsidiar[y]/[ies].  With respect to any new Subsidiary that
is not an Immaterial Subsidiary, the Loan Parties have complied with the
requirements of Section 6.12 of the Agreement.]




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________________, _________.
 

KINETIC CONCEPTS, INC., as Parent        By:  
 ___________________________________  Name:  
 ___________________________________  Title:  
 ___________________________________

                                                                        
 
 
 

--------------------------------------------------------------------------------

 
 
For the Quarter/Year ended ___________________, _________ (“Statement Date”)

 
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I.
Section 7.10(a) – Consolidated Leverage Ratio.
         
A.
Consolidated Indebtedness at Statement Date
 
$    ___________________________________     
 
 
B.
Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):
$    ___________________________________
 
   
1.Consolidated Net Income for Subject Period:
$    ___________________________________   
 
   
2.Consolidated Interest Charges for Subject Period:
$    ___________________________________   
       
   
3.Provision for income taxes for Subject Period:
$    ___________________________________    
         
   
4.Depreciation expenses for Subject Period:
$    ___________________________________   
           
   
5.Amortization expenses for Subject Period:
$    ___________________________________    
          
   
6.Non-cash reductions of Consolidated Net Income for Subject Period:
$    ___________________________________    
              
   
 7.Non-recurring charges, expenses and fees incurred in connection with the
negotiation, execution and delivery of the Loan Documents and the incurrence of
Indebtedness under Section 7.02(t)7:
 
$    ___________________________________   
            
   
   8.Non-recurring charges, fees and expenses incurred in connection with the
cost of entering into any Convertible Note Hedge and any Permitted Refinancing
Indebtedness with respect to the Convertible Senior Notes:
 
$    ___________________________________         
       
   
9.Nonrecurring charges, fees and expenses incurred in connection with
transactions permitted under Section 7.02(s), 7.03(j), 7.03(k), 7.05(n),
7.06(vii), 7.06(xi) or 7.15 of the Credit Agreement for Subject Period8:
 
$    ___________________________________    
          
   
10.Non-recurring charges, fees and expenses incurred in connection with
corporate restructuring for the Subject Period9:
 
$    ___________________________________    
                            
 
 
 
 
 
 
 
 
 
 
 11.Non-recurring charges, fees, and expenses incurred in connection with any
issuance of Equity Interests or the incurrence of any Permitted Refinancing
Indebtedness10:
 
12.   Income Tax credits for Subject Period:
 
13.Non-cash increases to Consolidated Net Income for Subject Period:
 
14.Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6+ 7 + 8 + 9 + 10 + 11 –
12 – 13):
 
C.  Consolidated Leverage Ratio (Line I.A ÷ Line I.B):
 
$    ___________________________________    
 
$    ___________________________________  
  
$    ___________________________________    
 
$    ___________________________________    
 
$   ____  to 1          
 
 

   
Maximum Permitted:
     
Four Fiscal Quarters Ending
Maximum Consolidated
Leverage Ratio
   
March 31, 2011 and each fiscal quarter thereafter through
    the fiscal quarter ending December 31, 2013
3.75x
 
       
March 31, 2014 and each fiscal quarter ending thereafter
3.50x
           
II.
Section 7.10(b) - Consolidated Fixed Charge Coverage Ratio
 
   
A.
Consolidated EBITDA for Subject Period (Line I.B above:
$  ______________________
                    
 
B.
Unfinanced Capital Expenditures for Subject Period:
$  ______________________                  
 
 
C.
Income taxes paid in cash for Subject Period:
$  ______________________
                  
 
D.
Consolidated Fixed Charges for Subject Period:
$  ______________________
 
   
1.Consolidated Interest Charges for Subject Period:
$  ______________________
                   
   
2.Regularly scheduled principal payments or redemptions, etc. for Subject
Period:
$  ______________________
                  
   
3.Restricted Payments made in cash for Subject Period:
$  ______________________
 
   
4.Consolidated Fixed Charges (Line II.1 + 2 + 3):
$  ______________________
 
 
E.
Consolidated Fixed Charge Coverage Ratio ([Line II.A – Line II.B – Line II.C] ÷
Line II.D):
             
Minimum required:
     
Four Fiscal Quarters Ending
Minimum Consolidated
Fixed Charge Coverage Ratio
   
March 31, 2011 and each fiscal quarter ending thereafter
1.15x
 




--------------------------------------------------------------------------------

 
7 in an aggregate amount not to exceed $25,000,000
 
8 in an aggregate amount not to exceed $50,000,000 in any calendar year and not
to exceed $120,000,000 during the term of the Agreement
 
9 in an aggregate amount not to exceed $50,000,000 in any calendar year and not
to exceed $120,000,000 during the term of the Agreement
 
10 in an aggregate amount not to exceed $25,000,000 during the term of the
Agreement


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E-1


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”) pursuant to Section 10.06 of the Credit Agreement identified below
(the “Credit Agreement”).  [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]13 hereunder are several and not
joint.]14 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement, receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement, any
other Loan Documents and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Documents or any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.           Assignor[s]:       ___________________________________     

 
2.           Assignee[s]:       ___________________________________

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.           Co-Borrowers:                Kinetic Concepts, Inc.
LifeCell Corporation
KCI USA, Inc.


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement: Credit Agreement, dated as of January 7, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), by and among Kinetic Concepts, Inc., a Texas
corporation, LifeCell Corporation, a Delaware corporation, and KCI USA, Inc. a
Delaware corporation, as Co-Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.



6.           Assigned Interest:


Assignor[s]15
Assignee[s]16
Facility Assigned17
Aggregate Amount
of Commitment/Loans
for all Lenders18
Amount of Commitment/Loans
Assigned
Percentage
Assigned of Commitment/Loans19
CUSIP Number
     
$
$
%
       
$
$
%
       
$
$
%
 



Effective Date: ____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

ASSIGNOR [NAME OF ASSIGNOR]         By:    ___________________________________
 Title:    ___________________________________

                                        


 

ASSIGNEE [NAME OF ASSIGNEE]         By:    ___________________________________
 Title:    ___________________________________

                                   



[Consented to and]20 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent
 
 

 By:    ___________________________________  Title:  
 ___________________________________


[Consented to:]21




 

 By:    ___________________________________  Title:  
 ___________________________________

                                                                            
By:            Title:



--------------------------------------------------------------------------------

 
11 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
12 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
13 Select as appropriate.
 
14 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
15 List each Assignor, as appropriate.
 
16 List each Assignee, as appropriate.
 
17 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment
(e.g.  “Multicurrency Revolving Credit Commitment”, “Term A Commitment”, etc.).
 
18 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
19 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
20 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
21 To be added only if the consent of the Borrower and/or other parties
(e.g.  Swing Line Lender, L/C Issuer) is required by the terms of the Credit
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


[____________________]22


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


11.           Representations and Warranties.


11.1           Assignor.  [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


12.1           Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the] [the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the] [such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been afforded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Sections 6.01(a) and (b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Lead Arrangers, the Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Lead Arrangers, the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


12.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.


13.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.







--------------------------------------------------------------------------------

 
22 Describe Credit Agreement at option of Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E-2


FORM OF ADMINISTRATIVE QUESTIONNAIRE


ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
 
 CONFIDENTIAL


FAX ALONG WITH COMMITMENT LETTER TO:
Charlene Wright-Jonec
 
FAX # 877-208-8427



I.
Borrower Name:
_____________________________________________________________________    
$   _______________________ Type of Credit Facility       __________________



II.           Legal Name of Lender of Record for Signature
Page:_____________________________________________________________




· Signing Credit Agreement                            _______
YES                                           ___ NO
· Coming in via Assignment                           _______
YES                                           ___ NO


III.            Type of
Lender:  _____________________________________________________________________
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)


IV,           Domestic Address:
 
V.           Eurodollar Address:
                 



VI.           Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and ha related parties or their respective securities well be
made available to the Credit Contact(s).  The Credit Contacts identified must be
able to receive such information in accordance with his/her institution’s
compliance procedures and applicable taws, including Federal and State
securities laws.


Name:
Credit Contact
 
Primary
Operations Contact
 
Secondary
Operations Contact
 
Title
           
Address:
                         
Telephone:
           
Facsimile:
           
E Mail Address:
           
IntraLinks E Mail Address:
             
Does Secondary Operations Contact need copy of notices? _______
YES                   _______ NO







Name:
Letter of Credit
 
Draft Documentation Contact
 
Legal Counsel
Title
         
Address:
                     
Telephone:
         
Facsimile:
         
E Mail Address:
         
IntraLinks E Mail Address:
         





PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:
 
_____
US DOLLAR
 
_____
   
_____
 
_____
   
_____
   
_____
 
_____
   
_____
   
_____
                 

 

 
VII.           Lender’s SWIFT Payment Instructions for [Foreign Currency]: Pay
to:


Pay to:

       _____________________________________________________________________________________
 (Bank Name)
 
             _____________________________________________________________________________________
            
(SWIFT)                                                                         
    (Country)
 
              _____________________________________________________________________________________
       (Account
#)                                                                     
  (Account Name)
 
        _____________________________________________________________________________________
 (FFC Account
#)                                                               (FCC Account
Name)
                 
             _____________________________________________________________________________________
       (Attention)
 
 


VII.           Lender’s SWIFT Payment Instructions for [Foreign Currency]:


Pay to:

       _____________________________________________________________________________________
(Bank Name)
 
        _____________________________________________________________________________________
       (SWIFT)                                                                         
    (Country)
 
        _____________________________________________________________________________________
(Account #)                                                                     
  (Account Name)
 
        _____________________________________________________________________________________
(FFC Account
#)                                                                (FFC Account
Name)
 
        _____________________________________________________________________________________
(Attention)
 

VII.           Lender’s SWIFT Payment Instructions for [Foreign Currency]:


Pay to:
 

       _____________________________________________________________________________________
(Bank Name)
 
        _____________________________________________________________________________________
       (SWIFT)                                                                         
    (Country)
 
        _____________________________________________________________________________________
(Account #)                                                                     
  (Account Name)
 
        _____________________________________________________________________________________
(FFC Account
#)                                                                (FFC Account
Name)
 
        _____________________________________________________________________________________
(Attention)
 


VII.           Lender’s SWIFT Payment Instructions for [Foreign Currency]:


Pay to:
 

       _____________________________________________________________________________________
(Bank Name)
 
        _____________________________________________________________________________________
       (SWIFT)                                                                         
    (Country)
 
        _____________________________________________________________________________________
(Account #)                                                                     
  (Account Name)
 
        _____________________________________________________________________________________
(FFC Account
#)                                                                (FFC Account
Name)
 
        _____________________________________________________________________________________
(Attention)
 




VIII.           Lender’s Standby Letter of Credit, Commercial Letter of Credit,
and Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):


Pay to:
 
             ______________________________________________
       (Bank Name)
 
            ______________________________________________
       (Account #)
 
                   ______________________________________________
       (Account #)
 
             ______________________________________________
       (Attention)
 

 
IX.           Lender’s Fed Wire Payment Instructions:


Pay to:
 

       _____________________________________________________________________________________
(Bank Name)
 
        _____________________________________________________________________________________
       (ABA
#)                                                                             
(City/State)
 
        _____________________________________________________________________________________
(Account #)                                                                     
  (Account Name)
 
        _____________________________________________________________________________________
(FFC Account
#)                                                                (FFC Account
Name)
 
        _____________________________________________________________________________________
(Attention)

 
X.           Organizational Structure and Tax Status


Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:


Lender Taxpayer Identification Number (TIN):    ___ ___ - ____ ____ ____ ____




Tax Withholding Form Delivered to Bank of America•:


_________ W-9


_________ W-8BEN


_________ W-8ECI


_________ W-8EXP


_________ W-8IMY


Tax Contact


Name:                   __________________        
Title:                     __________________      
Address:              __________________             
Telephone:          __________________                 
Facsimile:             __________________              
E Mail Address:  __________________                          




NON–U.S. LENDER INSTITUTIONS


1.  Corporations:


If your institution is incorporated outside of the United States for
U.S.  federal income tax purposes, and is the beneficial owner of the interest
and other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a) Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner).  b.) Form W-8ECI (Income Effectively Connected to a
U.S. Trade or Business).  or c.) Form W-8EXP (Certificate of Foreign Government
or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.


2.  Flow-Through Entities


If your institution is organized outside the U.S. and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-81MY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.




US. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States.  you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the dale on which your institution becomes a lender under this
Credit Agreement Failure to provide the proper tax form when requested wilt
subject your institution to U.S. tax withholding.


Additional guidance and instructions as to where to submit this documentation
can be found at this link:


XI.           Bank of America Payment Instructions:


Pay to:      Bank of America, NA.
ABA # 026009593
New York, NY
Acct #  1292000883
Attn: Corporate Credit Services
Ref:   Kinetic Concepts
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


FORM OF GUARANTEE AND SECURITY AGREEMENT




 
GUARANTEE AND SECURITY AGREEMENT








Dated as of January 7, 2011






among






KINETIC CONCEPTS, INC.,
LIFECELL CORPORATION,
KCI USA, INC.,




THE GUARANTORS PARTY HERETO


and


BANK OF AMERICA, N.A.,
as Administrative Agent








 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
Section 1.
Definitions. 
 
 

(a)           Terms Defined in Credit Agreement 
(b)           Terms Defined in UCC 
(c)           Additional Definitions 
(d)           Terms Generally 
 
Section 2.
Guarantees by Guarantors. 
 
 

(a)           Secured Guarantees 
(b)           Secured Guarantees Unconditional 
(c)           Release of Secured Guarantees 
(d)           Waiver by Loan Parties 
(e)           Subrogation
(f)           Stay of Acceleration 
(g)           Right of Set-Off 
(h)           Continuing Guarantee 
(i)           Limitation on Obligations of Guarantor 
 
Section 3.
Grant of Transaction Liens. 
 
 

Section 4.
General Representations and Warranties 
 
 

Section 5.
Further Assurances; General Covenants 
 
 

Section 6.
[Reserved]. 
 
 

Section 7.
[Reserved]. 
 
 

Section 8.
[Reserved]. 
 
 

Section 9.
Pledged Equity Interests 
 

(a)           Certificated Securities 
(b)           Uncertificated Securities 
(c)           Perfection as to Certificated Securities 
(d)           Perfection as to Uncertificated Securities 
(e)           Delivery of Pledged Certificates 
(f)           Foreign Subsidiaries 


Section 10.
[Reserved]. 
 



Section 11.
[Reserved]. 
 



Section 12.
Cash Collateral Accounts 
 



Section 13.
Operation of Cash Collateral Accounts 
 



Section 14.
Transfer Of Record Ownership 
 
 

Section 15.
Right to Vote Securities. 
 
 

Section 16.
Certain Cash Distributions 
 
 

Section 17.
Remedies upon Event of Default. 
 
 

Section 18.
Application of Proceeds. 
 
 

Section 19.
Fees and Expenses; Indemnification 
 
 

Section 20.
Authority to Administer Collateral 
 
 

Section 21.
Limitation on Duty in Respect of Collateral 
 
 

Section 22.
General Provisions Concerning the Administrative Agent. 
 
 

Section 23.
Termination of Transaction Liens; Release of Collateral 
 
 

Section 24.
Additional Guarantors, Loan Parties and Lien Grantors 
 
 

Section 25.
Notices 
 
 

Section 26.
No Implied Waivers; Remedies Not Exclusive 
 
 

Section 27.
Successors and Assigns 
 
 

Section 28.
Amendments and Waivers 
 
 

Section 29.
Governing Law; Jurisdiction; Etc 
 

(a)           GOVERNING LAW 
(b)           SUBMISSION TO JURISDICTION 
(c)           WAIVER OF VENUE 
(d)           SERVICE OF PROCESS 
 
Section 30.
Waiver of Jury Trial 
 
 

Section 31.
Severability 
 



 
SCHEDULES:


Schedule 1                      Equity Interests in Subsidiaries Pledged by
Original Lien Grantors




EXHIBITS:


Exhibit A                      Security Agreement Supplement


 
 

--------------------------------------------------------------------------------

 


GUARANTEE AND SECURITY AGREEMENT


This GUARANTEE AND SECURITY AGREEMENT (this “Agreement”) dated as of January 7,
2011, is by and among KINETIC CONCEPTS, INC., LIFECELL CORPORATION, and KCI USA,
INC. as Co-Borrowers, the GUARANTORS party hereto and BANK OF AMERICA, N.A., as
Administrative Agent.


WHEREAS, the Co-Borrowers are entering into the Credit Agreement described in
Section 1 hereof, pursuant to which the Co-Borrowers intend to borrow funds and
obtain letters of credit for the purposes set forth therein;


WHEREAS, the Co-Borrowers are willing to secure their Secured Obligations (as
defined in the Credit Agreement) by granting security interests in certain of
their assets to the Administrative Agent as provided in this Agreement;


WHEREAS, the Co-Borrowers are willing to cause each of their Domestic
Subsidiaries (with certain exceptions) (i) to Guarantee the foregoing Secured
Obligations of the Co-Borrowers and the Secured Obligations of each other Loan
Party and (ii) to secure its Guarantee thereof and its Secured Obligations by
granting a security interest in certain of its assets to the Administrative
Agent as provided in this Agreement;


WHEREAS, the Lenders and the L/C Issuer are not willing to make loans or issue
or participate in letters of credit under the Credit Agreement, and the
counterparties to the hedging arrangements referred to above are not willing to
enter into or maintain them, unless the foregoing Secured Obligations are
secured and guaranteed as described above;


WHEREAS, upon any foreclosure or other enforcement of this Agreement, the net
proceeds of the relevant Collateral are to be received by or paid over to the
Administrative Agent and applied as provided in the Credit Agreement;


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


Section 1.                      Definitions.


(a)           Terms Defined in Credit Agreement.  Terms defined in the Credit
Agreement and not otherwise defined in subsection (b) or (c) of this Section
have, as used herein, the respective meanings provided for therein.


(b)           Terms Defined in UCC.  As used herein, each of the following terms
has the meaning specified in the UCC:


Term
UCC
Authenticate
9-102
Certificated Security
8-102
Entitlement Holder
8-102
Entitlement Order
8-102
Financial Asset
8-102 & 103
General Intangibles
9-102
Investment Property
9-102
Securities Account
8-501
Security
8-102 & 103
Security Entitlement
8-102
Supporting Obligations
9-102
Uncertificated Security
8-102



(c)           Additional Definitions.  The following additional terms, as used
herein, have the following meanings:


“Cash Collateral Account” has the meaning set forth in Section 12(a).


“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.


“Collateral” has the meaning set forth in Section 3(a).


“Control” has the following meanings:


(a)           when used with respect to any Security or Security Entitlement,
the meaning specified in UCC Section 8-106; and


(b)           when used with respect to any Deposit Account, the meaning
specified in UCC Section 9-104.


“Credit Agreement” means the Credit Agreement dated as of January 7, 2011 among
Kinetic Concepts, Inc., LifeCell Corporation, KCI USA, Inc., the Lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.


“Excluded Assets” means (A) voting Equity Interests in (x) any CFC and (y) any
Subsidiary (other than KCI International Holding Company, KCII Holdings, L.L.C.
and KCI MS Unlimited) that is not a CFC that holds directly or indirectly a CFC
and does not hold any Equity Interests of any Person that is not a CFC or any
other material assets, in each case to the extent (but only to the extent)
required to prevent the Collateral from including more than 65% of all voting
Equity Interests in such CFC (or Subsidiary of the type described in the
foregoing clause (y)),(B) (i) unless KCI International Holding Company is a
Guarantor, any Equity Interests of KCI International Holding Company, (ii)
unless KCII Holdings, L.L.C. is a Guarantor, any Equity Interests of KCII
Holdings, L.L.C. and (iii) any Equity Interests of KCI MS Unlimited and (C) so
long as any Headquarters Financing is outstanding, the Equity Interests of any
Headquarters SPC.


“Guarantors” means each Subsidiary listed on the signature pages hereof under
the caption “Guarantors” and each Subsidiary that shall, at any time after the
date hereof, become a “Guarantor” pursuant to Section 24.


“Issuer Control Agreement” means an Issuer Control Agreement in form reasonably
satisfactory to the Administrative Agent.


“Lien Grantors” means the Co-Borrowers and the Guarantors.


“LLC Interest” means a membership interest or similar interest in a limited
liability company.


“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to a Lien Grantor or other counsel, in either case approved by the
Administrative Agent in its reasonable discretion) addressed and delivered to
the Administrative Agent.


“Original Lien Grantor” means any Lien Grantor that grants a Lien on any of its
assets hereunder on the Closing Date.


“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.


“Partnership Interest” means a partnership interest, whether general or limited.


“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 7.01 or Section 7.15 of the Credit Agreement.


“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time.  For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.


“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Lien Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.


“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:


(i)           all Aggregate Commitments under the Credit Agreement shall have
expired or been terminated; and


(ii)           all Obligations shall have been paid in full (other than
contingent indemnification obligations for which no claim has been asserted).


“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Co-Borrowers, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.


“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Secured Obligations under Section 2 hereof or Section 1 of a Security Agreement
Supplement.


“Secured Party Requesting Notice” means, at any time, a Secured Party that has,
at least five (5) Business Days prior thereto, delivered to the Administrative
Agent a written notice (i) stating that it holds one or more Obligations and
wishes to receive copies of the notices referred to in Section 22(d) and (ii)
setting forth its address, facsimile number and e-mail address to which copies
of such notices should be sent.


“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the
Administrative Agent for the purpose of adding a Subsidiary as a party hereto
pursuant to Section 24 and/or adding additional property to the Collateral.


“Transaction Liens” means the security interests granted by the Lien Grantors
under this Agreement.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.


(d)           Terms Generally.  The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (i) any definition of or reference to any agreement
(including the Loan Documents), instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement and (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


Section 2.                      Guarantees by Guarantors.


(a)           Secured Guarantees.  Each Loan Party unconditionally guarantees,
jointly and severally, the full and punctual payment of each Secured Obligation
of each other Loan Party when due (whether at stated maturity, upon acceleration
or otherwise).  If any Loan Party fails to pay any Secured Obligation punctually
when due, each other Loan Party agrees that it will forthwith on notice thereof
and written request therefor pay the amount not so paid at the place and in the
manner specified in the relevant Secured Agreement.


(b)           Secured Guarantees Unconditional.  The obligations of each Loan
Party under its Secured Guarantee shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:


(i)           any extension, renewal, settlement, compromise, waiver or release
in respect of any Secured Obligation of any Co-Borrower, any other Guarantor or
any other Person under any Secured Agreement, by operation of law or otherwise
other than payment in full of the Obligations;


(ii)           any modification or amendment of or supplement to any Secured
Agreement;


(iii)           any release, impairment, non-perfection or invalidity of any
direct or indirect security for any Secured Obligation of any Co-Borrower, any
other Guarantor or any other Person under any Secured Agreement (other than this
Agreement);


(iv)           any change in the corporate existence, structure or ownership of
any Co-Borrower, any other Guarantor or any other Person or any of their
respective subsidiaries, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Co-Borrower, any other Guarantor or any other
Person or any of their assets or any resulting release or discharge of any
Secured Obligation of any Co-Borrower, any other Guarantor or any other Person
under any Secured Agreement (other than this Agreement);


(v)           the existence of any claim, set-off or other right that such
Guarantor may have at any time against any Co-Borrower, any other Guarantor, any
Secured Party or any other Person, whether in connection with the Loan Documents
or any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;


(vi)           any invalidity or unenforceability relating to or against any
Co-Borrower, any other Guarantor or any other Person for any reason of any
Secured Agreement, or any provision of applicable law or regulation purporting
to prohibit the payment of any Obligation by any Co-Borrower, any other
Guarantor or any other Person; or


(vii)           any other act or omission to act or delay of any kind by any
Co-Borrower, any other Guarantor, any other party to any Secured Agreement, any
Secured Party or any other Person, or any other circumstance whatsoever that
might, but for the provisions of this clause (vii) constitute a legal or
equitable discharge of or defense to any obligation of any Guarantor hereunder.


(c)           Release of Secured Guarantees.


(i)           All the Secured Guarantees will be released when all the Release
Conditions are satisfied.  If at any time any payment of a Secured Obligation is
rescinded or must be otherwise restored or returned upon the insolvency or
receivership of any Loan Party or otherwise, the Secured Guarantees shall be
reinstated with respect thereto as though such payment had been due but not made
at such time.


(ii)           If any Guarantor ceases to be a Subsidiary in a transaction
permitted by the Credit Agreement (any such sale, a “Sale of Guarantor”), the
Administrative Agent shall release such Guarantor from its Secured Guarantee;
provided that, (A) no such release shall occur if such Guarantor continues to be
a guarantor in respect of the Convertible Note or any Indebtedness incurred
under Section 7.02(t) of the Credit Agreement or any Permitted Refinancing
Indebtedness with respect thereto and (B) if the Co-Borrowers are required to
offer to prepay the Loans with the Net Cash Proceeds of such sale pursuant to
Section 2.05(b) of the Credit Agreement, arrangements satisfactory to the
Administrative Agent have been made to apply the Net Cash Proceeds thereof as
required by the Credit Agreement.  Such release shall not require the consent of
any Secured Party, and the Administrative Agent shall be fully protected in
relying on a certificate of the Co-Borrowers as to whether any particular sale
constitutes a Sale of Guarantor.


(iii)           In addition to any release permitted by subsection (ii), the
Administrative Agent may release any Secured Guarantee with the prior written
consent of the Required Lenders; provided that any release of all or
substantially all the Secured Guarantees shall, except to the extent resulting
from a sale of a Guarantor, comply with Section 10.01(a) of the Credit
Agreement.


(d)           Waiver by Loan Parties.  Each Loan Party irrevocably waives
acceptance hereof, presentment, demand and protest and any notice not provided
for herein, as well as any requirement that at any time any action be taken by
any Person against any Co-Borrower, any other Loan Party or any other Person.


(e)           Subrogation.  A Loan Party that makes a payment with respect to a
Secured Obligation hereunder shall be subrogated to the rights of the payee
against the applicable other Loan Party with respect to such payment; provided
that no Loan Party shall enforce any payment by way of subrogation against any
other Loan Party, or by reason of contribution against any other guarantor of
such Secured Obligation, until all the Release Conditions have been satisfied.


(f)           Stay of Acceleration.  If acceleration of the time for payment of
any Obligation is stayed by reason of the insolvency or receivership of any
Co-Borrower, any other Loan Party or otherwise, all Obligations otherwise
subject to acceleration under the terms of any Secured Agreement shall
nonetheless be payable by the Loan Parties hereunder forthwith on demand by the
Administrative Agent.


(g)           Right of Set-Off.  Upon the occurrence and during the continuation
of an Event of Default, each Lender, the L/C Issuer and their respective
Affiliates shall have the rights specified in Section 10.08 of the Credit
Agreement.  The rights of each Secured Party under this subsection are in
addition to all other rights and remedies (including other rights of set-off)
that such Secured Party may have.


(h)           Continuing Guarantee.  Each Secured Guarantee is a continuing
guarantee, shall be binding on the relevant Loan Party and its successors and
assigns, and shall be enforceable by the Administrative Agent for the benefit of
the Secured Parties (or, if no Person is then serving as Administrative Agent,
by the Required Lenders or any Lender as set forth in the second proviso to
Section 10.03 of the Credit Agreement).  If all or part of any Secured Party’s
interest in any Obligation is assigned or otherwise transferred, the
transferor’s rights under each Secured Guarantee, to the extent applicable to
the obligation so transferred, shall automatically be transferred with such
obligation.


(i)           Limitation on Obligations of Guarantor.  The obligations of each
Guarantor under its Secured Guarantee shall be limited to an aggregate amount
equal to the largest amount that would not render such Secured Guarantee subject
to avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of applicable law.


Section 3.                      Grant of Transaction Liens.


(a)           Each Lien Grantor, in order to secure its Secured Obligations,
grants to the Administrative Agent for the benefit of the Secured Parties a
continuing security interest in all the following property of such Lien Grantor,
whether now owned or existing or hereafter acquired or arising and regardless of
where located (all of which being collectively referred to as the “Collateral”):


(i)           with respect to each Lien Grantor, (1) 100% of the issued and
outstanding Equity Interests of each Subsidiary that is not a CFC that is
directly owned by such Lien Grantor, (2) 65% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such CFC as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such CFC’s United States parent and (B) could not reasonably
be expected to cause any other material adverse tax consequences) of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956 2(c)(2)) and (3) 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section 1.956
2(c)(2)) in (x) each Subsidiary that is a CFC and (y) each Subsidiary that is
not a CFC that holds directly or indirectly a CFC and does not hold any Equity
Interests of any Person that is not a CFC or any other material assets,
including the Equity Interests of the Subsidiaries owned by such Lien Grantor as
set forth on Schedule 1 hereto, in each case together with the certificates (or
other agreements or instruments), if any, representing such shares, and all
options and other rights, contractual or otherwise, with respect thereto,
including, but not limited to, the following:


(1)           all Equity Interests representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder thereof, or otherwise in respect thereof; and


(2)           in the event of any consolidation or merger involving the issuer
thereof and in which such issuer is not the surviving Person, all shares of each
class of the Equity Interests of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of a Lien Grantor;


(ii)           such Lien Grantor’s ownership interest in (1) its Cash Collateral
Accounts, (2) all Financial Assets credited to its Cash Collateral Accounts from
time to time and all Security Entitlements in respect thereof and (3) all cash
held in its Cash Collateral Accounts from time to time; and


(iii)           all Proceeds of the Collateral described in the foregoing
clause (i).


provided that the Collateral shall not include any Excluded Asset.  For the
avoidance of doubt and without limiting the foregoing proviso, the Collateral
shall not include (A) more than 65% of the voting Equity Interests in (x) any
CFC or (y) any Subsidiary that is not a CFC that holds directly or indirectly a
CFC and does not hold any Equity Interests of any Person that is not a CFC or
any other material assets or (B) (i) unless KCI International Holding Company is
a Guarantor, any Equity Interests of KCI International Holding Company, (ii)
unless KCII Holdings, L.L.C. is a Guarantor, any Equity Interests of KCII
Holdings, L.L.C. and (iii) any Equity Interests of KCI MS Unlimited.


(b)           With respect to each right to payment or performance included in
the Collateral from time to time, the Transaction Lien granted therein includes
a continuing security interest in (i) any Supporting Obligation that supports
such payment or performance and (ii) any Lien that (x) secures such right to
payment or performance or (y) secures any such Supporting Obligation.


(c)           The Transaction Liens are granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of any Lien Grantor
with respect to any of the Collateral or any transaction in connection
therewith.


Section 4.                      General Representations and Warranties.  Each
Original Lien Grantor represents and warrants that:


(a)           As of the Closing Date, such Original Lien Grantor is duly
organized, validly existing and in good standing, in each case where such
concept exists, under the laws of its jurisdiction of organization.


(b)           Schedule 1 lists all Equity Interests in Subsidiaries pledged by
such Original Lien Grantor as of the Closing Date and identifies whether such
Equity Securities are certificated.  As of the Closing Date, such Original Lien
Grantor holds all such Equity Interests directly (i.e., not through a Subsidiary
or any other Person).


(c)           As of the Closing Date, all Collateral owned by such Original Lien
Grantor is owned by it free and clear of any Lien other than Permitted
Liens.  As of the Closing Date, all shares of capital stock of Subsidiaries
included in such Pledged Equity Interests have been duly authorized and validly
issued and are fully paid and, to the extent applicable, non-assessable.  As of
the Closing Date, none of such Pledged Equity Interests is subject to any option
to purchase or similar right of any Person.


(d)           Such Lien Grantor has not performed any acts that could reasonably
be expected to prevent the Administrative Agent from enforcing any of the
provisions of the Collateral Documents or that would limit the Administrative
Agent in any such enforcement.  No effective financing statement, security
agreement, mortgage or similar or equivalent document or instrument covering all
or part of the Collateral owned by such Original Lien Grantor has been
authorized by such Grantor on the Closing Date, except (x) financing statements
for which duly authorized proper termination statements have been delivered to
the Administrative Agent for filing and (y) financing statements, fixture
filings or other instruments similar in effect under any applicable Law filed in
connection with Permitted Liens.


(e)           The Transaction Liens on all Collateral owned by such Original
Lien Grantor or in which such Original Lien Grantor has rights (i) have been
validly created, (ii) will attach to each item of such Collateral on the Closing
Date (or, if such Original Lien Grantor first obtains rights thereto on a later
date, on such later date) and (iii) when so attached, will secure all the
Secured Obligations of such Original Lien Grantor.


(f)           When UCC financing statements describing the Collateral as
described herein have been filed in the office of the secretary of state (or the
analogous central filing office) of the applicable state of incorporation or
organization with respect to such Loan Party, the Transaction Liens of such Loan
Party will constitute perfected security interests in the Collateral owned by
such Original Lien Grantor to the extent that a security interest therein may be
perfected by the filing of a financing statement pursuant to the Uniform
Commercial Code as in effect in the applicable jurisdiction, prior to all Liens
except Permitted Liens.


(g)           None of the Collateral consisting of partnership or limited
liability company interests (i) is dealt in or traded on a securities exchange
or in a securities market, (ii) by its terms expressly provides that it is a
security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.


Section 5.                      Further Assurances; General Covenants.  Each
Lien Grantor covenants as follows:


(a)           Such Lien Grantor will, from time to time, at the Co-Borrowers’
expense, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including any filing of financing or continuation statements under the UCC)
that from time to time may be necessary, or that the Administrative Agent may
reasonably request, in order to:


(i)           create, preserve, perfect, confirm or validate the Transaction
Liens on such Lien Grantor’s Collateral;


(ii)           enable the Administrative Agent and the other Secured Parties to
obtain the full benefits of the Collateral Documents; or


(iii)           enable the Administrative Agent to exercise and enforce any of
its rights, powers and remedies with respect to any of such Lien Grantor’s
Collateral.


Such Lien Grantor authorizes the Administrative Agent to file such financing
statements or continuation statements in any jurisdictions and with any filing
offices as the Administrative Agent may determine are necessary to perfect the
security interests granted to the Administrative Agent in connection
herewith.  Such financing statements may describe the collateral in the same
manner as described in this Agreement or may contain an indication or
description of collateral that describes such property in any other manner as
the Administrative Agent may determine is necessary to ensure the perfection of
the security interest in the collateral granted to the Administrative Agent in
connection herewith.  Such Lien Grantor appoints the Administrative Agent as its
attorney-in-fact to execute and file all other filings required or so reasonably
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until all the Transaction Liens granted by such Lien Grantor
terminate pursuant to Section 23.  The Borrower will pay the costs of, or
incidental to, any recording or filing of any financing or continuation
statements or other documents recorded or filed pursuant hereto.


(b)           Such Lien Grantor will notify the Administrative Agent within 30
days of (i) any change in its name or corporate structure, (ii) any change in
its location (determined as provided in UCC Section 9-307) or (iii) it becoming
bound, as provided in UCC Section 9-203(d) or otherwise, by a security agreement
entered into by another Person, and such Lien Grantor shall make all filings
required under the Uniform Commercial Code or otherwise to maintain the valid
and perfected security interest of the Administrative Agent in the Collateral,
in each case to the extent required by this Agreement.


(c)           Such Lien Grantor will not Dispose of any of its Collateral except
as permitted under the Credit Agreement.  Concurrently with any Disposition
(except a Disposition to another Lien Grantor or a lease) permitted by the
foregoing proviso, the Transaction Liens on the assets sold or disposed of (but
not in any Proceeds arising from such Disposition) will cease immediately
without any action by the Administrative Agent or any other Secured Party.  The
Administrative Agent will, at the Co-Borrowers’ expense, execute and deliver to
the relevant Lien Grantor such documents as such Lien Grantor shall reasonably
request to evidence the fact that any asset so sold or disposed of is no longer
subject to a Transaction Lien.


(d)           Such Lien Grantor will, promptly upon request, provide to the
Administrative Agent all information and evidence concerning such Lien Grantor’s
Collateral that the Administrative Agent may reasonably request from time to
time to enable it to enforce the provisions of the Collateral Documents.


(e)           From time to time upon request by the Administrative Agent, such
Lien Grantor will, at the Co-Borrowers’ expense, cause to be delivered to the
Secured Parties an Opinion of Counsel satisfactory to the Administrative Agent
as to such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request.


(f)           Such Lien Grantor will not, without executing and delivering, or
causing to be executed and delivered, to the Administrative Agent such
agreements, documents and instruments as the Administrative Agent may reasonably
request for the purpose of perfecting its security interest therein, issue or
acquire any Equity Interests constituting Collateral consisting of an interest
in a partnership or a limited liability company that (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.


Section 6.                      [Reserved].


Section 7.                      [Reserved].


Section 8.                      [Reserved].


Section 9.                      Pledged Equity Interests.  Each Lien Grantor
represents, warrants and covenants as follows:


(a)           Certificated Securities.  On the Closing Date (in the case of an
Original Lien Grantor) or the date on which it signs and delivers its first
Security Agreement Supplement (in the case of any other Lien Grantor), such Lien
Grantor will deliver to the Administrative Agent as Collateral hereunder all
certificates representing Pledged Certificated Securities then owned by such
Lien Grantor.  Thereafter, whenever such Lien Grantor acquires any other
certificate representing a Pledged Certificated Security, such Lien Grantor
shall promptly after such acquisition deliver such certificate to the
Administrative Agent as Collateral hereunder.  The provisions of this subsection
are subject to the limitation in Section 9(f).


(b)           Uncertificated Securities.  Upon the request of the Administrative
Agent after the occurrence and during the continuation of an Event of Default,
each Lien Grantor will enter into (and cause the relevant issuer to enter into)
an Issuer Control Agreement in respect of each Pledged Uncertificated Security
representing an Equity Interest in a Subsidiary then owned by such Lien Grantor
and deliver such Issuer Control Agreement to the Administrative Agent (which
shall enter into the same).  The provisions of this subsection are subject to
the limitation in Section 9(f).


(c)           Perfection as to Certificated Securities.  When such Lien Grantor
delivers the certificate representing any Pledged Certificated Security owned by
it to the Administrative Agent and complies with Section 9(e) in connection with
such delivery, (i) the Transaction Lien on such Pledged Certificated Security
will be perfected, subject to no prior Liens or rights of others, (ii) the
Administrative Agent will have Control of such Pledged Certificated Security and
(iii) provided that neither the Administrative Agent nor any Secured Party has
any notice of any adverse claim, the Administrative Agent will be a protected
purchaser (within the meaning of UCC Section 8-303) thereof.


(d)           Perfection as to Uncertificated Securities.  When such Lien
Grantor, the Administrative Agent and the issuer of any Pledged Uncertificated
Security owned by such Lien Grantor enter into an Issuer Control Agreement
required to be entered into pursuant to the terms of this Agreement with respect
thereto, (i) the Transaction Lien on such Pledged Uncertificated Security will
be perfected, subject to no prior Liens, (ii) the Administrative Agent will have
Control of such Pledged Uncertificated Security and (iii) provided that neither
the Administrative Agent nor any Secured Party has any notice of any adverse
claim, the Administrative Agent will be a protected purchaser (within the
meaning of UCC Section 8-303) thereof.


(e)           Delivery of Pledged Certificates.  All Pledged Certificates and
all Pledged Instruments, when delivered to the Administrative Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Administrative Agent.


(f)           Foreign Subsidiaries.  A Lien Grantor will not be obligated to
comply with the provisions of this Section at any time with respect to any
voting Equity Interest in (x) any CFC and (y) any Subsidiary that holds directly
or indirectly a CFC and does not hold any Equity Interests of any Person that is
not a CFC or any other material assets, in each case if and to the extent (but
only to the extent) that such voting Equity Interest is an Excluded Asset.


Section 10.                      [Reserved].


Section 11.                      [Reserved].


Section 12.                      Cash Collateral Accounts.


(a)           If and when required for purposes hereof, the Administrative Agent
will establish with respect to the Lien Grantors a Deposit Account (its “Cash
Collateral Account”), in the name and under the exclusive control of the
Administrative Agent, into which all amounts owned by the Lien Grantors that are
required to be deposited therein pursuant to the Loan Documents shall be
deposited from time to time.  The Cash Collateral Account will be operated as
provided in this Section and Section 13.


(b)           The Administrative Agent shall deposit the following amounts, as
and when received by it, in the Lien Grantors’ Cash Collateral Account:


(i)           each amount required by Section 2.03, 2.05, 2.15 or 8.02(c) of the
Credit Agreement to be deposited therein to Cash Collateralize the Outstanding
Amount of any L/C Obligations;


(ii)           each Cash Distribution required by Section 16 to be deposited
therein; and


(iii)           each amount realized or otherwise received by the Administrative
Agent with respect to assets of any Lien Grantor upon any exercise of remedies
pursuant to any Collateral Document.


(c)           The Administrative Agent shall maintain such records and/or
establish such sub-accounts as shall be required to enable it to identify the
amounts held in each Cash Collateral Account from time to time pursuant to each
clause of subsection (b) of this Section, as applicable.


(d)           Unless (x) an Event of Default shall have occurred and be
continuing and the Required Lenders shall have instructed the Administrative
Agent to stop withdrawing amounts from the Cash Collateral Accounts pursuant to
this subsection or (y) the maturity of the Loans shall have been accelerated
pursuant to Article VIII of the Credit Agreement, the Administrative Agent shall
withdraw amounts from the Cash Collateral Accounts and apply them for the
following purposes:


(i)           any amount deposited to Cash Collateralize the Outstanding Amount
of any L/C Obligations shall be (A) held as collateral security in respect of
such L/C Obligations and (B) withdrawn and applied to pay such L/C Obligations
as they become due; and


(ii)           any Cash Distribution deposited pursuant to Section 16 shall, at
the relevant Lien Grantor’s request, (x) be withdrawn and applied to pay
Obligations that are then due and payable or (y) if no Event of Default has
occurred and is continuing, be withdrawn and returned to such Lien Grantor.


Section 13.                      Operation of Cash Collateral Accounts.


(a)           All Cash Distributions received with respect to assets held in any
Cash Collateral Account shall be deposited therein promptly upon receipt
thereof.


(b)           Funds held in any Cash Collateral Account may, until withdrawn, be
invested and reinvested in cash and Cash Equivalents to the extent permitted by
and consistent with Section 2.15 of the Credit Agreement as, so long as no Event
of Default shall have occurred and be continuing, the Co-Borrowers shall
specify, or if an Event of Default shall have occurred and be continuing, as the
Administrative Agent shall specify.


(c)           After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may (i) retain, or instruct the relevant
Depositary Bank to retain, all cash and investments then held in any Cash
Collateral Account, (ii) liquidate, or instruct the relevant Depositary Bank to
liquidate, any or all investments held therein and/or (iii) withdraw any amounts
held therein and apply such amounts as provided in Section 18.


(d)           If immediately available cash on deposit in any Cash Collateral
Account is not sufficient to make any distribution or withdrawal to be made
pursuant hereto, the Administrative Agent will cause to be liquidated, as
promptly as practicable, such investments held in or credited to such Cash
Collateral Account as shall be required to obtain sufficient cash to make such
distribution or withdrawal and, notwithstanding any other provision hereof, such
distribution or withdrawal shall not be made until such liquidation has taken
place.


Section 14.                      Transfer Of Record Ownership.  At any time when
an Event of Default shall have occurred and be continuing, the Administrative
Agent may (and to the extent that action by it is required, the relevant Lien
Grantor, if directed to do so by the Administrative Agent, will as promptly as
practicable) cause each of the Pledged Securities (or any portion thereof
specified in such direction) to be transferred of record into the name of the
Administrative Agent or its nominee.  Each Lien Grantor will take any and all
actions reasonably requested by the Administrative Agent to facilitate
compliance with this Section.  If the provisions of this Section are
implemented, Section 9(b) shall not thereafter apply to any Pledged Security
that is registered in the name of the Administrative Agent or its nominee.  The
Administrative Agent will promptly give to the relevant Lien Grantor copies of
any notices and other communications received by the Administrative Agent with
respect to Pledged Securities registered in the name of the Administrative Agent
or its nominee.


Section 15.                      Right to Vote Securities.


(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given the notice described in
subsection (b) below, each Lien Grantor will have the right, from time to time,
to vote and to give consents, ratifications and waivers with respect to any
Pledged Security owned by it and the Financial Asset underlying any Pledged
Security Entitlement owned by it, and the Administrative Agent will, upon
receiving a written request from such Lien Grantor, deliver to such Lien Grantor
or as specified in such request such proxies, powers of attorney, consents,
ratifications and waivers in respect of any such Pledged Security that is
registered in the name of the Administrative Agent or its nominee or any such
Pledged Security Entitlement as to which the Administrative Agent or its nominee
is the Entitlement Holder, in each case as shall be specified in such request
and be in form and substance reasonably satisfactory to the Administrative Agent
and such Lien Grantor.  Unless an Event of Default shall have occurred and be
continuing, the Administrative Agent will have no right to take any action which
the owner of a Pledged Partnership Interest or Pledged LLC Interest is entitled
to take with respect thereto, except the right to receive payments and other
distributions to the extent provided herein.


(b)           If an Event of Default shall have occurred and be continuing and
upon two (2) Business Days prior written notice from the Administrative Agent to
such Lien Grantor of the Administrative Agent’s intention to exercise such
rights, the Administrative Agent will have the right to the extent permitted by
applicable Law (and, in the case of a Pledged Partnership Interest or Pledged
LLC Interest, by the relevant partnership agreement, limited liability company
agreement, operating agreement or other governing document) to vote, to give
consents, ratifications and waivers and to take any other action with respect to
the Pledged Investment Property, the other Pledged Equity Interests (if any) and
the Financial Assets underlying the Pledged Security Entitlements, with the same
force and effect as if the Administrative Agent were the absolute and sole owner
thereof, and each Lien Grantor will take all such action as the Administrative
Agent may reasonably request from time to time to give effect to such right.


Section 16.                      Certain Cash Distributions.  Cash Distributions
with respect to assets held in a Cash Collateral Account shall be deposited and
held therein, or withdrawn therefrom, as provided in Section 13.  Unless an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given the notice provided in the following sentence, each Lien
Grantor shall be entitled to receive and retain all Cash Distributions with
respect to any Pledged Equity Interest that is not held in a Cash Collateral
Account (whether held in the name of a Lien Grantor or in the name of the
Administrative Agent or its nominee).  If an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have so notified
such Lien Grantor, all Cash Distributions with respect to any Pledged Equity
Interest that is not held in a Cash Collateral Account (whether held in the name
of a Lien Grantor or in the name of the Administrative Agent or its nominee)
shall be deposited, promptly upon receipt thereof, in a Cash Collateral Account
of the relevant Lien Grantor.


Section 17.                      Remedies upon Event of Default.


(a)           If an Event of Default shall have occurred and be continuing, the
Administrative Agent may exercise (or cause its sub-agents to exercise) any or
all of the remedies available to it (or to such sub-agents) under this
Agreement.


(b)           Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, the Administrative Agent may
exercise on behalf of the Secured Parties all the rights of a secured party
under the UCC or other applicable Law with respect to any Collateral and, in
addition, the Administrative Agent may, without being required to give any
notice, except as herein provided or as may be required by mandatory provisions
of applicable Law or as otherwise provided in this Agreement, withdraw all cash
held in the Cash Collateral Accounts and apply such cash as provided in
Section 18 and, if there shall be no such cash or if such cash shall be
insufficient to pay all the Secured Obligations (other than contingent
indemnification obligations) in full, sell, lease, license or otherwise dispose
of the Collateral or any part thereof.  Notice of any such sale or other
disposition shall be given to the relevant Lien Grantor(s) as required by
Section 20.


Section 18.                      Application of Proceeds.


(a)           If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply (i) any cash held in the Cash Collateral Accounts
and (ii) the proceeds of any sale or other disposition of all or any part of the
Collateral in accordance with Section 8.03 of the Credit Agreement; provided
that Collateral owned by a Guarantor and any proceeds thereof shall be applied
to the Secured Obligations only to the extent permitted by the limitation in
Section 2(i).  The Administrative Agent may make such distributions hereunder in
cash or in kind or, on a ratable basis, in any combination thereof.


(b)           In making the payments and allocations required by this Section,
the Administrative Agent may rely upon information supplied to it pursuant to
Section 22(b).  All distributions made by the Administrative Agent pursuant to
this Section shall be final (except in the event of manifest error) and the
Administrative Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.


Section 19.                      Fees and Expenses; Indemnification.  The
Co-Borrowers shall pay such fees and expenses of the Administrative Agent
(including such expenses as are incurred to preserve the value of the Collateral
or the validity, perfection, rank or value of any Transaction Lien, and the
collection, sale or other disposition of any Collateral), and shall indemnify
the Administrative Agent, all to the extent required by, and in accordance with,
the provisions of Section 10.04 of the Credit Agreement.  Any such amount shall
be payable not later than ten (10) Business Days after demand therefor.


Section 20.                      Authority to Administer Collateral.  Each Lien
Grantor irrevocably appoints the Administrative Agent its true and lawful
attorney-in-fact, with full power of substitution, in the name of such Lien
Grantor, for the sole use and benefit of the Administrative Agent for the
benefit of the Secured Parties, but at the Co-Borrowers’ expense, to the extent
permitted by applicable Law to exercise, at any time and from time to time while
an Event of Default shall have occurred and be continuing, all or any of the
following powers with respect to all or any of such Lien Grantor’s Collateral:


(a)           to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof,


(b)           to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,


(c)           to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Administrative
Agent were the absolute owner thereof, and


(d)           to extend the time of payment of any or all thereof and to make
any allowance or other adjustment with reference thereto;


provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Administrative Agent will give the relevant Lien Grantor at least
ten (10) days’ prior written notice of the time and place of any public sale
thereof or the time after which any private sale or other intended disposition
thereof will be made.  Any such notice shall (i) contain the information
specified in UCC Section 9-613, (ii) be Authenticated and (iii) be sent to the
parties required to be notified pursuant to UCC Section 9-611(c); provided that,
if the Administrative Agent fails to comply with this sentence in any respect,
its liability for such failure shall be limited to the liability (if any)
imposed on it as a matter of law under the UCC.  By its acceptance of the
benefits of this Agreement, each Cash Management Bank and each Hedge Bank shall
be deemed to consent and agree to the foregoing.


Section 21.                      Limitation on Duty in Respect of
Collateral.  Beyond the exercise of reasonable care in the custody and
preservation thereof, the Administrative Agent will have no duty as to any
Collateral in its possession or control or in the possession or control of any
sub-agent or bailee or any income therefrom or as to the preservation of rights
against prior parties or any other rights pertaining thereto.  The
Administrative Agent will be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and will not be liable or responsible for any loss or damage
to any Collateral, or for any diminution in the value thereof, by reason of any
act or omission of any sub-agent or bailee selected by the Administrative Agent
in good faith, except to the extent that such liability arises from the
Administrative Agent’s gross negligence or willful misconduct.  By its
acceptance of the benefits of this Agreement, each Cash Management Bank and each
Hedge Bank shall be deemed to consent and agree to the foregoing.


Section 22.                      General Provisions Concerning the
Administrative Agent.


(a)           The provisions of Articles IX and X of the Credit Agreement shall
inure to the benefit of the Administrative Agent, and shall be binding upon all
Lien Grantors and all Secured Parties, in connection with this Agreement and the
other Loan Documents.


(b)           Information as to Obligations and Actions by Secured Parties.  For
all purposes of this Agreement, including determining the amounts of the Secured
Obligations, or whether any action has been taken under any Secured Agreement,
the Administrative Agent will be entitled to rely on information from (i) its
own records for information as to the Secured Parties, their Secured Obligations
and actions taken by them, (ii) any Secured Party for information as to its
Secured Obligations and actions taken by it, to the extent that the
Administrative Agent has not obtained such information from its own records, and
(iii) the Co-Borrowers, to the extent that the Administrative Agent has not
obtained information from the foregoing sources.


(c)           Refusal to Act.  The Administrative Agent may refuse to act on any
notice, consent, direction or instruction from any Secured Parties or any agent,
trustee or similar representative thereof that, in the Administrative Agent’s
opinion, (i) is contrary to law or the provisions of any Collateral Document,
(ii) may expose the Administrative Agent to liability (unless the Administrative
Agent shall have been indemnified, to its reasonable satisfaction, for such
liability by the Secured Parties that gave such notice, consent, direction or
instruction) or (iii) is unduly prejudicial to Secured Parties not joining in
such notice, consent, direction or instruction.


(d)           Copies of Certain Notices.  Within two (2) Business Days after it
receives or sends any notice referred to in this subsection, the Administrative
Agent shall send to the Lenders and each Secured Party Requesting Notice, copies
of any notice given by the Administrative Agent to any Lien Grantor, or received
by it from any Lien Grantor, pursuant to Section 17, 18, 20 or 23.


Section 23.                      Termination of Transaction Liens; Release of
Collateral.


(a)           The Transaction Liens granted by a Guarantor shall automatically
terminate when its Secured Guarantee is released pursuant to Section 2(c).


(b)           The Transaction Liens granted by the Co-Borrowers shall
automatically terminate when all the Release Conditions are satisfied.


(c)           At any time before the Transaction Liens granted by the
Co-Borrowers terminate, the Administrative Agent, at the written request of the
Co-Borrowers, (i) shall release any Collateral to the extent provided in
Section 9.10(a)(ii) or 9.10(a)(iii) of the Credit Agreement or (ii) may release
all or substantially all the Collateral with the prior written consent of all
Lenders.


(d)           Upon any termination of a Transaction Lien or release of
Collateral, the Administrative Agent will, at the expense of the relevant Lien
Grantor, execute and deliver to such Lien Grantor such documents as such Lien
Grantor shall reasonably request to evidence the termination of such Transaction
Lien or the release of such Collateral, as the case may be.


Section 24.                      Additional Guarantors, Loan Parties and Lien
Grantors.  Any Subsidiary may become a party hereto by signing and delivering to
the Administrative Agent a Security Agreement Supplement, whereupon such
Subsidiary shall become a “Guarantor”, a “Loan Party” and a “Lien Grantor” as
defined herein.


Section 25.                      Notices.  Each notice, request or other
communication given to any party hereunder shall be given in accordance with
Section 10.02 of the Credit Agreement, and in the case of any such notice,
request or other communication to a Lien Grantor other than the Co-Borrowers,
shall be given to it in care of the Co-Borrowers.


Section 26.                      No Implied Waivers; Remedies Not Exclusive.  No
failure by the Administrative Agent or any Secured Party to exercise, and no
delay in exercising and no course of dealing with respect to, any right or
remedy under any Collateral Document shall operate as a waiver thereof; nor
shall any single or partial exercise by the Administrative Agent or any Secured
Party of any right or remedy under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right or remedy.  The
rights and remedies specified in the Loan Documents are cumulative and are not
exclusive of any other rights or remedies provided by law.


Section 27.                      Successors and Assigns.  This Agreement is for
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns.  This Agreement shall be binding on the Lien
Grantors and their respective successors and assigns.


Section 28.                      Amendments and Waivers.  Except pursuant to a
Security Agreement Supplement, neither this Agreement nor any provision hereof
may be waived, amended, modified or terminated except pursuant to an agreement
or agreements in writing entered into by the Administrative Agent, with the
consent of such Lenders as are required to consent thereto under Section 10.01
of the Credit Agreement.  No such waiver, amendment or modification shall be
binding upon any Lien Grantor, except with its written consent.


Section 29.                      Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO AND EACH OTHER
SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO AND
EACH OTHER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AND EACH OTHER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS
HEREOF, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)           WAIVER OF VENUE.  EACH PARTY HERETO AND EACH OTHER SECURED PARTY,
BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
AND EACH OTHER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO AND EACH OTHER SECURED
PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


Section 30.                      Waiver of Jury Trial.  EACH PARTY HERETO AND
EACH OTHER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY COLLATERAL DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO AND
EACH OTHER SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


Section 31.                      Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired thereby, and (b) the parties hereto shall endeavor
in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.






[Remainder of page intentionally left blank]
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




Co-Borrowers:


KINETIC CONCEPTS, INC.




By:           _______________________________________
Name:
Title:






LIFECELL CORPORATION




By:           _______________________________________
Name:
Title:






KCI USA, INC.




By:           _______________________________________
Name:
Title:


Guarantors:


KCI HOLDING COMPANY, INC.




By:           _______________________________________
Name:
Title:






KCI INTERNATIONAL, INC.




By:           _______________________________________
Name:
Title:






KCI LICENSING, INC.




By:           _______________________________________
Name:
Title:


 
Administrative Agent:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:           _______________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1


EQUITY INTERESTS IN SUBSIDIARIES
PLEDGED BY ORIGINAL LIEN GRANTORS
(as of the Closing Date)


Issuer
 
Jurisdiction of
Organization
 
Owner of
Equity Interest
 
Percentage of
Outstanding Shares
 
Number of
Shares or
Units and
Certificate Number



 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
to Security Agreement




SECURITY AGREEMENT SUPPLEMENT


SECURITY AGREEMENT SUPPLEMENT dated as of ________________, ____ between [NAME
OF LIEN GRANTOR] (the “Lien Grantor”) and BANK OF AMERICA, N.A., as
Administrative Agent.


WHEREAS, Kinetic Concepts, Inc., LifeCell Corporation, KCI USA, Inc., the
Guarantors party thereto and Bank of America, N.A., as Administrative Agent, are
parties to a Guarantee and Security Agreement dated as of January 7, 2011 (as
heretofore amended, supplemented and/or otherwise modified, the “Security
Agreement”) under which Kinetic Concepts, Inc., LifeCell Corporation and KCI
USA, Inc. secure their Secured Obligations under the Credit Agreement, and each
of the Co-Borrowers’ Domestic Subsidiaries Guarantees the foregoing Secured
Obligations of the Co-Borrowers and the Secured Obligations of each other Loan
Party and secures its Guarantee thereof and its Secured Obligations;


WHEREAS, [name of Lien Grantor] desires to become [is] a party to the Security
Agreement as a Guarantor, a Loan Party and Lien Grantor thereunder;23 and


WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Secured Guarantee.24 The Lien Grantor unconditionally guarantees
the full and punctual payment of each Secured Obligation of each other Loan
Party when due (whether at stated maturity, upon acceleration or
otherwise).  The Lien Grantor acknowledges that, by signing this Security
Agreement Supplement and delivering it to the Administrative Agent, the Lien
Grantor becomes a “Guarantor”, a “Loan Party” and “Lien Grantor” for all
purposes of the Security Agreement and that its obligations under the foregoing
Secured Guarantee are subject to all the provisions of the Security Agreement
(including those set forth in Section 2 thereof) applicable to the obligations
of a Guarantor thereunder.


2.           Grant of Transaction Liens.


(a)           In order to secure its Secured Obligations, the Lien Grantor
grants to the Administrative Agent for the benefit of the Secured Parties a
continuing security interest in all the following property of the Lien Grantor,
whether now owned or existing or hereafter acquired or arising and regardless of
where located (the “New Collateral”):


(i)           with respect to each Lien Grantor, (1) 100% of the issued and
outstanding Equity Interests of each Subsidiary that is not a CFC that is
directly owned by such Lien Grantor, (2) 65% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such CFC as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such CFC’s United States parent and (B) could not reasonably
be expected to cause any other material adverse tax consequences) of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956 2(c)(2)) and (3) 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section 1.956
2(c)(2)) in (x) each Subsidiary that is a CFC and (y) each Subsidiary that is
not a CFC that holds directly or indirectly a CFC and does not hold any Equity
Interests of any Person that is not a CFC or any other material assets,
including the Equity Interests of the Subsidiaries owned by such Lien Grantor as
set forth on Schedule 1 hereto, in each case together with the certificates (or
other agreements or instruments), if any, representing such shares, and all
options and other rights, contractual or otherwise, with respect thereto,
including, but not limited to, the following:


(1)           all Equity Interests representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder thereof, or otherwise in respect thereof; and


(2)           in the event of any consolidation or merger involving the issuer
thereof and in which such issuer is not the surviving Person, all shares of each
class of the Equity Interests of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of a Lien Grantor;


(ii)           such Lien Grantor’s ownership interest in (1) its Cash Collateral
Accounts, (2) all Financial Assets credited to its Cash Collateral Accounts from
time to time and all Security Entitlements in respect thereof, (3) all cash held
in its Cash Collateral Accounts from time to time and (4) all other money in the
possession of the Administrative Agent; and


(iii)           all Proceeds of the New Collateral described in the foregoing
clause (i);


provided that the New Collateral shall not include any Excluded Asset.  For the
avoidance of doubt and without limiting the foregoing proviso, the New
Collateral shall not include (A) more than 65% of the voting Equity Interests in
(x) any CFC or (y) any Subsidiary that is not a CFC that holds directly or
indirectly a CFC and does not hold any Equity Interests of any Person that is
not a CFC or any other material assets or (B) (i) unless KCI International
Holding Company is a Guarantor, any Equity Interests of KCI International
Holding Company, (ii) unless KCII Holdings, L.L.C. is a Guarantor, any Equity
Interests of KCII Holdings, L.L.C. and (iii) any Equity Interests of KCI MS
Unlimited.


(b)           With respect to each right to payment or performance included in
the New Collateral from time to time, the Transaction Lien granted therein
includes a continuing security interest in (i) any Supporting Obligation that
supports such payment or performance and (ii) any Lien that (x) secures such
right to payment or performance or (y) secures any such Supporting Obligation.


(c)           The foregoing Transaction Liens are granted as security only and
shall not subject the Administrative Agent or any other Secured Party to, or
transfer or in any way affect or modify, any obligation or liability of the Lien
Grantor with respect to any of the New Collateral or any transaction in
connection therewith.


3.           Delivery of Collateral.  Concurrently with delivering this Security
Agreement Supplement to the Administrative Agent, the Lien Grantor is complying
with the provisions of Section 9 of the Security Agreement with respect to
Investment Property if and to the extent included in the New Collateral and
required to be delivered to the Administrative Agent at such time.


4.           Party to Security Agreement.  Upon delivering this Security
Agreement Supplement to the Administrative Agent, the Lien Grantor will become a
party to the Security Agreement and will thereafter have all the rights and
obligations of a Guarantor, a Loan Party and a Lien Grantor thereunder and be
bound by all the provisions thereof as fully as if the Lien Grantor were one of
the original parties thereto.25


5.           Representations and Warranties.


(a)           As of the date hereof, the Lien Grantor is duly organized, validly
existing and in good standing, where such concept exists, under the laws of
[jurisdiction of organization].


(b)           The execution and delivery of this Security Agreement Supplement
by the Lien Grantor and the performance by it of its obligations under the
Security Agreement as supplemented hereby are within its corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action and do not and will not (i) contravene the terms of any of
the Lien Grantor’s Organization Documents; (ii) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of the Lien Grantor (other than Permitted Liens) under (x) any material
Contractual Obligation to which the Lien Grantor is a party or affecting the
Lien Grantor or the properties of the Lien Grantor or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Lien Grantor or its property is subject; or (iii) violate any
applicable material Law; except with respect to any breach, contravention or
violation (but not creation of Liens) referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.


(c)           The Security Agreement as supplemented hereby constitutes a legal,
valid and binding obligation of the Lien Grantor, enforceable against the Lien
Grantor in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).


(d)           Each of the representations and warranties set forth in Sections 4
and 9 of the Security Agreement is true as applied to the Lien Grantor and the
New Collateral.  For purposes of the foregoing sentence, references in said
Sections to a “Lien Grantor” shall be deemed to refer to the Lien Grantor,
references to Schedules to the Security Agreement shall be deemed to refer to
the corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Closing Date” shall be deemed to refer to the date on which the Lien
Grantor signs and delivers this Security Agreement Supplement.


6.           Authorization to File Financing Statements.  The Lien Grantor
authorizes the Administrative Agent to file such financing statements or
continuation statements in any jurisdictions and with any filing offices as the
Administrative Agent may determine are necessary to perfect the security
interests granted to the Administrative Agent in connection herewith.  Such
financing statements may describe the collateral in the same manner as described
in this Security Agreement Supplement or may contain an indication or
description of collateral that describes such property in any other manner as
the Administrative Agent may determine is necessary to ensure the perfection of
the security interest in the collateral granted to the Administrative Agent in
connection herewith.


7.           GOVERNING LAW.  THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


8.           SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LOAN PARTY, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.






[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 



--------------------------------------------------------------------------------

 
23   If the Lien Grantor is a Co-Borrower, delete this recital and Section 1
hereof.
 
24   Delete this Section if the Lien Grantor is a Co-Borrower or a Guarantor
that is already a party to the Security Agreement.
   
25   Delete Section 4 if the Lien Grantor is already a party to the Security
Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.




[NAME OF LIEN GRANTOR]




By:           _______________________________________
Name:
Title:






BANK OF AMERICA, N.A.,
as Administrative Agent




By:           _______________________________________
Name:
Title:


 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1
to Security Agreement
Supplement




EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
PLEDGED BY LIEN GRANTOR




Issuer
 
Jurisdiction of
Organization
 
Percentage
Owned
 
Number of Shares or Units
and Certificate Number
             



 
 
 

--------------------------------------------------------------------------------

 
 

 
EXHIBIT G-1


OPINION MATTERS –


FORM OF OPINION OF COX SMITH MATTHEWS INCORPORATED


January 7, 2011
 
 
Bank of America, N.A.
Agency Management
901 Main Street
Mail Code: TX1-492-14-14
Dallas, TX  75202-3714
 
and the Lenders from time to time party to the Credit Agreement (as defined
below)
 
 
 
coxsmith@coxsmith.com
210 554 5500
 
 



Re:  Kinetic Concepts, Inc.



Ladies and Gentlemen:


We have acted as special counsel to Kinetic Concepts, Inc., a Texas corporation
(the “Parent”), LifeCell Corporation, a Delaware corporation (“LifeCell”), KCI
USA, Inc., a Delaware corporation (“KCI USA” and, together with the Parent and
LifeCell, the “Co-Borrowers”), KCI Licensing, Inc., a Delaware corporation (“KCI
Licensing”), KCI Holding Company, Inc., a Delaware corporation (“KCI Holding”),
and KCI International, Inc., a Delaware corporation (“KCI International” and,
together with KCI Licensing and KCI Holding, the “Guarantors” and, together with
the Co-Borrowers, the “Loan Parties”), in connection with the Co-Borrowers’
entry into the Credit Agreement dated as of January 7, 2011, among the
Co-Borrowers, the Lenders party thereto (the “Lenders”) and Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”), Swing Line Lender
and L/C Issuer (the “Credit Agreement”).  This opinion is being rendered to you
pursuant to Section 4.01(a)(vi) of the Credit Agreement.  Unless otherwise
defined herein, the capitalized terms used in this opinion shall have the
meanings given to them in the Credit Agreement.


In connection with this opinion, we have examined, among other things, originals
or copies identified to our satisfaction of the following documents: (a) the
Organization Documents of the Loan Parties; (b) the records provided to us by
the Loan Parties of actions by written consent and minutes of meetings of the
shareholders and Board of Directors of the Loan Parties and the records provided
to us by the Loan Parties of capital stock and other securities issued by the
Loan Parties; (c) the Credit Agreement and all exhibits thereto; (d) the
Guarantee and Security Agreement and all exhibits thereto; (e) the Notes; (f)
the UCC-1 financing statements attached hereto as Exhibit A (the “Financing
Statements”); and (g) such other documents, instruments and certificates of
corporate and public officials as we have deemed necessary or appropriate for
purposes of this opinion.  Items (c)-(e) are referred to herein as the “Loan
Documents.” In such examination, we have assumed the authenticity of all such
documents, records and instruments submitted to us as originals and the
conformity with the original documents, records and instruments of all such
instruments, documents and records submitted to us as copies.  As to certain
questions of fact material to our opinion, we have relied upon certificates and
statements of officers and other representatives of the Loan Parties and
certificates of public officials.  Further, as to the certain matters of fact
material to our opinion, we have relied on the accuracy of the representations
and warranties of the Co-Borrowers set forth in the Credit Agreement.  In
addition, we have assumed the due authorization, execution and delivery of all
documents referred to herein by the parties thereto other than the Loan Parties.
 
Based upon and subject to the limitations, assumptions, qualifications and
exceptions set forth herein, we are of the opinion that:
 
1.           The Parent (x) has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Texas and (y)
has the requisite corporate power and authority to own its property and to
conduct its business as it is now being operated and is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except, in the case of this clause (y), to
the extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a material adverse effect on the Parent and its
Subsidiaries, taken as a whole.
 
2.           Each of the Loan Parties other than the Parent (x) has been duly
incorporated, is validly existing as a corporation and is in good standing under
the laws of the State of Delaware, and (y) has the requisite corporate power and
authority to own its property and to conduct its business as it is now being
operated and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except, in the case of this
clause (y), to the extent that the failure to be so qualified or be in good
standing could not reasonably be expected to have a material adverse effect on
the Parent and its Subsidiaries, taken as a whole.
 
3.           Each Loan Party has the requisite corporate power and authority to
execute and deliver each of the Loan Documents to which it is a party and to
perform its obligations thereunder, and all corporate action required to be
taken by each Loan Party for the due and valid authorization, execution and
delivery of each of the Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby has been duly and validly
taken.
 
4.           Each Loan Party has duly authorized, executed and delivered each of
the Loan Documents to which it is a party.
 
5.           All of the issued shares of capital stock of each Guarantor have
been duly authorized and validly issued, are fully paid and non-assessable and
are owned directly or indirectly by the Parent, free and clear of all perfected
security interests and, to our knowledge, free and clear of all other liens,
equities or claims, except those that arise, or are permitted, under the Credit
Agreement.
 
6.           No authorization, consent, order, waiver, approval or other action
or consideration by, and no notice to or filing with any court, governmental or
regulatory authority, body or instrumentality under Texas state law, New York
state law or United States federal law or the General Corporation Law of the
State of Delaware (the “DGCL”) is required for the due execution and delivery by
any Loan Party of each of the Loan Documents to which they are a party or the
performance by any Loan Party of all of their respective obligations under such
Loan Documents, other than (i) the filing of the Financing Statements, or (ii)
those consents, approvals authorizations, orders, qualifications and other
actions that have been obtained or taken, and any filings that have been made,
as of the date hereof.
 
7.           The borrowings under the Credit Agreement and the application of
the proceeds thereof as provided in the Credit Agreement do not violate or
result in a violation of Regulations T, U or X of the Board of Governors of the
Federal Reserve System.
 
8.           The execution and delivery by each Loan Party of, and the
performance by each Loan Party of its respective obligations under, each of the
Loan Documents to which it is a party does not contravene or violate such Loan
Party’s respective Organization Documents (as currently in effect), or any
applicable provision, in each case as currently in effect, of the federal laws
of the United States of America, Texas state law, New York state law or the
DGCL.
 
9.           The execution and delivery by each of the Loan Parties of, and the
performance by each of the Loan Parties of their respective obligations under,
each of the Loan Documents to which they are a party will not contravene, or
constitute a default under, any agreement or instrument binding upon any Loan
Party that is material to the Loan Parties (the “Material Contracts”), taken as
a whole, or, to the best of our knowledge, any judgment, order or decree of any
governmental body, agency, or court having jurisdiction over any Loan Party.


10.           The provisions of the Guarantee and Security Agreement are
sufficient to create in favor of the Administrative Agent, as agent for the
Lenders, a security interest in all right, title and interest of each Loan Party
thereto in those items and types of Collateral described in the Guarantee and
Security Agreement in which a security interest may be created under Article 9
of the UCC (“Article 9 Collateral”).


11.           The provisions of the Guarantee and Security Agreement pledging
certificated securities (“Pledged Certificated Securities”) are sufficient to
grant to the Administrative Agent, as agent for the Lenders, a security interest
in all right, title and interest of the Loan Parties thereto in the Pledged
Certificated Securities, and the possession of the Pledged Certificated
Securities by the Administrative Agent will result in the perfection of such
security interest in the Pledged Certificated Securities.  Assuming that the
Administrative Agent has taken and is retaining possession of the Pledged
Certificated Securities and the Administrative Agent has taken such Pledged
Certificated Securities in good faith without notice (actual or constructive) of
any adverse claim within the meaning of the UCC, there has been created under
the Guarantee and Security Agreement, and there has been granted to the
Administrative Agent, a valid and perfected security interest and lien upon the
Pledged Certificated Securities to the extent a security interest may be
obtained by possession under the UCC.


12.           The filing of the Financing Statements in the offices set forth on
Exhibit B attached hereto (the “Filing Offices”) with respect to each Loan Party
perfects (within the meaning of Article 9 of the UCC) the security interest in
the Article 9 Collateral to the extent such security interest may be perfected
under the UCC by the filing of a financing statement in the Filing
Offices.  Assuming that the Financing Statements have been filed in the Filing
Offices and have not subsequently been released, terminated or modified, the
security interests in the Article 9 Collateral have been perfected, to the
extent such security interests may be perfected under the UCC by the filing of a
financing statement in the Filing Offices.


13.           Each of the Loan Documents constitutes the valid and binding
obligation of each Loan Party which is a party thereto, enforceable against such
Loan Party in accordance with its terms under the applicable laws of the State
of New York.


14.           No Loan Party is and, solely after giving effect to the loans made
pursuant to and the use of proceeds as provided for in the Credit Agreement, no
Loan Party will be an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.


15.           The Obligations of KCI USA, Inc. under the Guarantee and Security
Agreement constitute “Senior Debt” under that certain Indenture, dated as April
21, 2008 between Kinetic Concepts, Inc., KCI USA, Inc. and U.S. Bank National
Association, as trustee.


The opinions set forth in paragraphs 1 through 15 above are qualified in their
entirety by the following:
 
A.           Where the phrase “to the best of our knowledge” or similar words
appear in this opinion, they mean that we are relying, with your consent, upon
such certificates as we have deemed appropriate from the Loan Parties and upon
the actual conscious awareness of attorneys of our firm who have given
substantive legal attention to matters on behalf of the Loan Parties in
connection with the transactions covered hereby; however, we have not undertaken
any independent investigation (including, without limitation, the review of any
court file or indices) to determine the accuracy of any such statement, and no
inference that we have any knowledge of any matters pertaining to such statement
should be drawn from our representation of the Loan Parties.
 
B.           This opinion is limited to the existing laws of the State of Texas,
the State of New York, the UCC, the federal laws of the United States of
America, and the DGCL.  With respect to the opinion set forth in paragraph 9
concerning the contravention of certain Material Contracts, we have reviewed
only, and have assumed that the only agreements and instruments binding upon any
Co-Borrower or any Guarantor that are material to the Co-Borrowers and the
Guarantors, taken as a whole, are those agreements and instruments set forth on
Exhibit C attached hereto.  We disclaim any opinion as to the application or
effect of any statute, rule, regulation, ordinance, order or other promulgation
of any other jurisdiction.  With respect to the opinions set forth in paragraphs
6 and 8 hereof regarding contravention of applicable law or the requirement of
any consent, approval, authorization or order of, or qualification with, any
governmental body or agency, (a) we express no opinion as to compliance or
non-compliance with respect to federal, state or other securities laws or
regulations other than those of the State of Texas and the State of New York
(including any requirement thereunder to obtain any consent, approval,
authorization or order of, or qualification with, any governmental body or
agency), and (b) our opinions are expressed only with respect to statutes, laws,
judgments, orders, rules and regulations that, in our experience, are applicable
to transactions of the type contemplated by the Loan Documents or that, based on
our knowledge of the general nature of the business in which the Co-Borrowers
are engaged, would reasonably be applicable to such transactions, but without
our having made any special investigation concerning any other laws, judgments,
decrees, orders, rules or regulations.
 
C.           Where statements in this opinion are qualified by the term
“material” or “material adverse effect,” those statements involve judgments and
opinions as to materiality or lack of materiality of any matter to the
Co-Borrowers and their Subsidiaries or their respective businesses, prospects,
assets or financial condition which are entirely those of the Co-Borrowers and
their Subsidiaries and their respective officers and directors, after having
been advised by us as to the legal effect and consequences of such matters.


D.           Other than with respect to the opinion set forth in paragraph 5, we
have made no examination of, and express no opinion as to, the title or rights
of the Co-Borrowers or the Guarantors to, or in, any of the Collateral, the
description of any of the Collateral, the existence of any liens, charges,
security interests or encumbrances thereon, or the priority or rank of the liens
and security interests created by the Collateral Documents.


E.           Our opinions set forth in paragraphs 10 and 11 hereof is subject to
the following assumptions and qualifications:
(i)  
we have assumed that each Loan Party has rights (within the meaning of Section
9-203(b)(2) of the UCC), or with respect to after-acquired property will have
rights (within the meaning of Section 9-203(b)(2) of the UCC), in the UCC
Collateral granted by it, and we express no opinion as to the nature or extent
of such Loan Party’s rights in any of the UCC Collateral and we note that with
respect to any after-acquired property, the security interest will not attach
until such Co-Borrower or Guarantor acquires rights (within the meaning of
Section 9-203(b)(2) of the UCC) therein;
 

(ii)  
our opinion, with respect to proceeds, is subject to the limitations set forth
in Section 9-315 of the UCC and, in addition, we call to your attention that in
the case of certain types of proceeds, other parties such as holders in due
course, protected purchasers of securities, persons who obtain control over
securities entitlements and buyers in the ordinary course of business may
acquire a superior interest or may take their interest free of the security
interest of a secured party;
 

(iii)  
we call to your attention that certain of the issuers of equity interests which
may constitute UCC Collateral are organized under the laws of Australia, Canada,
Ireland, Puerto Rico and Japan (such jurisdictions, the “Foreign
Jurisdictions”), and we express no opinion as to the effect of the laws of such
Foreign Jurisdictions on the opinions herein stated. Our opinion is limited to
the UCC, and the laws of the jurisdiction of the issuer of equity interests
which may constitute UCC Collateral may affect, among other things, the exercise
of remedies with respect to such equity interests and the exercise of voting or
other rights with respect to such equity interests;
 

(iv)  
we call to your attention that the right of the Administrative Agent to become a
partner or member in any portion of the UCC Collateral consisting of a
partnership interest or interest in a limited liability company may be limited
by applicable law and the terms of the partnership agreement or limited
liability company agreement pursuant to which the partnership or limited
liability company was formed, as amended or otherwise modified from time to
time, and that the only remedy may be the right to receive distributions to
which the applicable Loan Party is otherwise entitled pursuant to the terms of
the partnership agreement or limited liability company agreement;
 

(v)  
we advise you that with respect to that portion of the UCC Collateral in which
the Administrative Agent has been granted a security interest by more than one
agreement, a court may limit the Administrative Agent’s right to choose among
the rights and remedies to which it may be entitled;
 

(vi)  
we express no opinion with respect to the security interest of the
Administrative Agent for the benefit of the Secured Parties (other than the
Lenders) to secure the Secured Obligations owed to such parties except to the
extent that the Administrative Agent has been duly appointed as agent for such
persons; and
 

(vii)  
we express no opinion with respect to the adequacy of the description of the
Collateral or the description used in the definition of “Excluded Assets” (as
defined in the Guarantee and Security Agreement) (the “Carveouts”) for purposes
of Sections 9-108 and 9-203 of the UCC or the effect of the Carveouts on the
adequacy of the description of Collateral for purposes of Sections 9-108 and
9-203 of the UCC except with respect to such portions of the descriptions that
describe a type of collateral as defined in the UCC.
 

F.           Enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law).
 
G.           We have assumed that each of the Loan Documents constitutes the
valid and binding obligation of each party to such Loan Document (other than the
Co-Borrowers and Guarantors to the extent expressly set forth herein)
enforceable against such other party in accordance with its terms.


H.           We express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party (other than the
Co-Borrowers and Guarantors to the extent expressly set forth herein) to the
Loan Documents with any state, federal or other laws or regulations applicable
to any of them or (ii) the legal or regulatory status or the nature of the
business of any party (other than the Co-Borrowers and Guarantors to the extent
expressly set forth herein) to the Loan Documents.


I. We express no opinion as to the enforceability of any rights to contribution
or indemnification provided for in the Loan Documents which are violative of the
public policy underlying any law, rule or regulation (including any federal or
state securities law, rule or regulation).


J.           We express no opinion as to the applicability or effect of any
fraudulent transfer or similar law on the Loan Documents or any transactions
contemplated thereby.


K.           We express no opinion as to the applicability or effect of any
preference or similar law on the Loan Documents or any transaction contemplated
thereby.


L.           We express no opinion on the enforceability of any provision in a
Loan Document purporting to prohibit, restrict or condition the assignment of
rights under such Loan Document to the extent such restriction on assignability
is ineffective pursuant to the Uniform Commercial Code.


M.           In the case of Section 2 of the Guarantee and Security Agreement
(the “Guaranty”), certain of the provisions, including waivers, with respect to
the Guaranty are or may be unenforceable in whole or in part, but the inclusion
of such provisions does not affect the validity of the Guaranty, taken as a
whole.


N.           We express no opinion as to the enforceability of any provision of
any Loan Document to the extent it purports to waive any objection a person may
have that a suit, action or proceeding has been brought in an inconvenient forum
or a forum lacking subject matter jurisdiction.


O.           We have assumed that all conditions precedent contained in Section
4.01 of the Credit Agreement, which conditions require the delivery of
documents, evidence or other items satisfactory in form, scope and/or substance
to the Administrative Agent or the Lead Arrangers or the satisfaction of which
is otherwise in the discretion or control of the Administrative Agent or the
Lead Arrangers have been, or contemporaneously with the delivery hereof will be,
fully satisfied or waived.


P.           To the extent that any opinion relates to the enforceability of the
choice of New York law and choice of New York forum provisions of the Loan
Document, our opinion is rendered in reliance upon N.Y. Gen. Oblig. Law §§
5-1401, 5-1402 and N.Y. CPLR 327(b) and is subject to the qualifications that
such enforceability may be limited by public policy considerations of any
jurisdiction, other than the courts of the State of New York, in which
enforcement of such provisions, or of a judgment upon an agreement containing
such provisions, is sought.


Q.           Certain of the remedial provisions with respect to the security
contained in the Guarantee and Security Agreement may be unenforceable in whole
or in part, but the inclusion of such provisions does not affect the validity of
the Guarantee Security Agreement, taken as a whole, and the Guarantee and
Security Agreement, taken as a whole, together with applicable law, contains
adequate provisions for the practical realization of the benefits of the
security;


R.           Except as set forth in paragraphs 10 and 11 hereof, we express no
opinion with respect to the validity of any security interest.


S.           We express no opinion with respect to any provision of any Loan
Document to the extent it establishes a standard of care for collateral in the
possession or control of the Administrative Agent to the extent such standard of
care is unenforceable under Sections 1-102 and 9-207 of the UCC.


T.           Our opinion is subject to possible judicial action giving effect to
governmental actions or foreign laws affecting creditors’ rights.


U.           With respect to the enforceability of all obligations under the
Loan Documents, we note that a U.S. federal court would award a judgment only in
U.S. dollars and that a judgment of a court in the State of New York rendered in
a currency other than the U.S. dollar would be converted into U.S. dollars at
the rate of exchange prevailing on the date of entry of such judgment. We do not
express any opinion as to the enforceability of the provisions of the Loan
Documents providing for indemnity by any party thereto against any loss in
obtaining the currency due to such party under the Loan Documents from a court
judgment in another currency.


V.           We express no opinion with respect to any provision of the Credit
Agreement to the extent it authorizes or permits any purchaser of a
participation interest or any Affiliate of any Lender or the L/C Issuer to
set-off or apply any deposit, property or indebtedness or the effect thereof on
the opinions contained herein.


W.           We express no opinion with respect to any provision of the Credit
Agreement to the extent it excuses the issuer of a letter of credit from
liability to the extent such provision is unenforceable pursuant to Section
5-103 of the Uniform Commercial Code.


X.           We express no opinion with respect to any laws, rules or
regulations that might be implicated by reason of the healthcare industry or
other specifically regulated activities or transactions of any Co-Borrower or
Guarantor or any other entity, including without limitation federal or state
Medicare or Medicaid program statutes or regulations, or the effect of the
foregoing on the opinions herein stated.


This opinion is intended solely for the benefit of the Administrative Agent and
the Lenders in connection with the Credit Agreement and is not to be used by the
Administrative Agent and the Lenders for any other purpose or made available to
or be relied upon by any other person, firm or entity, other than any Person
that becomes a Lender under the Credit Agreement after the date hereof, without
our express written consent.  Except as otherwise indicated, the opinions set
forth herein are as of the date hereof, and we disclaim any duty to update or
advise the Administrative Agent and the Lenders of facts, circumstances, events
or changes in the law that may hereafter be brought to our attention even if
they may affect or modify the opinions expressed herein.
 
Respectfully Submitted,
 
___________________________________
COX SMITH MATTHEWS INCORPORATED




 
 

--------------------------------------------------------------------------------

 


Exhibit A


FINANCING STATEMENTS


[See Attached.]


 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit B


FILING OFFICES
                                                                          
                                                                     

 Loan Party    Filing Office        1. Kinetic Concepts, Inc.     Office of the
Texas Secretary of State        2. LifeCell Corporation     Office of the
Delaware Secretary of State        3. KCI USA, Inc.     Office of the Delaware
Secretary of State        4. KCI Licensing, Inc.    Office of the Delaware
Secretary of State        5. KCI Holding Company, Inc.    Office of the Delaware
Secretary of State        6. KCI International, Inc.    Office of the Delaware
Secretary of State      

 
                                                                   
 
 

--------------------------------------------------------------------------------

 


Exhibit C


MATERIAL AGREEMENTS AND INSTRUMENTS*





1.  
Amended and Restated Agreement Among Shareholders, dated as of January 26, 2005.

2.  
KCI Employee Benefits Trust Agreement.

3.  
Kinetic Concepts, Inc. Management Equity Plan effective October 2, 1997.

4.  
Form of Option Instrument with respect to the Kinetic Concepts, Inc. Management
Equity Plan.

5.  
Standard Office Building Lease Agreement, dated July 31, 2002 between CKW San
Antonio, L.P. d/b/a San Antonio CKW, L.P. and Kinetic Concepts, Inc.

6.  
Toll Manufacturing Agreement, by and between KCI Manufacturing and Avail Medical
Products, Inc. dated December 14, 2007.

7.  
Amendment to Toll Manufacturing Agreement by and between KCI Manufacturing and
Avail Medical Products, Inc. dated July 31, 2008.

8.  
License Agreement, dated as of October 6, 1993, between Wake Forest University
and Kinetic Concepts, Inc., as amended by that certain Amendment to License
Agreement, dated as of July 1, 2000.

9.  
Form of Director Indemnity Agreement.

10.  
2004 Equity Plan.

11.  
2004 Employee Stock Purchase Plan.

12.  
Form of Stock Option Agreement under Amended and Restated 2003 Non-Employee
Directors Stock Plan.

13.  
Form of Restricted Stock Award Agreement under Amended and Restated 2003
Non-Employee Directors Stock Plan.

14.  
Executive Deferred Compensation Plan.

15.  
Form of KCI 2004 Equity Plan Restricted Stock Award Agreement.

16.  
Form of KCI 2004 Equity Plan Nonqualified Stock Option Agreement.

17.  
Form of KCI 2004 Equity Plan Restricted Stock Unit Award Agreement.

18.  
Form of KCI 2004 Equity Plan International Restricted Stock Unit Award
Agreement.

19.  
Form of KCI 2004 Equity Plan International Stock Option Agreement.

20.  
Letter, dated October 16, 2006, from Kinetic Concepts, Inc. to Catherine M.
Burzik outlining the terms of her employment.

21.  
Amendment Number One to the Employment Agreement by and between Kinetic
Concepts, Inc. and Catherine M. Burzik, dated December 22, 2008.

22.  
2004 Equity Plan Nonqualified Stock Option Agreement between Kinetic Concepts,
Inc. and Catherine M. Burzik, dated November 6, 2006.

23.  
2004 Equity Plan Restricted Stock Award Agreement between Kinetic Concepts, Inc.
and Catherine M. Burzik, dated November 6, 2006.

24.  
Kinetic Concepts, Inc. Compensation Policy for Outside Directors, as adopted on
December 4, 2007.

25.  
Executive Retention Agreement between Kinetic Concepts, Inc. and Martin J.
Landon, dated February 21, 2007.

26.  
Executive Retention Agreement between Kinetic Concepts, Inc. and Stephen D.
Seidel, dated February 21, 2007.

27.  
Addendum to Executive Retention Agreement between Kinetic Concepts, Inc. and
Steve Seidel, dated February 2007.

28.  
 Form of 3.25% Convertible Senior Note due 2015, dated as of April 21, 2008.

29.  
 Indenture, dated as April 21, 2008 between Kinetic Concepts, Inc., KCI USA,
Inc. and U.S. Bank National Association, as trustee.

30.  
2008 Omnibus Stock Incentive Plan.

31.  
Form of Kinetic Concepts, Inc. 2008 Omnibus Stock Incentive Plan Non-Employee
Director Nonqualified Stock Option Agreement.

32.  
Form of Kinetic Concepts, Inc. 2008 Omnibus Stock Incentive Plan Non-Employee
Director Restricted Stock Award Agreement.

33.  
Form of Kinetic Concepts, Inc 2008 Omnibus Stock Incentive Plan Nonqualified
Stock Option Agreement.

34.  
Form of Kinetic Concepts, Inc. 2008 Omnibus Stock Incentive Plan Restricted
Stock Award Agreement.

35.  
Form of Kinetic Concepts, Inc. 2008 Omnibus Stock Incentive Plan Restricted
Stock Unit Award Agreement.

36.  
Form of Kinetic Concepts, Inc. 2008 Omnibus Stock Incentive Plan Cashless
International Stock Option Agreement.

37.  
Form of Kinetic Concepts, Inc. 2008 Omnibus Stock Incentive Plan International
Stock Option Agreement.

38.  
Form of Kinetic Concepts, Inc. 2008 Omnibus Incentive Plan International
Restricted Stock Unit Award Agreement.

39.  
Letter, dated June 26, 2009, from KCI to Michale C. Genau outlining the terms of
his employment.

40.  
Executive Retention Agreement between Kinetic Concepts, Inc. and Michael C.
Genau, dated July 2009.

41.  
Employment Agreement, dated April 7, 2008 by and between LifeCell Corporation
and Lisa Colleran.

42.  
Memorandum dated August 27, 2008, to Lisa Colleran from R. James Cravens, Senior
Vice President, Human Resources, regarding the modification of her employment
agreement.

43.  
Letter, dated November 16, 2007, from KCI UK Holdings Limited to T.L.V. Kumar,
outlining his contract of employment.

44.  
Executive Retention Agreement between Kinetic Concepts, Inc. and T.L.V. Kumar,
dated December 3, 2007.

45.  
Addendum to Executive Retention Agreement between Kinetic Concepts, Inc. and
T.L.V. Kumar, dated December 2007.

46.  
2003 Non-Employee Directors Stock Plan, as Amended and Restated on December 4,
2007.

47.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan International Stock Option
Agreement, as amended on February 19, 2008.

48.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan Restricted Stock Unit Award
Agreement, as amended on February 19, 2008.

49.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan International Restricted Stock
Unit Award Agreement, as amended on February 19, 2008.

50.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan Nonqualified Stock Option
Agreement, as amended on February 19, 2008.

51.  
Form of Kinetic Concepts, Inc. 2004 Equity Plan Restricted Stock Award
Agreement, as amended on February 19, 2008.

52.  
Agreement and Plan of Merger, dated April 7, 2008, between Kinetic Concepts,
Inc., Leopard Acquisition Sub, Inc., and LifeCell Corporation.

53.  
Purchase Agreement, dated April 15, 2008, by and among Kinetic Concepts., Inc.,
the Initial Purchasers thereto and KCI USA, Inc., a Delaware corporation.

54.  
Letter agreement re: Call Option Transaction between JPMorgan Chase Bank,
National Association, London Branch and Kinetic Concepts., Inc. dated as of
April 15, 2008.

55.  
Letter agreement re: Call Option Transaction between Bank of America, N.A. and
Kinetic Concepts., Inc. dated as of April 15, 2008.

56.  
Letter agreement re: Warrants between JPMorgan Chase Bank, National Association,
London Branch and the Company dated as of April 15, 2008.

57.  
Letter agreement re: Warrants between Bank of America, N.A. and the Company
dated as of April 15, 2008.

58.  
Letter agreement re: Call Option Confirmation and Warrant Confirmation between
Kinetic Concepts., Inc. and JPMorgan Chase Bank, National Association, London
Branch dated as of April 15, 2008.

59.  
Letter agreement re: Call Option Confirmation and Warrant Confirmation between
Kinetic Concepts., Inc. and Bank of America, N.A. dated as of April 15, 2008.

60.  
Letter, dated April 28, 2008, from J.P. Morgan Securities Inc. and Banc of
America Securities LLC to Kinetic Concepts., Inc. advising Kinetic Concepts.,
Inc. of the their decision to purchase an additional $90 million aggregate
principal amount of Kinetic Concepts., Inc.’s 3.25% Convertible Senior Notes Due
2015.

61.  
Letter, dated April 28, 2008, from JPMorgan Chase Bank, National Association
addressed to Kinetic Concepts., Inc. re: Call Option Confirmation, Warrant
Confirmation and Letter Agreement.

62.  
Letter, dated April 28, 2008, from Bank of America, N.A. addressed to Kinetic
Concepts., Inc. re: Call Option Confirmation, Warrant Confirmation and Letter
Agreement.

 
*All documents referenced in this Exhibit C refer to the form of such documents
as filed with or referenced in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2010 filed with the SEC on February 24, 2010, with the
exception of the documents listed in Items 54 through 62 of this Exhibit C.
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT H




FORM OF AFFILIATE SUBORDINATION AGREEMENT


Section 1.  Agreement to Subordinate.  [INSERT NAME OF BORROWER]’s (the
“Company”) obligations to [INSERT NAME OF LENDER] (the “Subordinated Lender”)
under this [INSERT NAME OF DOCUMENT] (the “Subordinated Obligations”) are
subordinated in right of payment, to the extent and in the manner provided in
this [Note/Instrument], to the prior payment of all Senior Debt.  “Senior Debt”
means the Obligations (as defined in the Credit Agreement, dated as of January
7, 2011, among Kinetic Concepts, Inc., a Texas corporation, Lifecell
Corporation, a Delaware corporation, and KCI USA, Inc. a Delaware corporation,
as Co-Borrowers, Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and the other Lenders party thereto (the “Credit
Agreement”), and “Senior Lenders” means the holders from time to time of the
Senior Debt.  The subordination provisions of this [Note/Instrument] are for the
benefit of and enforceable by the Senior Lenders or their designated
representatives.  Capitalized terms used but not defined herein shall have the
meanings given such terms in the Credit Agreement.


Section 2.  Liquidation, Dissolution, Bankruptcy.  Upon any payment or
distribution of the assets of the Company to creditors upon a total or partial
liquidation or a total or partial dissolution of the Company or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to the
Company or its property:


(1)           the Senior Lenders are entitled to receive payment in full in cash
of all Senior Debt, including all interest accrued or accruing on the Senior
Debt after the commencement of any bankruptcy, insolvency or reorganization or
similar case or proceeding at the contract rate (including, without limitation,
any contract rate applicable upon default) specified in the Credit Agreement,
whether or not the claim for the interest is allowed or allowable as a claim in
the case or proceeding with respect to the Senior Debt (only such payment
constituting “payment in full”) before the Subordinated Lender will be entitled
to receive any payment of principal of or interest on the Subordinated
Obligations; and


(2)           until the Senior Debt is paid in full, any payment or distribution
to which the Subordinated Lender would be entitled but for these subordination
provisions shall instead be made to the Senior Lenders as their interests may
appear.


Section 3.  Default on Senior Debt.  If at any time any Event of Default (as
defined in the Credit Agreement) has occurred and is continuing and the
Administrative Agent notifies the Company of the effectiveness of its
obligations under this Section 3 (the “Effectiveness Notice”), the Company shall
not pay any Subordinated Obligations and the Subordinated Lender shall not take
or receive from the Company, directly or indirectly, in cash or other property
or by set-off or in any other manner, including, without limitation, from or by
way of collateral, payment of all or any of the Subordinated
Obligations.  Promptly after receipt by the Company of the Effectiveness Notice,
the Company shall provide a copy of such notice to the Subordinated Lender.  The
Administrative Agent shall, at the request of the Company at any time during
which an Event of Default is no longer continuing withdraw any Effectiveness
Notice previously delivered, and upon such withdrawal the Company resume making
payments of the Subordinated Obligations and the Subordinated Lender may resume
receiving such payments.


Section 4.  When Distribution Must Be Paid Over.  If a payment or other
distribution is made to the Subordinated Lender that because of these
subordination provisions should not have been made to it, the Subordinated
Lender shall hold it in trust for the Senior Lenders and pay it over to them as
their interests may appear.


Section 5.  Subrogation.  A distribution made under these subordination
provisions to the Senior Lenders which otherwise would have been made to the
Subordinated Lender is not, as between the Company and the Subordinated Lender,
a payment by the Company on the Senior Debt.  After all Senior Debt is paid in
full and until the Subordinated Obligations are paid in full, the Subordinated
Lender will be subrogated to the rights of the Senior Lenders to receive
payments in respect of the Senior Debt.


Section 6.  Relative Rights; Subordination Not to Prevent Events of Default or
Limit Right to Accelerate.  These subordination provisions define the relative
rights of the Subordinated Lender and the Senior Lenders and do not impair, as
between the Company and the Subordinated Lender, the obligation of the Company,
which is absolute and unconditional, to pay principal of and interest on the
Subordinated Obligations in accordance with their terms; provided that so long
as any Default or Event of Default (each as defined in the Credit Agreement) has
occurred and is continuing, the Subordinated Lender shall not be entitled to,
and waives its right to, accelerate the maturity of the Subordinated Obligations
upon an Event of Default under this [Note/Instrument] or exercise any remedies
upon an Event of Default under this [Note/Instrument].  The failure to make a
payment on the Subordinated Obligations by reason of these subordination
provisions does not prevent the occurrence of a Default or an Event of Default
under this [Note/Instrument].


Section 7.  Subordinated Lender Entitled to Rely.  For the purpose of
ascertaining the outstanding amount of the Senior Debt, the Senior Lenders, and
all other information relevant to making any payment or distribution to the
Senior Lenders pursuant to [Sections 1-9], the Subordinated Lender is entitled
to rely upon an order or decree of a court of competent jurisdiction in which
any proceedings of the nature referred to in Section 2 above are pending, a
certificate of the liquidating trustee or other person making a payment or
distribution to the Subordinated Lender, or information provided by the Senior
Lenders or the Agent.


Section 8.  Subordination May Not Be Impaired By Company.  No right of any
Senior Lender to enforce the subordination of the Subordinated Obligations will
be impaired by any act or failure to act by the Company or by its failure to
comply with [Sections 1–9].


Section 9.  Reliance by Senior Lenders on Subordination Provisions; No
Waiver.  (a) The Subordinated Lender acknowledges and agrees that these
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Lender, whether the Senior Debt was created or
acquired before or after the incurrence of the Subordinated Obligations, to
acquire or to hold the Senior Debt, and each Senior Lender will be deemed
conclusively to have relied on these subordination provisions in acquiring and
holding such Senior Debt.


(b)           Subject in all respects to the provisions of the Loan Documents,
the Senior Lenders may, at any time and from time to time, without the consent
of or notice to the Subordinated Lender, without incurring any liability or
responsibility to the Subordinated Lender, and without impairing the rights of
the Senior Lenders under these subordination provisions, do any of the
following:


(1)           change the manner, place or terms of payment or extend the time of
payment of, or renew or alter, the Senior Debt or any instrument evidencing the
same or any agreement under which the Senior Debt is outstanding or secured;


(2)           sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Debt;


(3)           release any person liable in any manner for the payment of the
Senior Debt; or


(4)           exercise or refrain from exercising any rights against the Company
and any other person


 
 
 

--------------------------------------------------------------------------------

 
____________________________________________________________________________________________________________________________________________
DISCLOSURE SCHEDULES26
 
to
 
CREDIT AGREEMENT
 
by and among
 
KINETIC CONCEPTS, INC.,
LIFECELL CORPORATION,
KCI USA, INC.,


as Co-Borrowers
 
and
 
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,
SWING LINE LENDER AND L/C ISSUER,
AND THE LENDERS PARTY THERETO


Dated January 7, 2011
____________________________________________________________________________________________________________________________________________







--------------------------------------------------------------------------------

 
26   This Disclosure Schedule and the information and disclosures contained
herein are intended to qualify and limit the representations and warranties of
the Co-Borrowers contained in the Credit Agreement.  Inclusion of any item in
this Disclosure Schedule (i) shall not be deemed an admission that such item
represents a material exception or material fact, event or circumstance or that
such item has or would have a Material Adverse Effect and (ii) shall not
constitute, nor be deemed to be, an admission of liability concerning such item
by the Co-Borrowers.  Nor in such cases where a representation or warranty is
qualified by a reference to materiality or Material Adverse Effect shall the
disclosure of any matter in this Disclosure Schedule imply that any other
undisclosed matter that has a greater value or could otherwise be deemed more
significant (i) is or is reasonably likely to be material or (ii) has had or is
reasonably likely to result in a Material Adverse Effect.  Matters reflected in
this Disclosure Schedule are not necessarily limited to matters required by the
Credit Agreement to be reflected in this Disclosure Schedule.  Such additional
matters are for convenience of reference only and shall not be deemed to modify
or influence the interpretation of the information contained in this Disclosure
Schedule or the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01A
 
EXISTING LETTERS OF CREDIT
 
 
Bank
Reference
Kinetic
Reference
Beneficiary
Name
Issue
Date
Expiry
Date
Currency
Code
Issued Amt
in USD
Outstanding
 Amt in USD
               
WELLS FARGO
                             
KINETIC
   CONCEPTS INC.
                                             
00000000493510
00000000493510
NATIONAL
UNION FIRE
INSURANCE CO.
14 AUG
2003
10 AUG
2011
USD
7,735,040.00
5,485,040.00
                               
00000000544722
00000000544722
NOBLE FIBER
TECHNOLOGIES,
LLC
20 MAY
2005
20 MAY
2011
USD
500,000.00
500,000.00
                               
 BANK OF
   AMERICA
                                               00000003099565  00000003099565
ACE AMERICA
INSURANCE
COMPANY
 
22 MAY
2009
 
08 MAY
2011
 USD
3,150,000.00
  5,650,000.00                         
KINETIC CONCEPTS, INC.
11,635,040.00
                   
Grand Total:
11,635,040.00
           

 


 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 1.01B
 
IMMATERIAL SUBSIDIARIES


KCI Animal Health, LLC
 
KCI Home Medical, Inc.
 
KCI Properties Limited
 
KCI Real Holdings, L.L.C.
 
KCI Real Property Limited
 
KCI USA Real Holdings, L.L.C.
 
Technimotion, LLC
 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 1.01C
 
MANDATORY COST FORMULAE
 
 
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Multicurrency Revolving Credit Lenders for the cost of
compliance with:






             (a)            the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions); or
 
           (b)           the requirements of the European Central Bank.


 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Multicurrency Revolving Credit Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the
Multicurrency Revolving Credit Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.  The Administrative Agent
will, at the request of the Parent or any Multicurrency Revolving Credit Lender,
deliver to the Borrower or such Lender as the case may be, a statement setting
forth the calculation of any Mandatory Cost.



 
3.
The Additional Cost Rate for any Multicurrency Revolving Credit Lender lending
from a Lending Office in a Participating Member State will be the percentage
notified by that Lender to the Administrative Agent.  This percentage will be
certified by such Lender in its notice to the Administrative Agent to be its
reasonable determination of the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of Loans
made from that Lending Office.



 
4.
The Additional Cost Rate for any Multicurrency Revolving Credit Lender lending
from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:



(a)           in relation to any Loan in Sterling:


AB+C(B-D)+E x 0.01
per cent per annum
100 - (A+C)



(b)           in relation to any Loan in any currency other than Sterling:


E x 0.01
per cent per annum
300



Where:


 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



 
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to Section 2.08(b)(i)
and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.



 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.



 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.



 
“E”
is designed to compensate Multicurrency Revolving Credit Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Lenders to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.



5.           For the purposes of this Schedule:


 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;



 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;



 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and



 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.



 
7.
If requested by the Administrative Agent or the Borrower, each Multicurrency
Revolving Credit Lender with a Lending Office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent and the
Borrower, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.



 
8.
Each Multicurrency Revolving Credit Lender shall supply any information required
by the Administrative Agent for the purpose of calculating its Additional Cost
Rate.  In particular, but without limitation, each Multicurrency Revolving
Credit Lender shall supply the following information in writing on or prior to
the date on which it becomes a Multicurrency Revolving Credit Lender:



 
(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and



 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.



Each Multicurrency Revolving Credit Lender shall promptly notify the
Administrative Agent in writing of any change to the information provided by it
pursuant to this paragraph.


 
9.
The percentages of each Multicurrency Revolving Credit Lender for the purpose of
A and C above and the rates of charge of each Multicurrency Revolving Credit
Lender for the purpose of E above shall be determined by the Administrative
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Multicurrency Revolving Credit Lender
notifies the Administrative Agent to the contrary, each Multicurrency Revolving
Credit Lender’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a lending office in the same jurisdiction as its Lending
Office.
 

 
10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Multicurrency Revolving Credit Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.



 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Multicurrency Revolving Credit Lenders on
the basis of the Additional Cost Rate for each Multicurrency Revolving Credit
Lender based on the information provided by each Multicurrency Revolving Credit
Lender pursuant to paragraphs 3, 7 and 8 above.



 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Multicurrency Revolving Credit Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.



 
13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the Multicurrency Revolving Credit Lenders, determine and notify to
all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
 
COMMITMENTS
 
 
Lender
Multicurrency
Revolving
Credit
Commitment
US Dollar
Revolving
Credit
Commitment
 
Term A
Commitment
 
Total
Commitment
Bank of America, N.A.
$40,625,000.00
 
$34,375,000.00
$75,000,000.00
JPMorgan Chase Bank, National Association
$40,625,000.00
 
$34,375,000.00
$75,000,000.00
DnB Nor Bank ASA
$37,510,416.67
 
$31,739,583.33
$69,250,000.00
HSBC Bank USA, National Association
$37,510,416.67
 
$31,739,583.33
$69,250,000.00
SunTrust Bank
$37,510,416.67
 
$31,739,583.33
$69,250,000.00
Wells Fargo Bank, National Association
$37,510,416.67
 
$31,739,583.33
$69,250,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$27,083,333.33
 
$22,916,666.67
$50,000,000.00
BNP Paribas
$27,083,333.33
 
$22,916,666.67
$50,000,000.00
RBS Citizens, N.A.
$27,083,333.33
 
$22,916,666.67
$50,000,000.00
Sumitomo Mitsui Banking Corporation
$27,083,333.33
 
$22,916,666.67
$50,000,000.00
The Governor and Company of the Bank of Ireland
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
BBVA Compass Bank
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
Commerzbank AG, New York and Grand Cayman Branches
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
Goldman Sachs Bank USA
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
KeyBank National Association
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
Regions Bank
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
Comerica Bank
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
Credit Industriel et Commercial
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
Amegy Bank N.A.
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
DZ Bank
$16,250,000.00
 
$13,750,000.00
$30,000,000.00
State Bank of India
 
$16,250,000.00
$13,750,000.00
$30,000,000.00
The Bank of Nova Scotia
$13,541,666.67
 
$11,458,333.33
$25,000,000.00
Branch Banking and Trust Company
$13,541,666.67
 
$11,458,333.33
$25,000,000.00
PNC Bank, National Association
$13,541,666.67
 
$11,458,333.33
$25,000,000.00
City National Bank
$10,833,333.33
 
$9,166,666.67
$20,000,000.00
Frost National Bank
 
$10,833,333.33
$9,166,666.67
$20,000,000.00
Texas Capital Bank, National Association
 
$10,833,333.33
$9,166,666.67
$20,000,000.00
Bank Leumi USA
$8,125,000.00
 
$6,875,000.00
$15,000,000.00
The Bank of East Asia, Limited, New York Branch
$8,125,000.00
 
$6,875,000.00
$15,000,000.00
Bank of Taiwan, New York Agency
$8,125,000.00
 
$6,875,000.00
$15,000,000.00
Taiwan Cooperative Bank, Los Angeles Branch
 
$8,125,000.00
$6,875,000.00
$15,000,000.00
Chang Hwa Commercial Bank, Ltd., Los Angeles Branch
 
$5,416,666.67
$4,583,333.33
$10,000,000.00
E.Sun Commercial Bank, Ltd., Los Angeles Branch
 
$5,416,666.67
$4,583,333.33
$10,000,000.00
East West Bank
 
$5,416,666.67
$4,583,333.33
$10,000,000.00
Hua Nan Commercial Bank, Ltd.
 
$5,416,666.67
$4,583,333.33
$10,000,000.00
Mega International Commercial Bank Co., Ltd. New York Branch
 
$4,333,333.32
$3,666,666.68
$8,000,000.00
Total
$ 577,958,333.34
$ 72,041,666.66
$550,000,000.00
$1,200,000,000.00

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.03
 
AUTHORIZATIONS AND CONSENTS


None
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.06
 
LITIGATION
 
A.  
The following current litigation all as further described in the filed Form 10-Q
for Kinetic Concepts, Inc.’s fiscal quarter ending September 30, 2010:
 

1.  
Two related patent infringement suits filed by Kinetic Concepts, Inc. and its
affiliates: one case against Smith & Nephew and BlueSky and a second case
against Medela, for the manufacture, use and sale of negative pressure devices
believed to infringe patents licensed exclusively to Kinetic Concepts, Inc. by
Wake Forest University.  These cases are before the Federal District Court for
the Western District of Texas.  In March 2010, the jury hearing the case against
Smith & Nephew returned a verdict finding that the patent claims asserted
against Smith & Nephew were valid, and that Smith & Nephew’s foam-based NPWT
products infringed those patent claims.  In October 2010, the Court entered an
order invalidating the patent claims involved in the lawsuit, effectively
overturning the jury verdict.  This decision is appealable to the United States
Court of Appeals for the Federal Circuit.  KCI is currently evaluating its legal
options, including appeal.  The case against Medela’s gauze-based devices
remains pending, but could be impacted by the decision in the Smith & Nephew
case.
 

2.  
Patent nullity suit filed by Medela AG, Mölnlycke Health Care AB and Smith &
Nephew in the German Federal Patent Court against one of Wake Forest
University’s German patents licensed to Kinetic Concepts, Inc.  
 

3.  
A patent infringement lawsuit filed by Kinetic Concepts, Inc. and its affiliates
against Innovative Therapies, Inc. (“ITI”) in the U.S. District Court for the
Middle District of North Carolina with respect to three Wake Forest University
patents which are exclusively licensed to Kinetic Concepts, Inc., which could be
impacted by the decision in the Smith & Nephew matter, particularly if KCI is
not successful on a potential appeal.
 

4.  
Separate suits were also filed by KCI and its affiliates in state District Court
in Bexar County, Texas, against ITI and three of its principals.  These suits
have been consolidated into a single case.
 

5.  
A patent infringement lawsuit filed by Kinetic Concepts, Inc. and its affiliates
against Boehringer Wound Systems, LLC, Boehringer Technologies, LP, and
Convatec, Inc. in the U.S. District Court for the Middle District of North
Carolina with respect to Wake Forest University patents which are exclusively
licensed to Kinetic Concepts, Inc.  The defendants filed affirmative defenses
and counterclaims alleging non-infringement, invalidity and unenforceability of
the Wake Forest University patents.  This case could be impacted by the decision
in the Smith & Nephew matter, particularly if KCI is not successful on a
potential appeal.
 

6.  
A patent infringement lawsuit filed by KCI and its affiliates against Smith &
Nephew in the Federal Court of Australia, with respect to a patent licensed
exclusively to Kinetic Concepts, Inc. by Wake Forest University.
 

7.  
A patent infringement lawsuit filed by Kinetic Concepts, Inc. and its affiliates
against Smith & Nephew, GmbH Germany in the German District Court of Mannheim
with respect to the German counterpart of two of KCI’s European Patents.
 

8.  
A patent infringement action filed by Kinetic Concepts, Inc. and its affiliates
against Smith & Nephew with the Paris District Court in France with respect to
the French counterpart of two of KCI’s European patents.
 

9.  
Suits filed against LifeCell Corporation related to the recall in September 2005
of certain human-tissue based products.
 

10.  
Suits filed against LifeCell Corporation and Kinetic Concepts, Inc., alleging
personal injury and seeking monetary damages for failed hernia repair procedures
using LifeCell Corporation’s AlloDerm product.



B.  
See Schedule 5.07 regarding a potential dispute with Wake Forest University.

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.07
 
NO DEFAULT
 
As a result of the adverse decision issued in the Smith & Nephew matter, as set
forth in Schedule 5.06(1), there exists a potential dispute with respect to that
certain License Agreement dated October 6, 1993, between Wake Forest University
and Kinetic Concepts, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13
 
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES
 
PART (a): SUBSIDIARIES OF PARENT
 
Company Name
Jurisdiction of
Incorporation/
Organization
 
Ownership
     
KCI Holding Company, Inc.
Delaware
100% Kinetic Concepts, Inc.
     
KCI Real Holdings, L.L.C.
Delaware
100% Kinetic Concepts, Inc.
     
KCI International, Inc.
Delaware
100% KCI Holding Company, Inc.
     
KCI Licensing, Inc.
Delaware
100% KCI Holding Company, Inc.
     
KCI Properties Limited
Texas
90% KCI Real Holdings, L.L.C.
10% KCI USA Real Holdings LLC
     
KCI Real Property Limited
 
Texas
90% KCI Real Holdings, L.L.C.
10% KCI USA Real Holdings LLC
     
KCI International Holding Company
Delaware
100% KCI International, Inc.
     
KCII Holdings, L.L.C.
Delaware
100% KCI International, Inc.
     
KCI USA, Inc.
Delaware
100% KCI Licensing, Inc.
     
KCI USA Real Holdings, L.L.C.
Delaware
100% KCI USA, Inc.
     
LifeCell Corporation
Delaware
100% Kinetic Concepts, Inc.
     
KCI Home Medical, Inc.
Delaware
100% KCI USA, Inc.
     
KCI Animal Health, LLC
Delaware
100% KCI USA, Inc.
     
TechniMotion, LLC
Delaware
100% KCI USA, Inc.
     
KCI Medical Canada Inc./ Fournitures Medicales KCI du Canada Inc.
Ontario
100% KCI International, Inc.
     
KCI Medical Australia Pty Ltd
Australia
100% KCI International, Inc.
     
KCI Medical Puerto Rico, Inc.
Puerto Rico
100% KCI International, Inc.
     
KCI KK
Japan
100% KCI International, Inc.
     
KCI Europe Holding B.V.
Netherlands
100% Medical Holdings Limited
     
KCI APAC Holding Ltd
Cayman Islands
100% KCI Medical Resources
     
KCI UK Holdings Limited
United Kingdom
100% KCI Europe Holding B.V.
     
KCI Medical Asia Pte. Ltd.
Singapore
100% KCI APAC Holding Ltd
     
KCI Medical B.V.
Netherlands
100% KCI UK Holdings Limited
     
KCI Medical AB
Sweden
100% KCI UK Holdings Limited
     
KCI Medical S.r.l.
Italy
100% KCI UK Holdings Limited
     
KCI Austria GmbH
Austria
100% KCI UK Holdings Limited
     
KCI Medical GmbH
Switzerland
100% KCI UK Holdings Limited
     
Labortoratoire KCI Medical
France
100% KCI UK Holdings Limited
     
KCI Medical ApS
Denmark
100% KCI UK Holdings Limited
     
KCI Medical South Africa Proprietary Limited
South Africa
100% KCI UK Holdings Limited
     
KCI Clinic Spain, S.L.
Spain
100% KCI UK Holdings Limited
     
KCI Medical AS
Norway
100% KCI UK Holdings Limited
     
KCI Medical Holding GmbH
Germany
100% KCI UK Holdings Limited
     
KCI Medical Limited
United Kingdom
100% KCI UK Holdings Limited
     
KCI Medical Limited
Ireland
100% KCI UK Holdings Limited
     
KCI Medical Belgium BVBA
Belgium
100% KCI UK Holdings Limited
     
KCI Medizinprodukte GmbH
Germany
100 % KCI Medical Holding GmbH
     
KCI Medical Products (UK) Ltd
United Kingdom
100% KCI Medical Limited
     
KCI Polymedics BVBA
Belgium
74% KCI Medical Belgium BVBA
26% KCI UK Holdings Limited
     
Medical Holdings Limited
Malta
Class A Stock
100% KCI Medical Resources
 
Class B Stock
100% KCI APAC Holding Ltd
     
KCI Medical Holdings Unlimited
Cayman Islands
100% Medical Holdings Limited
 
     
KCI Manufacturing
Ireland
‘A’ Ordinary Shares
100%  Medical Holdings Limited
 
‘B’ Ordinary Shares
100% KCI Medical Holdings Unlimited
     
KCI MS Unlimited
Cayman Islands
100% KCI International, Inc.
     
KCI Medical Resources
Ireland
 ‘A’ Ordinary Shares
22.196% KCI International Holding  Company
0.865%    KCII Holdings, L.L.C.
76.939% KCI International, Inc.
 
‘B’ Ordinary Shares
100% KCI MS Unlimited
 
     
KCI Medical United Kingdom Limited
United Kingdom
100% KCI Medical Limited
     
KCI Hong Kong Holding Limited
Hong Kong
100% KCI APAC Holding Ltd.
     
KCI New Zealand Unlimited
 
New Zealand
100% KCI APAC Holding Ltd
LifeCell Canada Inc.
Canada
100% LifeCell Corporation
           
KCI Medical (China) Co., Ltd.
China
100% KCI Hong Kong Holding Limited
     
KCI Medical Middle East & Africa FZE
Dubai
100% KCI Europe Holding B.V.
     
KCI Medical India Private Limited
India
99.9% KCI Medical Asia Pte Ltd
0.1% KCI APAC Holding Ltd
     
KCI Hungary Kft.
Hungary
100% KCI Europe Holding B.V.
     



PART (a): OTHER EQUITY INVESTMENTS
 
 
Company Name
Jurisdiction of
Incorporation/
Organization
 
Equity Ownership
     
Novadaq Technologies Inc.
Canada
281,653 common shares
 
Stryker Corporation
Michigan
1,200 common shares
 
Hill-Rom Holdings, Inc. (fka Hillenbrand Industries)
Indiana
200 common shares

 
 
 
 

--------------------------------------------------------------------------------

 

 
PART (b): COMPLETE AND ACCURATE LIST OF ALL LOAN PARTIES AND ALL SUBSIDIARIES OF
WHOSE EQUITY INTERESTS ARE REQUIRED TO BE PLEDGED ON CLOSING DATE
 
Domestic Stock


 
Grantor
 
Issuer
Class of
Equity
Interest
 
Par Value
 
Certificate
No(s).
Number of
Shares
Percentage
of Outstanding
Shares
Kinetic Concepts, Inc.
KCI Holding Company, Inc.
Common
$0.01
1
3,000
100%
Kinetic Concepts, Inc.
KCI Real Holdings, L.L.C.
Membership Interests
--
Not Certificated
--
100%
Kinetic Concepts, Inc.
LifeCell Corporation
Common
$0.01
02
100
100%
KCI Holding Company, Inc.
KCI International, Inc.
Common
$0.001
3
1,000,000
100%
KCI Holding Company, Inc.
KCI Licensing, Inc.
Common
$0.01
1
1,000
100%
KCI Licensing, Inc.
KCI USA, Inc.
Common
$0.10
4
2,000
100%
KCI USA, Inc.
KCI USA Real Holdings, L.L.C.
Membership Interests
--
Not Certificated
--
100%
KCI USA, Inc.
KCI Home Medical, Inc.
Common
$0.01
1
1,000
100%
KCI USA, Inc.
KCI Animal Health, LLC
Membership Interests
--
Not Certificated
--
100%
KCI USA, Inc.
TechniMotion, LLC
Membership Interests
--
Not Certificated
--
100%

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Foreign Stock
 
 
Grantor
 
Issuer
Class of
Equity
Interest
 
Par Value
 
Certificate
No(s).
Number of
Shares
 
Percentage
of Outstanding
Shares
KCI International, Inc.
KCI Medical Canada Inc./Fournitures Medicales KCI du Canada Inc.
Common
Preference
Preference
--
--
--
C-4
P-2
P-4
81,477.5
1,605,240
864,360
65%
65%
35%
KCI International, Inc.
KCI Medical Australia Pty Ltd
Ordinary
$1.00
12
10,790,000
65%
KCI International, Inc.
KCI Medical Puerto Rico, Inc.
Common
$100.00
4
___*
32
½
64%
1%
KCI International, Inc.
KCI KK
Common
--
Z001
Z002
2,600
1,950
37%
28%
KCI International, Inc.
KCI Medical Resources
‘A’ Ordinary Shares
$0.01
5
65,000
65%
LifeCell Corporation
LifeCell Canada Inc.
Common
--
C-2
0.65
65%

 
*Pursuant to the Post Closing Letter, a newly issued certificate representing an
additional 1% of outstanding shares will be delivered post-closing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.18
 
INTELLECTUAL PROPERTY MATTERS
 
Matters Related to Wake Forest University’s U.S. Patents


In 2007, requests for ex-parte reexamination of certain claims among five
patents owned and licensed by Kinetic Concepts, Inc. were granted by the U.S.
Patent and Trademark Office (“USPTO”), including four V.A.C. Therapy patents
licensed from Wake Forest University.  Not all the claims in the patents are
under reexamination.  The USPTO issued certificates of re-examination confirming
the validity of three of the Wake Forest University patents.  The USPTO issued a
formal Office Action confirming the validity of all claims of the fourth Wake
Forest University patent, which is now being appealed.


See also matters disclosed on Schedule 5.06.




 
 

--------------------------------------------------------------------------------

 






SCHEDULE 6.12
 
GUARANTORS


KCI Holding Company, Inc.
 
KCI International, Inc.
 
KCI Licensing, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 7.01
 
EXISTING LIENS
 
To the extent constituting Liens, the financing statements evidencing the
following operating leases:
 
1.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 01-030630 filed 2/20/2001 as
continued by TX UCC 05-00373728 filed 12/06/05.

2.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029389962 filed 5/09/02 as
continued by TX UCC 07-00058947 filed 02/20/07.

3.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029390116 filed 5/09/02 as
continued by TX UCC 07-00058950 filed 02/20/2007.

4.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029390227 filed 05/09/2002 as
continued by TX UCC 07-00058896 filed 02/20/2007.

5.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029390338 filed 05/09/2002 as
continued by TX UCC 07-00058944 filed 02/20/2007.

6.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029390449 filed 05/09/2002 as
continued by TX UCC 07-00058878 filed 02/20/2007.

7.  
Lease between Kinetic Concepts, Inc. and Gelco Corporation dba GE Capital Fleet
Service as evidenced by TX UCC 02-0029391137 filed 05/09/2002 as continued by TX
UCC 07-00058870 filed 02/20/2007.

8.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029391248 filed 05/09/2002 as
continued by TX UCC 07-00058941 filed 02/20/2007.

9.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029391460 as continued by TX
UCC 07-00058881 filed 02/20/2007.

10.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029528038 filed 05/10/2002 as
continued by TX UCC 07-00058952 filed 02/20/2007.

11.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029528361 filed 05/10/2002 as
continued by TX UCC 07-00058871 filed 02/20/2007.

12.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529382 filed 05/10/2002 as
continued by TX UCC 07-00058875 filed 02/20/2007.

13.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529493 filed 05/10/2002 as
continued by TX UCC 07-00058890 filed 02/20/2007.

14.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529504 filed 05/10/2002 as
continued by TX UCC 07-00058938 filed 02/20/2007.

15.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529837 filed 05/10/2002 as
continued by TX UCC 07-00058933 filed 02/20/2007.

16.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029529948 filed 05/10/2002 as
continued by TX UCC 07-00058932 filed 02/20/2007.

17.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029530081 filed 05/10/2002 as
continued by TX UCC 07-00058892 filed 02/20/2007.

18.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029530647 filed 05/10/2002 as
continued by TX UCC 07-00058951 filed 02/20/2007.

19.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533044 filed 05/10/2002 as
continued by TX UCC 07-00058940 filed 02/20/2007.

20.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533155 filed 05/10/2002 as
continued by TX UCC 07-00058939 filed 02/20/2007.

21.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533266 filed 05/10/2002 as
continued by TX UCC 07-00058865 filed 02/20/2007.

22.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533377 filed 05/10/2002 as
continued by TX UCC 07-00058885 filed 02/20/2007.

23.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533488 filed 05/10/2002 as
continued by TX UCC 07-00058936 filed 02/20/2007.

24.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533599 filed 05/10/2002 as
continued by TX UCC 07-00058888 filed 02/20/2007.

25.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533600 filed 05/10/2002 as
continued by TX UCC 07-00058943 filed 02/20/2007.

26.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533711 filed 05/10/2002 as
continued by TX UCC 07-00058861 filed 02/20/2007.

27.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533822 filed 05/10/2002 as
continued by TX UCC 07-00058948 filed 02/20/2007.

28.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029533933 filed 05/10/2002 as
continued by TX UCC 07-00058887 filed 02/20/2007.

29.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534065 filed 05/10/2002 as
continued by TX UCC 07-00058945 filed 02/20/2007.

30.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534287 filed 05/10/2002 as
continued by TX UCC 07-00058894 filed 02/20/2007.

31.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534398 filed 05/10/2002 as
continued by TX UCC 07-00058898 filed 02/20/2007.

32.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534510 filed 05/10/2002 as
continued by TX UCC 07-00058858 filed 02/20/2007.

33.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0029534621 filed 05/10/2002 as
continued by TX UCC 07-00058897 filed 02/20/2007.

34.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 02-0030458749 filed 05/17/2002 as
continued by TX UCC 07-00058868 filed 02/20/2007.

35.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 03-0012189832 filed 12/30/2002 as
continued by TX UCC 07-00310772 filed 09/11/2007.

36.  
Lease Agreement between Kinetic Concepts, Inc. and Gelco Corporation dba GE
Capital Fleet Service as evidenced by TX UCC 03-0019079100 filed 03/03/2003 as
continued by TX UCC 07-00346555 filed 10/09/2007.

37.  
Leases covering a TC02M Model 860 Transcutaneous Monitor with accessories – S.N.
1287, 1429.1457 granted by Kinetic Concepts, Inc. to Republic Bank as evidenced
by TX UCC 05-0034478172 filed 11/07/2005.

38.  
Lease covering xCELLigence DP System Serial #32-1-0904-1074-1 granted by Kinetic
Concepts, Inc. to Roche Diagnostics Corporation as evidenced by TX UCC
10-0008574126 filed 3/26/2010.

39.  
Lease Agreement Number SFL-1016 by and between KCI USA, Inc. and Leasenet Group,
LLC, dated July 10, 2006 as evidenced by Delaware UCC 6294271 2 filed 8/23/2006.

40.  
Lease covering 1 used Toyota Forklift 7BN25251FSV S/N 50218 and 1 used Toyota
Forklift 7FBCU 25 S/N 66314 granted by  KCI USA, Inc. to Wells Fargo Bank, N.A.
as evidenced by DE UCC 09-3749808 filed 11/23/2009.

41.  
Lease granted by KCI USA, Inc. to U.S. Bancorp as evidenced by DE UCC 10-2781577
filed 8/10/2010.

42.  
Lease Agreement between LifeCell Corporation and IOS Capital as evidenced by DE
UCC 63997947 filed 11/16/2006.

43.  
Lease Agreement between LifeCell Corporation and IOS Capital as evidenced by DE
UCC 64096855 filed 11/23/2006.

44.  
Leases granted by MedClaim Inc. (which entity merged into KCI USA, Inc. on
12/29/2005) to Duke Energy Corporation as evidenced by NC UCC 20040022303 and
filed 3/08/04.
 

To the extent constituting Liens, the financing statement evidencing the
following consignment agreement:
 
1.  
The consignment of inventory by and between Kinetic Concepts, Inc. and Hagemeyer
North America, Inc. as evidenced by TX UCC 05-0016345034.

 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 7.02
 
EXISTING INDEBTEDNESS
 


I.           Capitalized Leases


Indebtedness in respect to Capitalized Leases held by Foreign Subsidiaries:





 
Nov-10
   
Capitalized Leases as of November 30, 2010
$275,004
   
Future obligations for Capital Leases
 
Payments due within 12 months
 
$232,569
Payments due 13 to 24 months
$82,174
Payments due 25 to 36 months
$8,307
Payments due 37 to 48 months
$0.00
Payments due 49 to 60 months
$0.00
Payments due over 60 months
$0.00
Total future obligations
$323,050
   
Less amount representing interest
($48,046)
   
Net future minimum lease payments ex interest
$275,004
   
Present value of capital lease payments ex interest
$275,004
Current portion
$197,980
Non Current portion
$77,024
       



II.           Other Indebtedness
To the extent constituting Indebtedness, obligations under the operating leases
described in Schedule 7.01.
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.03
 
EXISTING INVESTMENTS
 
1.
KCI USA, Inc. owns a beneficial interest in a trust created pursuant to the
terms of the Trust Agreement (Federal Express 1991-A), dated as of September 29,
1993, as amended by the First Amendment of Trust Agreement, dated as of December
29, 1994 (as amended, the "Trust Agreement").  The Trust Agreement provides that
the trust estate consists of one McDonnell Douglas DC-10-30F Aircraft,
Manufacturer's Serial No. 47835, U.S. Registration No. N320FE and three General
Electric Model CF6-5OC2 Engines, Manufacturer's Serial Nos. 455311, 455720 and
455705.  KCI USA, Inc. owns a beneficial interest in a trust created pursuant to
the terms of the Trust Agreement (Federal Express 1991-B), dated as of September
29, 1993, as amended by the First Amendment of Trust Agreement, dated as of
December 30, 1996 (as amended, the "Trust Agreement").  The Trust Agreement
provides that the trust estate consists of one McDonnell Douglas DC-10-30CF
Aircraft, Manufacturer's Serial No. 47836, U.S. Registration No. N321FE and
three General Electric Model CF6-5OC2 Engines, Manufacturer's Serial Nos.
528146, 455217 and 455900.  The aggregate book value of the KCI USA, Inc.'s
interest in these trusts is $7,400,000.



2.  
The Convertible Note Hedge.
 

3.  
See also investments disclosed on Schedule 5.13 Part (a): Other Equity
Investments.

 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 7.08
 
TRANSACTIONS WITH AFFILIATES
 

 
None
 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.09
 
BURDENSOME AGREEMENTS
 
 


None
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE,


CERTAIN ADDRESSES FOR NOTICES




BORROWER:


Kinetic Concepts, Inc.
8023 Vantage Drive
San Antonio, TX  78230
Attention:  Kent Tuholsky
Telephone: 210.255.6547
Telecopier: 210.515.7357
Electronic Mail: Kent.Tuholsky@kci1.com
Website Address:  www.kci1.com


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, TX  75202-3714
Attention:  Jacqueline Jones
Telephone: 214.209.9254
Telecopier: 214.290.9439
Electronic Mail: jacqueline.r.jones@baml.com
Account No.: 1291000883
Ref: Kinetic Concepts, Inc.
ABA& 026009593


Other Notices as Administrative Agent:


Bank of America, N.A.
Agency Management
901 Main Street
Mail Code: TX1-492-14-14
Dallas, TX  75202-3714
Attention:  Anthony Kell
Telephone: 214.209.4124
Telecopier:  214.290.9422
Electronic Mail:  anthony.kell@baml.com
 
L/C ISSUER:


Bank of America, N.A.
Trade Operations
1000 W Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA  90012-1514
Attention:  Tai Anh Lu
Telephone: 213.481.7840
Telecopier: 213.457.8841
Electronic Mail: tai_anh.lu@bankofamerica.com


SWING LINE LENDER:


Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, TX  75202-3714
Attention:  Jacqueline Jones
Telephone: 214.209.9254
Telecopier: 214.290.9439
Electronic Mail: jacqueline.r.jones@baml.com
Account No.: 1291000883
Ref: Kinetic Concepts, Inc.
ABA& 026009593
